Exhibit 10.1

PARAMETRIC TECHNOLOGY CORPORATION

AND

PTC NS ULC

AND

MKS INC.

 

 

ARRANGEMENT AGREEMENT

 

 

April 6, 2011

 

 

Form 8-K Exhibit Notice:

This Agreement is included as an exhibit to the Form 8-K to provide information
regarding its terms. Except for its status as the contractual document between
the parties with respect to the share purchase described herein, it is not
intended to provide factual information about the parties. The representations
and warranties contained in this Agreement were made only for purposes of this
agreement and as of specific dates, were solely for the benefit of the parties
hereto, and may be subject to limitations agreed by the contracting parties,
including being qualified by disclosures between the parties. These
representations and warranties may have been made for the purposes of allocating
contractual risk between the parties to the agreement instead of establishing
these matters as facts, and may be subject to standards of materiality
applicable to the contracting parties that differ from those applicable to
investors. They should be viewed by investors in this context.

Schedule C, Voting Support Agreement is omitted and is filed in its entirety as
executed as Exhibit 10.2 to this Form 8-K.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1 INTERPRETATION      1   

1.1      Definitions

     1   

1.2      Interpretation Not Affected by Headings

     17   

1.3      Number and Gender

     17   

1.4      Date for Any Action

     17   

1.5      Currency

     17   

1.6      Accounting Matters

     17   

1.7      Knowledge

     17   

1.8      Disclosure Letter

     18   

1.9      Schedules

     18   

ARTICLE 2 THE ARRANGEMENT

     18   

2.1      Arrangement

     18   

2.2      Interim Order

     18   

2.3      MKS Meeting

     19   

2.4      MKS Circular

     19   

2.5      Preparation of Filings

     21   

2.6      Final Order

     21   

2.7      Court Proceedings

     21   

2.8      Articles of Arrangement and Effective Date

     22   

2.9      Treatment of MKS Options and MKS RSUs

     22   

2.10    Payment of Consideration

     24   

2.11    Announcement and Shareholder Communications

     24   

2.12    Withholding Taxes

     25   

2.13    List of Shareholders

     25   

2.14    PTC Guarantee

     25   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF MKS

     26   

3.1      Representations and Warranties

     26   

3.2      Survival of Representations and Warranties

     50   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PTC

     50   

4.1      Representations and Warranties

     50   

4.2      Survival of Representations and Warranties

     53   

ARTICLE 5 COVENANTS

     53   

5.1      Covenants of MKS Regarding the Conduct of Business

     53   

5.2      Covenants of MKS Relating to the Arrangement

     57   

5.3      Covenants of PTC Relating to the Arrangement

     58   

5.4      Mutual Covenants

     59   

5.5      Pre-Acquisition Reorganization

     61   

5.6      Cash Deposit

     63   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE 6 CONDITIONS

     63   

6.1      Mutual Conditions Precedent

     63   

6.2      Additional Conditions Precedent to the Obligations of PTC

     63   

6.3      Additional Conditions Precedent to the Obligations of MKS

     65   

6.4      Satisfaction of Conditions

     65   

ARTICLE 7 ADDITIONAL AGREEMENTS

     65   

7.1      MKS Non-Solicitation

     65   

7.2      Access to Information; Confidentiality

     71   

7.3      Notices of Certain Events

     71   

7.4      Insurance and Indemnification

     72   

ARTICLE 8 TERM, TERMINATION, AMENDMENT AND WAIVER

     73   

8.1      Term

     73   

8.2      Termination

     73   

8.3      Expenses and Termination Payments

     75   

8.4      Amendment

     77   

8.5      Waiver

     78   

ARTICLE 9 GENERAL PROVISIONS

     78   

9.1      Privacy

     78   

9.2      Notices

     79   

9.3      Governing Law

     80   

9.4      Appointment of Agent for Service

     80   

9.5      Time of Essence

     80   

9.6      Entire Agreement, Binding Effect and Assignment

     80   

9.7      No Liability

     81   

9.8      Severability

     81   

9.9      Rules of Construction

     81   

9.10    Counterparts, Execution

     81   

SCHEDULE A – PLAN OF ARRANGEMENT

  

SCHEDULE B – ARRANGEMENT RESOLUTION

  

SCHEDULE C – VOTING SUPPORT AGREEMENT

  



--------------------------------------------------------------------------------

ARRANGEMENT AGREEMENT

THIS ARRANGEMENT AGREEMENT dated April 6, 2011,

BETWEEN:

PARAMETRIC TECHNOLOGY CORPORATION, a corporation existing under the laws of The
Commonwealth of Massachusetts (“PTC”)

- and -

PTC NS ULC, an unlimited liability company existing under the laws of Nova
Scotia (“Acquireco”)

- and -

MKS INC., a corporation existing under the laws of Ontario (“MKS”)

RECITALS:

 

A. PTC wishes to indirectly acquire, through Acquireco, all of the MKS Common
Shares.

 

B. The Parties intend to carry out the transactions contemplated in this
Agreement by way of an arrangement under the provisions of the OBCA.

 

C. The MKS Board has determined, after receiving financial and legal advice and
following the receipt and review of a unanimous recommendation from the MKS
Special Committee, that the Arrangement is fair to MKS Common Shareholders and
that it is in the best interests of MKS to enter into this Agreement providing
for the Arrangement, and the MKS Board has unanimously resolved to recommend
that the MKS Common Shareholders vote their MKS Common Shares in favour of the
Arrangement, all subject to the terms and the conditions contained in this
Agreement.

 

D. PTC has entered into the Voting Support Agreement with the Supporting Common
Shareholders, pursuant to which, among other things, such MKS Common
Shareholders have agreed, subject to the terms and conditions thereof, to vote
the MKS Common Shares held by them in favour of the Arrangement.

THIS AGREEMENT WITNESSES THAT in consideration of the covenants and agreements
herein contained and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties hereto covenant and
agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Agreement, unless the context otherwise requires:



--------------------------------------------------------------------------------

“1933 Act” means the United States Securities Act of 1933, as amended;

“1934 Act” means the United States Securities Exchange Act of 1934, as amended;

“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement and other than any transaction involving only MKS and/or one or more
of its wholly-owned Subsidiaries, any offer, communication, public announcement,
or proposal, expression of interest or inquiry (conditional or unconditional)
from any Person or group of Persons, whether or not in writing and whether or
not delivered to the shareholders of MKS, after the date hereof relating to:
(a) any acquisition or purchase, direct or indirect, through one or more related
transactions, of: (i) the assets of MKS and/or one or more of the MKS
Subsidiaries that, individually or in the aggregate, constitute 20% or more of
the consolidated assets of MKS and the MKS Subsidiaries, taken as a whole, or
which contribute 20% or more of the consolidated revenue of MKS and the MKS
Subsidiaries, taken as a whole, or (ii) 20% or more of any voting or equity
securities of MKS or any one or more of the MKS Subsidiaries that, individually
or in the aggregate, contribute 20% or more of the consolidated revenues or
constitute 20% or more of the consolidated assets of MKS and the MKS
Subsidiaries, taken as a whole; (b) any take-over bid, tender offer or exchange
offer that, if consummated, would result in such Person or group of Persons
beneficially owning 20% or more of any class of voting or equity securities of
MKS; or (c) a plan of arrangement, merger, amalgamation, consolidation, share
exchange, business combination, reorganization, recapitalization, liquidation,
dissolution or other similar transaction involving MKS and/or any MKS Subsidiary
whose assets or revenues, individually or in the aggregate, constitute 20% or
more of the consolidated assets or revenues, as applicable, of MKS and the MKS
Subsidiaries, taken as a whole;

“affiliate” has the meaning ascribed thereto in the National Instrument 45-106 –
Prospectus and Registration Exemptions;

“Aggregate Consideration Amount” means that cash amount equal to the product of
$26.20 multiplied by the number of MKS Common Shares that are issued and
outstanding immediately prior to the Effective Time;

“Agreement” means this arrangement agreement, including all schedules annexed
hereto, together with the MKS Disclosure Letter, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof;

“Application Software” has the meaning ascribed thereto in Subsection
3.1(m)(iv);

“Arrangement” means the arrangement involving, among others, PTC, Acquireco and
MKS under Section 182 of the OBCA on the terms and subject to the conditions set
out in the Plan of Arrangement, subject to any amendments or

 

- 2 -



--------------------------------------------------------------------------------

variations thereto made in accordance with Section 8.4 hereof or Section 6.1 of
the Plan of Arrangement or made at the direction of the Court in the Final
Order;

“Arrangement Resolution” means the special resolution of the MKS Common
Shareholders approving the Plan of Arrangement which is to be considered at the
MKS Meeting and shall be substantially in the form and content of Schedule “B”
hereto, and any amendments or variations thereto made in accordance with the
provisions of this Agreement or made at the direction of the Court in the
Interim Order;

“Articles of Arrangement” means the articles of arrangement of MKS to be filed
with the Director in compliance with the OBCA in connection with the Arrangement
after the Final Order is made, which shall be in form and content satisfactory
to MKS and PTC, each acting reasonably;

“Authorization” means any authorization, order, permit, approval, grant,
licence, registration, consent, right, notification, condition, franchise,
privilege, certificate, judgment, writ, injunction, award, determination,
direction, decision, decree, bylaw, rule or regulation, in each case having the
force of Law, and includes any Environmental Permit;

“Available Cash” has the meaning ascribed thereto in Subsection 4.1(e);

“Bundeskartellamt” means the German Federal Cartel Office appointed under the
German Competition Act;

“business day” means any day, other than a Saturday, a Sunday or a statutory or
civic holiday in Toronto, Ontario or Boston, Massachusetts;

“Computer Systems” means all computer hardware, peripheral equipment, software
and firmware, technology infrastructure and other computer systems and services
that are used by MKS to receive, store, process or transmit data;

“Confidentiality Agreement” means the confidentiality agreement dated
November 29, 2010, as amended on March 7, 2011, between MKS and PTC;

“Confirmation Commitment Letter” has the meaning ascribed thereto in Subsection
4.1(e);

“Consideration” means the cash consideration to be received by the MKS Common
Shareholders pursuant to the Plan of Arrangement as consideration for each MKS
Common Share outstanding immediately prior to the Effective Time, consisting of
$26.20 cash per MKS Common Share;

“Contract” means any contract, agreement, license, franchise, lease,
arrangement, commitment, joint venture, partnership or other right or obligation
(written or oral) to which MKS or any MKS Subsidiary is a party or by which MKS
or any MKS Subsidiary is bound or to which any of their respective properties or
assets is subject;

 

- 3 -



--------------------------------------------------------------------------------

“Court” means the Ontario Superior Court of Justice (Commercial List);

“Credit Facilities” has the meaning ascribed thereto in Subsection 4.1(e);

“Currency Exchange Rate” means the daily noon rate of exchange on the Effective
Date for United States dollars expressed in Canadian dollars as reported by the
Bank of Canada or, in the event such daily noon rate of exchange is not
available, such rate of exchange on such date for United States dollars
expressed in Canadian dollars as may be deemed by PTC to be appropriate for such
purpose;

“Debt Financing” has the meaning ascribed thereto in Subsection 4.1(e);

“Depositary” means any trust company, bank or financial institution agreed to in
writing among the Parties for the purpose of, among other things, distributing
the Consideration to MKS Common Shareholders and such amount of cash to holders
of MKS Options and MKS RSUs as they are entitled to under the Arrangement, each
in accordance with the Plan of Arrangement;

“Director” means the Director appointed under Section 278 of the OBCA acting
under the OBCA;

“Dissent Rights” means the rights of dissent granted to registered MKS Common
Shareholders in respect of the Arrangement described in Article 4 of the Plan of
Arrangement;

“Effective Date” means the date the Arrangement becomes effective under the
OBCA;

“Effective Time” has the meaning ascribed thereto in the Plan of Arrangement;

“Environmental Laws” means all Laws imposing obligations, responsibilities,
liabilities or standards of conduct for or relating to: (a) the regulation or
control of pollution, contamination, activities, materials, substances or wastes
in connection with or for the protection of human health or safety, the
environment or natural resources (including climate, air, surface water,
groundwater, wetlands, land surface, subsurface strata, wildlife, aquatic
species and vegetation); or (b) the use, generation, disposal, Release,
threatened Release, treatment, processing, recycling, handling, transport,
distribution, destruction, transfer, import, export or sale of or exposure to
Hazardous Substances;

“Environmental Permits” means all Permits or program participation requirements
with or from any Governmental Entity under any Environmental Laws;

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended;

“ERISA Affiliate” means (i) any corporation included with MKS in a controlled
group of corporations within the meaning of Section 414(b) of the IRC; (ii) any
trade or business (whether or not incorporated) that is under common control
with

 

- 4 -



--------------------------------------------------------------------------------

MKS within the meaning of Section 414(c) of the IRC; (iii) any member of an
affiliated service group of which MKS is a member within the meaning of
Section 414(m) of the IRC; or (iv) any other person or entity treated as
aggregated with MKS under Section 414(o) of the IRC;

“Exchange Ratio” has the meaning ascribed thereto in the Plan of Arrangement;

“Excluded MKS Subsidiaries” means, collectively, Mortice Kern Systems
International SRL and MKS Software ApS;

“Final Order” means the final order of the Court pursuant to Section 182(5)(f)
of the OBCA, in a form acceptable to MKS and PTC, each acting reasonably,
approving the Arrangement, as such order may be amended by the Court (with the
consent of both MKS and PTC, each acting reasonably) at any time prior to the
Effective Date or, if appealed, then, unless such appeal is withdrawn, the final
order of the Court on appeal approving the Arrangement or affirming or amending
the order of the Court approving the Arrangement in a form acceptable to MKS and
PTC each acting reasonably;

“GAAP” means accounting principles generally accepted in Canada applicable to
public companies at the relevant time;

“German Competition Act” means The Act Against Restraints of Competition of
July 27, 1957 (Gesetz gegen Wettbewerbsbeschränkungen), as amended from time to
time;

“German Competition Act Approval” means, in each case in respect of the
Arrangement, that (a) the Bundeskartellamt shall have provided clearance, or
(b) the applicable waiting period under the German Competition Act shall have
expired;

“Governmental Entity” means: (a) any multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau, agency or entity, domestic or foreign; (b) any stock exchange,
including the TSX and NASDAQ; (c) any subdivision, agent, commission, board or
authority of any of the foregoing; or (d) any quasi-governmental or private
body, including any tribunal, commission, regulatory agency or self-regulatory
organization, in each case exercising any regulatory, expropriation or taxing
authority under or for the account of any of the foregoing;

“Hazardous Substance” means any pollutant, contaminant, waste or chemical or any
toxic, radioactive, ignitable, corrosive, reactive or otherwise hazardous or
deleterious substance, waste or material, including hydrogen sulphide, arsenic,
cadmium, copper, lead or lead-containing materials, mercury, petroleum,
radioactive materials, polychlorinated biphenyls, asbestos, pesticides, mould
and urea-formaldehyde insulation, and any other material, substance, pollutant
or contaminant regulated or defined pursuant to, or that could result in
liability under, any Environmental Law;

 

- 5 -



--------------------------------------------------------------------------------

“IFRS” means International Financial Reporting Standards;

“including” means including without limitation, and “include” and “includes”
have a corresponding meaning;

“Intellectual Property Rights” means: (a) all Canadian, United States,
international and foreign patents and applications therefor and all reissues,
divisions, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and all patents, applications, documents and
filings claiming priority to or serving as a basis for priority thereof
(“Patents”); (b) all inventions (whether or not patentable), invention
disclosures, improvements, trade secrets, proprietary information, business
methods, technical data and know how; (c) all copyrights, copyright
registrations and applications therefor, and all other rights corresponding
thereto throughout the world (“Copyrights”); (d) all industrial designs and any
registrations and applications therefor throughout the world; (e) all trade
names, service names, logos, common law trademarks and service marks, trademark
and service mark registrations and applications therefor throughout the world
(“Trademarks”); (f) all moral rights of authors, however denominated, throughout
the world; (g) all Web addresses, domain names and numbers, uniform resource
locators and other names and locators associated with the Internet (“Domain
Names”); and (h) any similar or equivalent rights to any of the foregoing
anywhere in the world;

“Interim Order” means the interim order of the Court contemplated by Section 2.2
of this Agreement and made pursuant to Section 182(5) of the OBCA, in a form
acceptable to MKS and PTC, each acting reasonably, providing for, among other
things, the calling and holding of the MKS Meeting, as the same may be amended
by the Court with the consent of MKS and PTC, each acting reasonably;

“IRC” means the United States Internal Revenue Code of 1986, as amended;

“IRS” means the Internal Revenue Service of the United States;

“Law” or “Laws” means all laws (including statutory or common law or other law),
by-laws, statutes, rules, regulations, principles of law and equity, orders,
rulings, ordinances, judgements, injunctions, determinations, awards, decrees or
other requirements, whether domestic or foreign, and the terms and conditions of
any Permit of or from any Governmental Entity in each case having the force of
law and the term “applicable” with respect to such Laws and in a context that
refers to a Party, means such Laws as are applicable to such Party and/or its
Subsidiaries or their business, undertaking, property or securities and emanate
from a Person having jurisdiction over the Party and/or its Subsidiaries or its
or their business, undertaking, property or securities;

“Liens” means any hypothecs, mortgages, pledges, assignments, liens, charges,
security interests, encumbrances and adverse rights or claims, or encumbrances
of any kind, whether contingent or absolute, and any agreement, option, right or
privilege (whether by Law, contract or otherwise) capable of becoming any of the
foregoing;

 

- 6 -



--------------------------------------------------------------------------------

“Mailing Deadline” means April 26, 2011 or such later date as may be agreed to
in writing by the Parties or adjusted in accordance with Subsection 2.4(b);

“Malware” has the meaning ascribed thereto in Subsection 3.1(l)(x);

“Material Contracts” means any Contract: (a) that if terminated or modified or
if it ceased to be in effect, would have a MKS Material Adverse Effect;
(b) under which MKS or any MKS Subsidiary has directly or indirectly guaranteed
any liabilities or obligations of a third party (other than endorsements for
collection or the liabilities or obligations of a MKS Subsidiary in the ordinary
course of business); (c) relating to indebtedness for borrowed money, whether
incurred, assumed, committed, guaranteed or secured by any asset; (d) providing
for the establishment, investment in, organization or formation of any joint
ventures or general or limited partnerships; (e) under which MKS or any MKS
Subsidiary is obligated to make payments in excess of $250,000 or expects to
receive payments in excess of $500,000 over the remaining term of the Contract;
(f) that limits or restricts MKS or any MKS Subsidiary in any material respect
from engaging in any line of business or from carrying on business in any
geographic area or that creates an exclusive dealing arrangement or right of
first offer or refusal in respect of any asset or Intellectual Property Right of
MKS or any MKS Subsidiary; (g) that is a collective bargaining agreement, a
labour union contract or any other memorandum of understanding or other
agreement with a union representing the employees of MKS or any MKS Subsidiary;
(h) with a Governmental Entity; (i) that is listed in Schedule 3.1(n)(iii) to
the MKS Disclosure Letter; (j) that contains any Most Favoured Customer
Provision which would entitle a customer to a refund or price adjustment of
$1,000,000 or more; (k) that provides for an unlimited number of licenses to any
MKS Owned IP for a non-renewable period not exceeding 12 months; (l) that
provides for ownership by any third party of Intellectual Property Rights
created or developed by or on behalf of MKS or any MKS Subsidiary; (m) that
provides for an exclusive license to any MKS Owned IP; (n) that commits MKS or
any MKS Subsidiary to develop or deliver future features or functionality of the
Software Products other than in the performance of maintenance or support
obligations thereunder; or (o) that requires the consent of the other party to
the Contract to a change in the voting control (in one or more transactions and
in any form of transaction) of MKS, where the failure to obtain such consent
would result in a MKS Material Adverse Effect;

“material change” has the meaning ascribed thereto in the Securities Act;

“Meeting Deadline” means June 6, 2011 or such later date as may be agreed to in
writing by the Parties or adjusted pursuant to Subsection 2.4(b);

“MI 61-101” means Multilateral Instrument 61-101 – “Protection of Minority
Security Holders in Special Transactions”;

“misrepresentation” has the meaning ascribed thereto in the Securities Act;

 

- 7 -



--------------------------------------------------------------------------------

“MKS 1995 Stock Option Plan” means the MKS Inc. Second Amended and Restated 1995
Stock Option Plan instituted on December 18, 1995, as amended and restated on
September 25, 2007;

“MKS 2000 Stock Option Plan” means the MKS Inc. Third Amended and Restated 2000
Stock Option Plan instituted on July 31, 2000, as amended and restated on
June 1, 2009;

“MKS Benefit Plans” means any pension or retirement income plans or other
employee compensation or benefit plans (but excluding the payment of regular
salary and wages), agreements, policies, programs, arrangements or practices,
whether written or oral, funded or unfunded, insured or uninsured, registered or
unregistered, including any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) and any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), which are maintained by or binding upon MKS or any MKS
Subsidiary (including any ERISA Affiliate) or for which MKS or any MKS
Subsidiary (or ERISA Affiliate) has or is expected to have any liability or
contingent liability, or pursuant to which payments are being made, or benefits
are being provided to, or an entitlement to payments or benefits exists with
respect to, any of the employees or former employees, directors, officers, or
independent contractors of MKS or any MKS Subsidiary (or ERISA Affiliate);

“MKS Board” means the board of directors of MKS as the same is constituted from
time to time;

“MKS Cash” means the consolidated cash of MKS as at February 28, 2011;

“MKS Change in Recommendation” means (a) any withdrawal, modification or
qualification (or a public proposal to withdraw, modify or qualify) in any
manner adverse to PTC and/or the consummation of the Arrangement, the
recommendation of the MKS Board or any committee thereof, that the MKS Common
Shareholders vote in favour of the Arrangement Resolution, or (b) any approval,
acceptance or recommendation by the MKS Board of, or public proposal by the MKS
Board to approve, accept or recommend, or publicly taking a neutral position
with respect to, any Acquisition Proposal other than the Arrangement (provided
that publicly taking a neutral position or no position with respect to an
Acquisition Proposal until the fifth business day after receipt of an
Acquisition Proposal shall not and shall be deemed not to be a MKS Change in
Recommendation);

“MKS Circular” means the notice of the MKS Meeting and accompanying management
information circular, including all schedules, appendices and exhibits thereto
and enclosures therewith, to be sent to the MKS Common Shareholders in
connection with the MKS Meeting, as amended, supplemented or otherwise modified
from time to time;

“MKS Common Shareholder Approval” has the meaning ascribed thereto in Subsection
2.2(c);

 

- 8 -



--------------------------------------------------------------------------------

“MKS Common Shareholders” means the registered and beneficial holders of the MKS
Common Shares;

“MKS Common Shares” means the common shares in the authorized capital of MKS;

“MKS Data Room Information” means the information included in the electronic
data room established and maintained by MKS at https://services.intralinks.com,
access to which has been provided to PTC, as at the second day immediately
preceding the date of this Agreement, a copy of the index of which is attached
to the MKS Disclosure Letter;

“MKS Disclosure Letter” means the disclosure letter executed by MKS and
delivered to PTC immediately prior to the execution of this Agreement;

“MKS Employee Confidentiality/IP Agreement” means the current form of
confidentiality and invention assignment agreement for employees of MKS, a copy
of which has been made available to PTC;

“MKS Employee Share Purchase Plan” means the MKS Inc. Amended and Restated
Employee Share Purchase Plan instituted as of September 25, 2007;

“MKS Expense Payment” has the meaning ascribed thereto in Subsection 8.3(b);

“MKS In-Licenses” has the meaning ascribed thereto in Subsection 3.1(l)(i)(B);

“MKS IP” means all Intellectual Property Rights that are used or held for use by
MKS or any of the MKS Subsidiaries;

“MKS Leased Personal Property” has the meaning ascribed thereto in Subsection
3.1(k);

“MKS Leased Real Property” has the meaning ascribed thereto in Subsection
3.1(j)(ii);

“MKS Licensed Intellectual Property Rights” has the meaning ascribed thereto in
Subsection 3.1(l)(i)(B);

“MKS Licenses” has the meaning ascribed thereto in Subsection 3.1(l)(i)(C);

“MKS Material Adverse Effect” means any one or more changes, effects, events,
occurrences or states of fact, either individually or in the aggregate, that
(i) is, or would reasonably be expected to be, material and adverse to the
properties and other assets, liabilities, business, operations, results of
operations, capital, property, obligations (whether absolute, accrued,
conditional or otherwise) or financial condition of MKS and the MKS Subsidiaries
taken as a whole, or (ii) will, or would reasonably be expected to, prevent or
materially impair the ability of the Parties to consummate the transactions
contemplated hereby before 11:59 p.m. (Toronto time) on the Outside Date, in
each case other than any change, effect, event, occurrence or state of fact
relating to or arising in connection with:

 

- 9 -



--------------------------------------------------------------------------------

(a) any change, development, occurrence or event affecting the software industry
in general, to the extent that it does not disproportionately affect MKS and the
MKS Subsidiaries, taken as a whole, in relation to other companies in the
software industry, (b) the economy in general, or financial, currency or capital
markets in general, in Canada, the United States, the United Kingdom, Germany,
Japan or Singapore or elsewhere in the world, to the extent that, other than in
the case of Japan, they do not disproportionately affect MKS and the MKS
Subsidiaries, taken as a whole, in relation to other companies in the industry
in which MKS primarily operates, and in the case of Japan, they do not
disproportionately affect MKS and the MKS Subsidiaries, taken as a whole, in
relation to other companies operating in Japan, (c) changes in Law (including
any change in the interpretation or enforcement thereof) or in GAAP or in
accounting standards including the impact thereof on financial statements as at
or for a period ending on a date prior to or after the date of this Agreement,
(d) a change in the market price or trading volume of the MKS Common Shares,
provided that, without limiting the applicability of paragraphs (a) through
(c) and (e) through (i), the causes underlying such failure may be taken into
account in determining whether a “MKS Material Adverse Effect” has occurred,
(e) the announcement or pendency of this Agreement or the anticipated
consummation of the Arrangement, or the completion of the transactions
contemplated by this Agreement, including the impact thereof on relationships
(contractual or otherwise) with employees, customers, suppliers, distributors or
partners, or the taking of any action or omission of any action that is required
pursuant to this Agreement or undertaken pursuant to the written request of
another Party, (f) any act of war, sabotage or terrorism, or any escalation or
worsening of any such act of war, sabotage or terrorism threatened or underway
as of the date of this Agreement to the extent that it does not
disproportionately affect MKS and the MKS Subsidiaries, taken as a whole, in
relation to other companies in the industry in which MKS primarily operates,
(g) any natural disaster, including earthquakes, hurricanes, tornados, tsunamis
or any nuclear accident to the extent that it does not disproportionately affect
MKS and the MKS Subsidiaries, taken as a whole, in relation to other companies
in the industry in which MKS primarily operates, or (h) the earthquake, tsunami
or nuclear incidents occurring in Japan in 2011, or (i) the failure to meet
internal projections or publicly announced revenue or earnings projections or
any estimates of analysts, provided that in each case, without limiting the
applicability of paragraphs (a) through (h), the causes underlying such failure
may be taken into account in determining whether a “MKS Material Adverse Effect”
has occurred; provided, however, that references in this Agreement to dollar
amounts are not intended to be and shall not be deemed to be illustrative or
interpretative for purposes of determining whether a “MKS Material Adverse
Effect” has occurred;

“MKS Meeting” means the special meeting of MKS Common Shareholders, including
any adjournment or postponement thereof, to be called and held in accordance
with the Interim Order to consider the Arrangement Resolution and for any other
purpose as may be set out in the MKS Circular (as agreed to with the prior
written consent of PTC, such consent not to be unreasonably withheld or
delayed);

 

- 10 -



--------------------------------------------------------------------------------

“MKS Leased Personal Property” has the meaning ascribed thereto in
Section 3.1(k);

“MKS Options” means the outstanding options to purchase MKS Common Shares
granted under the MKS Stock Option Plans or listed in Schedule 3.1(g)(ii) of the
MKS Disclosure Letter;

“MKS Out-Licenses” has the meaning ascribed thereto in Subsection 3.1(l)(i)(C);

“MKS Owned IP” means all Intellectual Property Rights owned by or filed in the
name of MKS or any of the MKS Subsidiaries;

“MKS Owned Personal Property” has the meaning ascribed thereto in Subsection
3.1(k);

“MKS Preferred Shares” means the Preferred Shares, Series A in the authorized
share capital of MKS;

“MKS Public Documents” means all forms, reports, schedules, statements and other
documents filed by MKS since May 1, 2008 with all applicable Governmental
Entities pursuant to applicable Securities Laws;

“MKS RSU” means each outstanding restricted share unit granted under the MKS RSU
Plan;

“MKS RSU Plan” means the MKS Inc. Restricted Share Unit Plan instituted on
September 16, 2010;

“MKS Shareholder Rights Plan” means the Shareholder Rights Plan Agreement dated
June 23, 2008 between MKS and CIBC Mellon Trust Company, as rights agent, as
approved by the MKS Common Shareholders on August 28, 2008, as amended from time
to time;

“MKS Shares” means, collectively, the MKS Common Shares and the MKS Preferred
Shares;

“MKS Source Code” means all source code that is part of the MKS Owned IP;

“MKS Special Committee” means the special committee of the MKS Board formed for
the purpose of reviewing various strategic alternatives available to MKS;

“MKS Stock Option Plans” means the MKS 1995 Stock Option Plan and the MKS 2000
Stock Option Plan;

“MKS Subsidiary” means each of the Subsidiaries of MKS other than the Excluded
MKS Subsidiaries;

 

- 11 -



--------------------------------------------------------------------------------

“MKS Termination Payment” has the meaning ascribed thereto in Subsection 8.3(b);

“MKS Termination Payment Event” has the meaning ascribed thereto in
Subsection 8.3(c);

“MKS Transfer Agent” means CIBC Mellon Trust Company, in its capacity as
registrar and transfer agent for the MKS Common Shares;

“Most Favoured Customer Provision” means a provision in a Contract that would
customarily be referred to as a “most favoured customer,” “most favoured
nation,” or “most favoured pricing” provision, including any provision wherein
MKS or any MKS Subsidiary: (a) warrants that MKS or any MKS Subsidiary is not
selling or licensing (or has not sold or licensed) products and/or services to
any other customer or group of customers at prices or on other terms better than
the pricing or terms being offered to the customer under such Contract, or
(b) covenants that, if MKS or a MKS Subsidiary enters into a Contract with any
other customer providing such other customer with more favourable pricing or
other terms than the terms under such Contract, the pricing or other terms under
such Contract will be made equivalent to or more favourable than such other
customer’s more favourable Contract;

“NASDAQ” means The NASDAQ Stock Market;

“OBCA” means the Business Corporations Act (Ontario) and the regulations made
thereunder, as now in effect and as they may be promulgated or amended from time
to time;

“Obligations” has the meaning ascribed thereto in Subsection 2.14(a);

“Open Source Materials” means all software that is distributed as “free
software”, “open source software” or under a similar licensing or distribution
model, including, but not limited to, the GNU General Public License (GPL), GNU
Lesser General Public License (LGPL), Mozilla Public License (MPL), the Artistic
License (e.g., PERL), the Netscape Public License, the Sun Community Source
License (SCSL), the Sun Industry Standards License (SISL), or any other license
described by the Open Source Initiative as set forth on www.opensource.org;

“ordinary course of business”, or any similar reference, means, with respect to
an action taken by a Person, that such action is consistent with the past
practices of such Person and is taken in the ordinary course of the normal
day-to-day business and operations of such Person;

“Outside Date” means July 6, 2011, or such later date as may be agreed to in
writing by the Parties;

“Parties” means MKS, PTC and Acquireco, and “Party” means any one of them;

 

- 12 -



--------------------------------------------------------------------------------

“Permit” means any license, permit, certificate, consent, order, grant,
approval, agreement, classification, restriction, registration or other
Authorization of, from or required by any Governmental Entity;

“Permitted Encumbrances” means: (a) the reservations, limitations, provisos and
conditions expressed in any original grant from the Crown and any statutory
exceptions to title; (b) inchoate or statutory Liens of contractors,
subcontractors, mechanics, workers, suppliers, materialmen, warehousemen,
carriers and others arising in the ordinary course of business in respect of the
construction, maintenance, repair, or operation or storage of real or immovable,
or personal or movable property; (c) easements, servitudes, restrictions,
restrictive covenants, party wall agreements, rights of way, licenses, permits
and other similar rights in real or immovable property (including easements,
servitudes, rights of way and agreements for sewers, drains, gas and water mains
or electric light and power or telephone, telecommunications or cable conduits,
poles, wires and cables) that in each case do not materially impact the use of
such property as it is being used at the date hereof; (d) Liens for Taxes,
rates, assessments or governmental charges or levies which relate to obligations
not yet due and delinquent or that are being contested in good faith by
appropriate proceedings; (e) zoning and building by-laws and ordinances,
regulations made by public authorities and other restrictions affecting or
controlling the use, marketability or development of real or immovable property
that in each case do not materially impact the use of such property as it is
being used at the date hereof; (f) agreements with any municipal, provincial or
federal governments or authorities and any public utilities or private suppliers
of services, including subdivision agreements, development agreements, site
control agreements, engineering, grading or landscaping agreements and similar
agreements that in each case do not materially impact the use of such property
as it is being used at the date hereof; and (g) such other imperfections or
irregularities of title or Liens as do not materially affect the use of the
properties or assets subject thereto or affected thereby or otherwise materially
impair business operations at such properties;

“Person” includes an individual, partnership, association, body corporate,
trustee, executor, administrator, legal representative, government (including
any Governmental Entity) or any other entity, whether or not having legal
status;

“Plan of Arrangement” means the plan of arrangement of MKS, substantially in the
form of Schedule “A” hereto, and any amendments or variations thereto made in
accordance with Section 8.4 hereof or Section 6.1 of the Plan of Arrangement or
upon the direction of the Court in the Final Order with the consent of MKS and
PTC, each acting reasonably;

“Pre-Acquisition Reorganization” has the meaning ascribed thereto in Subsection
5.5(a);

“Proposed Agreement” has the meaning ascribed thereto in Subsection 7.1(e)(I);

“PTC Shares” means the shares of common stock, par value US$0.01 per share, of
PTC;

 

- 13 -



--------------------------------------------------------------------------------

“Registered Intellectual Property” means all the following Intellectual Property
Rights owned or purported to be owned by MKS and any of the MKS Subsidiaries:
(i) patents, including continuations, divisionals, continuations-in-part, or
reissues of patent applications and patents issuing thereon, (ii) registered
trademarks, service marks, trade names, service names, brand names, trade dress
rights, and logos, (iii) all registrations for Internet domain names,
(iv) registered copyrights, and (v) all applications for registration of the
foregoing.

“Regulatory Approvals” means those sanctions, rulings, consents, orders,
exemptions, permits, clearances, declarations, filings and other approvals
(including the waiver, expiry or lapse, without objection, of a prescribed time
under a statute or regulation that states that a transaction may be implemented
if a prescribed time lapses or expires following the giving of notice without an
objection being made) of Governmental Entities required to consummate the
Arrangement, including German Competition Act Approval;

“Release” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of any Hazardous Substance in the indoor or
outdoor environment, including the movement of Hazardous Substance through or in
the air, soil, surface water, ground water or property;

“Replacement Option” has the meaning ascribed thereto in Subsection 2.9(c);

“Restricted Period” means a due diligence review period not to exceed five
business days from the date MKS first provides a Person (or any affiliate
thereof or person acting jointly or in concert (as defined in the Securities
Act) with such Person, or any employee, officer, director, agent or
representative of such Person, affiliate or joint actor) making its first
Acquisition Proposal, with any access to any information regarding MKS or any
MKS Subsidiaries in accordance with Subsection 7.1(d);

“SEC” means the United States Securities and Exchange Commission;

“Securities Act” means the Securities Act (Ontario) and the rules, regulations
and published policies made thereunder, as now in effect and as they may be
promulgated or amended from time to time;

“Securities Laws” means the Securities Act, together with all other applicable
provincial and territorial securities Laws, rules and regulations and published
policies thereunder, as now in effect and as they may be promulgated or amended
from time to time and applicable U.S. Securities Laws;

“SEDAR” means the System for Electronic Document Analysis and Retrieval;

“Software Products” means all software applications or solutions that MKS or any
of the MKS Subsidiaries currently markets, sells, licenses or supports
(regardless whether provided as a hosted or licensed solution);

 

- 14 -



--------------------------------------------------------------------------------

“Subsidiary” has the meaning ascribed thereto in National Instrument 45-106 –
Prospectus and Registration Exemptions;

“Superior Proposal” means an unsolicited bona fide Acquisition Proposal made by
a third party to MKS or its shareholders in writing after the date hereof:
(i) to purchase or otherwise acquire, directly or indirectly, by means of a
merger, take-over bid, amalgamation, plan of arrangement, business combination,
consolidation, recapitalization, liquidation, winding-up or similar transaction,
all of the MKS Common Shares or all or substantially all of the assets of MKS
and any of the MKS Subsidiaries; (ii) in respect of which the MKS Board
determines in its good faith judgment (after consultation with its external
legal counsel and financial advisors) is reasonably capable of completion
without undue delay, taking into account all legal, financial, regulatory and
other aspects of such Acquisition Proposal and the Person making such
Acquisition Proposal; (iii) that is not subject to a due diligence and/or access
condition; (iv) that did not result from a breach of Section 7.1 by MKS or its
representatives; (v) is made available to all MKS Common Shareholders, as the
case may be, on the same terms and conditions; (vi) in respect of which the MKS
Board determines in its good faith judgment (after consultation with its
external legal counsel and financial advisors) (A) is not subject to any
financing condition and in respect of which any required financing to complete
such Acquisition Proposal has been demonstrated to be available or is reasonably
likely to be obtained; (B) that failure to recommend such Acquisition Proposal
to its shareholders would be inconsistent with its fiduciary duties under
applicable Law; and (C) would, taking into account all of the terms and
conditions of such Acquisition Proposal, if consummated in accordance with its
terms (but not assuming away any risk of non-completion), result in a
transaction more favourable to its shareholders from a financial point of view
than the Arrangement (after giving effect to any changes to the terms and
conditions of the Arrangement proposed by PTC in response to such Acquisition
Proposal pursuant to Subsection 7.1(e));

“Supporting Common Shareholders” means the holders of MKS Common Shares who have
executed and delivered the Voting Support Agreement and who together hold
2,541,134 MKS Common Shares, 555,657 MKS Options and 16,954 MKS RSUs;

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, spare parts, vehicles and other
items of tangible personal property of every kind owned or leased by MKS or a
MKS Subsidiary or used in their respective businesses (wherever located and
whether or not carried on the books of MKS or a MKS Subsidiary), together with
(i) all replacements thereof, additions and alterations thereto, and
substitutions therefor, made between the date hereof and the Effective Time and
(ii) any express or implied warranty by the manufacturers or sellers or lessors
of any item or component part thereof and all maintenance records and other
documents relating thereto;

 

- 15 -



--------------------------------------------------------------------------------

“Tax Act” means the Income Tax Act (Canada) and the regulations made thereunder,
as now in effect and as they may be promulgated or amended from time to time;

“Taxes” includes any taxes, duties, fees, premiums, assessments, imposts,
levies, expansion fees and other charges of any kind whatsoever imposed by any
Governmental Entity, including all interest, penalties, fines, additions to tax
or other additional amounts imposed by any Governmental Entity in respect
thereof, and including those levied on, or measured by, or referred to as,
income, gross receipts, profits, windfall, royalty, capital, transfer, land
transfer, sales, goods and services, harmonized sales, use, value-added, excise,
stamp, withholding, business, franchising, property, development, occupancy,
employer health, payroll, employment, health, social services, education and
social security taxes, all surtaxes, all customs duties and import and export
taxes, countervail and anti-dumping, all licence, franchise and registration
fees and all employment insurance, health insurance and pension plan premiums or
contributions imposed by any Governmental Entity, and any transferee liability
in respect of any of the foregoing;

“Tax Returns” includes all returns, reports, declarations, elections,
designations, notices, filings, forms, statements and other documents (whether
in tangible, electronic or other form) and including any amendments, schedules,
attachments, supplements, appendices and exhibits thereto, made, prepared, filed
or required by a Governmental Entity to be made, prepared or filed by Law in
respect of Taxes;

“Transaction Personal Information” has the meaning ascribed thereto in Section
9.1;

“TSX” means the Toronto Stock Exchange;

“Unvested MKS Option” means each MKS Option which, pursuant to its terms and the
terms of the MKS Stock Option Plan pursuant to which such MKS Option was
granted, has not vested at the date of this Agreement and will not vest prior to
the Effective Time;

“U.S. Securities Laws” means the 1933 Act, the 1934 Act and the rules and
regulations thereunder and any applicable state blue sky laws;

“Vested MKS Option” means each MKS Option which, pursuant to its terms and the
terms of the MKS Stock Option Plan pursuant to which such MKS Option was
granted, has vested at the date of this Agreement or will vest before the
Effective Time; and

“Voting Support Agreement” means the voting support agreement substantially in
the form attached as Schedule “C” hereto dated the date hereof (including all
amendments thereto) between PTC, Acquireco and the Supporting Common
Shareholders setting forth the terms and conditions upon which the Supporting
Common Shareholders have agreed, among other things, and subject to the terms

 

- 16 -



--------------------------------------------------------------------------------

thereof, to vote their MKS Common Shares in favour of the Arrangement
Resolution.

 

1.2 Interpretation Not Affected by Headings

The division of this Agreement into Articles, Sections, subsections and
paragraphs and the insertion of headings are for convenience of reference only
and shall not affect in any way the meaning or interpretation of this Agreement.
Unless the contrary intention appears, references in this Agreement to an
Article, Section, subsection, paragraph or Schedule by number or letter or both
refer to the Article, Section, subsection, paragraph or Schedule, respectively,
bearing that designation in this Agreement.

 

1.3 Number and Gender

In this Agreement, unless the contrary intention appears, words importing the
singular include the plural and vice versa, and words importing gender include
all genders.

 

1.4 Date for Any Action

If the date on which any action is required to be taken hereunder by a Party is
not a business day, such action shall be required to be taken on the next
succeeding day which is a business day.

 

1.5 Currency

Unless otherwise stated, all references in this Agreement to sums of money are
expressed in lawful money of Canada and “$” refers to Canadian dollars.

 

1.6 Accounting Matters

Unless otherwise stated, all accounting terms used in this Agreement in respect
of MKS shall have the meanings attributable thereto under GAAP and all
determinations of an accounting nature in respect of MKS required to be made
shall be made in a manner consistent with GAAP consistently applied.

 

1.7 Knowledge

 

  (a) In this Agreement, references to “the knowledge of MKS” means the actual
knowledge, in their capacity as officers of MKS and not in their personal
capacity, of Philip Deck, Michael Harris, Doug Sawatzky, Larry Wasylishyn,
Andrew Wertkin, Megan Hall, John Cull, David Jones, and Charlie Janes after
making reasonable enquiries regarding the relevant matter, as applicable, with
Thomas Bosanko, Thomas Hornek, Robert Mackin and Arnold Ozols.

 

  (b) In this Agreement, references to “the knowledge of PTC” means the actual
knowledge, in their capacity as officers of PTC and not in their personal
capacity, of James Heppelmann, Iain Michel, Martha Durcan, Jeffrey Glidden and
Aaron von Staats.

 

- 17 -



--------------------------------------------------------------------------------

1.8 Disclosure Letter

The inclusion of any item in the MKS Disclosure Letter shall not be construed as
an admission by MKS of the materiality of such item.

 

1.9 Schedules

The following Schedules are annexed to this Agreement and are incorporated by
reference into this Agreement and form a part hereof:

Schedule A    -    Plan of Arrangement

Schedule B    -    Arrangement Resolution

Schedule C    -    Voting Support Agreement

ARTICLE 2

THE ARRANGEMENT

 

2.1 Arrangement

MKS and PTC agree that the Arrangement will be implemented in accordance with
and subject to the terms and conditions contained in this Agreement and the Plan
of Arrangement.

 

2.2 Interim Order

As soon as reasonably practicable following the execution of this Agreement, and
in any event in sufficient time to hold the MKS Meeting in accordance with
Section 2.3, MKS shall apply to the Court in a manner acceptable to PTC, acting
reasonably, pursuant to Section 182 of the OBCA and, in cooperation with PTC,
prepare, file and diligently pursue an application for the Interim Order, the
terms of which are reasonably acceptable to PTC, which shall provide, among
other things:

 

  (a) for the class of Persons to whom notice is to be provided in respect of
the Arrangement and the MKS Meeting and for the manner in which such notice is
to be provided;

 

  (b) for confirmation of the record date for the MKS Meeting referred to in
Subsection 2.3(a);

 

  (c)

that the requisite approval for the Arrangement Resolution shall be (i) at least
662/3% of the votes cast on the Arrangement Resolution by the MKS Common
Shareholders present in person or represented by proxy at the MKS Meeting and
voting as a single class and (ii) such other approval as is required by
MI 61-101 (the “MKS Common Shareholder Approval”);

 

  (d) that, in all other respects, the terms, conditions and restrictions of the
MKS constating documents, including quorum requirements and other matters, shall
apply in respect of the MKS Meeting;

 

- 18 -



--------------------------------------------------------------------------------

  (e) for the grant of Dissent Rights to the MKS Common Shareholders who are
registered MKS Common Shareholders;

 

  (f) for the notice requirements with respect to the presentation of the
application to the Court for the Final Order; and

 

  (g) that the MKS Meeting may be adjourned or postponed from time to time by
the MKS Board subject to the terms of this Agreement without the need for
additional approval of the Court.

 

2.3 MKS Meeting

 

  (a) Provided that this Agreement has not been terminated in accordance with
its terms, MKS agrees to convene and conduct the MKS Meeting in accordance with
the Interim Order, MKS’s articles of incorporation, by-laws and applicable Law
as soon as reasonably practicable, and in any event on or before the Meeting
Deadline. MKS agrees that it shall, in consultation with PTC, fix and publish a
record date for the purposes of determining the MKS Common Shareholders entitled
to receive notice of and vote at the MKS Meeting in accordance with the Interim
Order.

 

  (b) Subject to Subsection 7.1(k), provided that this Agreement has not been
terminated in accordance with its terms, except to the extent required by a
Governmental Entity or by applicable Law or as required for quorum purposes or
otherwise permitted under this Agreement, MKS shall not adjourn, postpone or
cancel (or propose or permit the adjournment postponement or cancellation of)
the MKS Meeting without PTC’s prior written consent.

 

  (c) MKS will instruct the MKS Transfer Agent to advise PTC as PTC may
reasonably request, and at least on a daily basis on each of the last 10
business days prior to the date of the MKS Meeting, as to the aggregate tally of
the proxies received by MKS in respect of the Arrangement Resolution.

 

  (d) MKS will consult with PTC in fixing the date of the MKS Meeting and allow
PTC’s representatives and legal counsel to attend and speak at the MKS Meeting.

 

2.4 MKS Circular

 

  (a)

As promptly as reasonably practicable following execution of this Agreement with
a targeted date of April 19, 2011, and in any event prior to the close of
business on the Mailing Deadline, MKS shall (i) prepare the MKS Circular
together with any other documents required by applicable Laws, (ii) file the MKS
Circular in all jurisdictions where the same is required to be filed, and
(iii) mail the MKS Circular as required under applicable Laws and by the Interim
Order. On the date of mailing thereof, the MKS Circular shall comply in all
material respects with all applicable Laws and the Interim Order, and shall not
contain any misrepresentation (other than a misrepresentation made in reliance
on any information in respect of PTC and Acquireco provided to MKS pursuant to
Section 2.4(f)), and shall contain sufficient detail to permit the MKS Common

 

- 19 -



--------------------------------------------------------------------------------

 

Shareholders to form a reasoned judgement concerning the matters to be placed
before them at the MKS Meeting.

 

  (b) In the event that MKS provides a notice to PTC regarding an Acquisition
Proposal pursuant to Subsection 7.1(c) prior to the mailing of the MKS Circular
then, if requested by PTC, the Mailing Deadline will be extended until the date
that is five business days following the earlier of (i) written notification
from MKS to PTC that the MKS Board has determined that the Acquisition Proposal
is not, and is not reasonably expected to result in, a Superior Proposal, and
(ii) the date on which MKS and PTC enter into an amended agreement pursuant to
Subsection 7.1(f) which results in the Acquisition Proposal in question not
being a Superior Proposal. In the event that the Mailing Deadline is so
extended, the Meeting Deadline and the Outside Date shall be extended by the
same number of days as the Mailing Deadline has been extended.

 

  (c) MKS shall (i) solicit from MKS Common Shareholders proxies in favour of
the approval of the Arrangement Resolution, including, if so requested by PTC,
using the services of soliciting dealers or proxy solicitation services and
permitting PTC to otherwise assist MKS in such solicitation, provided that if
there has been a MKS Change in Recommendation, MKS shall not be required to
continue to solicit proxies but, unless this Agreement has been terminated in
accordance with its terms, shall continue to hold the MKS Meeting in accordance
with Section 2.3, (ii) subject to Section 7.1, include in the MKS Circular the
unanimous recommendation of the MKS Board that the holders of MKS Common Shares
vote their MKS Common Shares in favour of the Arrangement Resolution, and
(iii) include in the MKS Circular a statement that each director and executive
officer of MKS intends to vote all of such Person’s MKS Common Shares (including
any MKS Common Shares issued upon the exercise of any MKS Options or MKS RSUs)
in favour of the Arrangement Resolution, subject to the other terms of this
Agreement and the Voting Support Agreement.

 

  (d) MKS shall ensure that the MKS Circular provides notice of, and advises MKS
Common Shareholders of their right to attend, the Court hearing of MKS’s
application for the Final Order.

 

  (e) PTC shall promptly provide MKS with all information required with respect
to PTC and Acquireco and their respective businesses as is required pursuant to
applicable Law to be included in the MKS Circular and such information shall not
contain any misrepresentation. PTC and its legal counsel shall be given a
reasonable opportunity to review and comment on the MKS Circular prior to the
MKS Circular being printed and filed with any Governmental Entity and MKS shall
give reasonable consideration to any reasonable comments made by PTC and its
legal counsel, provided that all information relating solely to PTC included in
the MKS Circular shall be in form and content satisfactory to PTC, acting
reasonably. MKS shall provide PTC with final copies of the MKS Circular prior to
mailing the MKS Circular to the MKS Common Shareholders.

 

  (f)

Each of PTC and MKS shall promptly notify the other if, at any time before the
Effective Time, it becomes aware that the MKS Circular contains a

 

- 20 -



--------------------------------------------------------------------------------

 

misrepresentation or becomes aware that the MKS Circular otherwise requires an
amendment or supplement. In such event, MKS shall provide PTC and its legal
counsel with a reasonable opportunity to review and comment on such amendment or
supplement to the MKS Circular prior to its mailing as required or appropriate.
MKS shall promptly mail or otherwise publicly disseminate any amendment or
supplement to the MKS Circular to the MKS Common Shareholders and, if required
by the Court or applicable Laws, file the same with any Governmental Entity and
as otherwise required.

 

2.5 Preparation of Filings

PTC and MKS shall co-operate and use their reasonable commercial efforts in good
faith to take, or cause to be taken, all reasonable actions, including the
preparation of any applications for Regulatory Approvals and other orders,
registrations, consents, filings, rulings, exemptions, no-action letters,
circulars and approvals required in connection with this Agreement and the
Arrangement and the preparation of any required documents, in each case as
reasonably necessary to discharge their respective obligations under this
Agreement, the Arrangement and the Plan of Arrangement, and to complete any of
the transactions contemplated by this Agreement, including their obligations
under applicable Laws.

 

2.6 Final Order

If (a) the Interim Order is obtained; and (b) the Arrangement Resolution is
passed at the MKS Meeting by the MKS Common Shareholders as provided for in the
Interim Order and as required by applicable Law, subject to the terms of this
Agreement, MKS shall diligently pursue and take all steps necessary or desirable
to have the hearing before the Court of the application for the Final Order
pursuant to Section 182(5)(f) of the OBCA held as soon as reasonably practicable
and, in any event, within three business days following the approval of the
Arrangement Resolution at the MKS Meeting.

 

2.7 Court Proceedings

Subject to the terms of this Agreement, PTC will cooperate with and assist MKS
in seeking the Interim Order and the Final Order. MKS will provide legal counsel
to PTC with reasonable opportunity to review and comment upon drafts of all
material to be filed with the Court in connection with the Arrangement and will
give reasonable consideration to all such comments. Subject to applicable Law,
MKS will not file any material with the Court in connection with the Arrangement
or serve any such material, and will not agree to modify or amend materials so
filed or served, except as contemplated by this Section 2.7 or with PTC’s prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed; provided that nothing herein shall require PTC to agree or consent to
any increase in Consideration or other modification or amendment to such filed
or served materials that expands or increases PTC’s obligations set forth in any
such filed or served materials or under this Agreement or the Plan of
Arrangement. MKS shall also provide to PTC’s legal counsel on a timely basis
copies of any notice of appearance or other Court documents served on MKS in
respect of the application for the Interim Order or the Final Order or any
appeal therefrom and of any notice, whether written or oral, received by MKS
indicating any intention to oppose the granting of the Interim Order or the
Final Order or to appeal the Interim Order or the Final Order. MKS will ensure
that all materials filed with the Court in connection with the

 

- 21 -



--------------------------------------------------------------------------------

Arrangement are consistent in all material respects with the terms of this
Agreement and the Plan of Arrangement. In addition, MKS will not object to legal
counsel to PTC making such submissions on the hearing of the motion for the
Interim Order and the application for the Final Order as such counsel considers
appropriate, provided that MKS is advised of the nature of any submissions on a
timely basis prior to the hearing and such submissions are consistent with this
Agreement and the Plan of Arrangement. MKS will also oppose any proposal from
any party that the Interim Order or Final Order contain any provision
inconsistent with this Agreement and, if at any time after the issuance of the
Final Order and prior to the Effective Date, MKS is required by the terms of the
Final Order or by Law to return to Court with respect to the Final Order, it
shall do so after notice to, and in consultation and cooperation with, PTC.

 

2.8 Articles of Arrangement and Effective Date

The Articles of Arrangement shall implement the Plan of Arrangement. On the
second (2nd) business day after the satisfaction or, where not prohibited, the
waiver of the conditions (excluding conditions that, by their terms, cannot be
satisfied until the Effective Date, but subject to the satisfaction or, where
not prohibited, the waiver of those conditions as of the Effective Date) set
forth in Article 6, unless another time or date is agreed to in writing by the
Parties, the Articles of Arrangement shall be filed by MKS with the Director.
From and after the Effective Time, the Plan of Arrangement will have all of the
effects provided by applicable Law, including the OBCA. The closing of the
Arrangement will take place at the offices of Osler, Hoskin & Harcourt LLP, 100
King Street West, 1 First Canadian Place, Suite 6100, Toronto, Ontario at 8:00
a.m. (Toronto time) on the Effective Date, or at such other time and place as
may be agreed to by the Parties.

 

2.9 Treatment of MKS Options and MKS RSUs

 

  (a) In accordance with the Plan of Arrangement, at the time specified therein,
each unexercised Vested MKS Option, without any further action on behalf of any
holder of such Vested MKS Option and without any payment except as provided in
the Plan of Arrangement, and subject to (for greater certainty) applicable
withholdings in accordance with Section 2.12, shall be transferred by the holder
thereof to MKS in consideration for a cash payment by MKS equal to the product
obtained by multiplying the number of MKS Shares underlying such Vested MKS
Option by the amount by which the Consideration per MKS Share exceeds (i) the
exercise price of such Vested MKS Option for Vested MKS Options denominated in
Canadian dollars and (ii) the exercise price of such Vested MKS Options
multiplied by the Currency Exchange Rate for Vested MKS Options denominated in
U.S. dollars. Each unexercised Vested MKS Option issued and outstanding
immediately prior to the Effective Time shall thereafter be immediately
cancelled.

 

  (b)

In accordance with the Plan of Arrangement, notwithstanding any contingent
vesting provisions to which a MKS RSU might otherwise have been subject, and
without any further action on behalf of any holder of such MKS RSU and without
any payment except as provided in the Plan of Arrangement, at the time specified
in the Plan of Arrangement, each outstanding, unvested MKS RSU shall accelerate
in accordance with the terms of the MKS RSU Plan and MKS shall, subject to (for
greater certainty) applicable withholdings in accordance with Section 2.12,
cause the trustee of the trust under the MKS RSU Plan to deliver to

 

- 22 -



--------------------------------------------------------------------------------

 

each holder of such an outstanding MKS RSU one MKS Common Share from the trust
under the MKS RSU Plan in settlement of each such MKS RSU.

 

  (c) In accordance with the Plan of Arrangement, at the time specified therein,
each Unvested MKS Option, without any further action on behalf of any holder of
such Unvested MKS Option, shall be exchanged for an option (a “Replacement
Option”) to purchase from PTC the number of PTC Shares (rounded down to the
nearest whole number of such shares) equal to the product obtained by
multiplying (i) the Exchange Ratio by (ii) the number of MKS Shares subject to
such Unvested MKS Option immediately prior to the Effective Time, and each
holder of such exchanged Unvested MKS Option shall immediately become a holder
of a Replacement Option covering the number of PTC Shares to which such holder
is entitled as a result of the exchange, and each such exchanged Unvested MKS
Option shall be immediately cancelled. Each such Replacement Option shall
provide for an exercise price per PTC Share (rounded up to the nearest whole
cent) in United States dollars equal to (A) in respect of Unvested MKS Options
denominated in Canadian dollars: (i) the quotient obtained by dividing (x) the
exercise price per MKS Common Share of such Unvested MKS Option immediately
prior to the Effective Time by (y) the Exchange Ratio, divided by (ii) the
Currency Exchange Rate; and (B) in respect of Unvested MKS Options denominated
in U.S. dollars: the quotient obtained by dividing (x) the exercise price per
MKS Common Share of such Unvested MKS Option immediately prior to the Effective
Time by (y) the Exchange Ratio, and, except as otherwise set out in the Plan of
Arrangement, each Replacement Option shall be governed by the terms and
conditions of the applicable MKS Stock Option Plan and any stock option
agreement pursuant to which such MKS Option was granted (including, but not
limited to, the term to expiry, conditions to and manner of exercising and
vesting schedule), with any adjustments deemed to be made thereto as are
necessary to ensure consistency with the provisions of the Plan of Arrangement.

Notwithstanding the above provisions of this Subsection 2.9(c),

 

  (i)

with respect to any Unvested MKS Option, if the PTC board of directors
determines in good faith that the excess of the aggregate fair market value of
the PTC Shares subject to the Replacement Option immediately after the issuance
of the Replacement Option over the aggregate option exercise price for such PTC
Shares pursuant to the Replacement Option (such excess, referred to as the
“Post-Exchange Option Value”) would otherwise exceed the excess of the aggregate
fair market value of the MKS Shares subject to such MKS Option immediately
before the issuance of the Replacement Option over the aggregate option exercise
price for such MKS Shares pursuant to such MKS Option (such excess, referred to
as the “Pre-Exchange Option Value”), the previous provisions in this Subsection
2.9(c) shall be modified, but only to the extent necessary and in a manner that
does not otherwise adversely affect the holder of the Replacement Option, so
that the Post-Exchange Option Value does not exceed the Pre-Exchange Option
Value and provided that the Post-

 

- 23 -



--------------------------------------------------------------------------------

 

Exchange Option Value will not be less than the Pre-Exchange Option Value; and

 

  (ii) with respect only to an Unvested MKS Option that is held by a resident of
the United States, the exercise price and the number of PTC Shares subject to a
Replacement Option shall be determined in a manner consistent with the
requirements of Section 409A of the IRC; provided, further, that in the case of
any such Unvested MKS Option which was an incentive stock option (as defined in
Section 422 of the IRC) immediately prior to the Effective Time, the exercise
price, the number of PTC Shares and the terms and conditions of the Replacement
Option shall be determined in a manner consistent with the requirements of
Section 424(a) of the IRC.

 

  (d) MKS shall take all necessary actions to provide the holders of MKS Options
and MKS RSUs with any applicable notice required by the MKS Stock Option Plans
and/or the MKS RSU Plan. As soon as practicable after the Effective Time, PTC
shall deliver or cause to be delivered to the holders of Replacement Options
appropriate written notice setting forth such holders’ rights pursuant to such
Replacement Options, including the number of PTC Shares subject to such
Replacement Option, and the exercise price per share of such Replacement Option
and all other material terms and conditions of the award.

 

  (e) Prior to the Effective Time, the MKS Board shall take all necessary action
required by, and in accordance with, the MKS Stock Option Plans and the MKS RSU
Plan in order to give effect to Subsections 2.9(a), 2.9(b), 2.9(c) and 2.9(d).

 

  (f) MKS shall not accelerate the vesting of any Unvested MKS Options.

 

  (g) PTC, Acquireco and MKS each acknowledge and agree that MKS will forego any
deduction under the Tax Act with respect to the cash payment to be made by MKS
to holders of Vested MKS Options as described in Section 2.9(a) of this
Agreement and pursuant to the Plan of Arrangement. To effect the foregoing, the
Parties will cause MKS to timely comply with the requirements described in
subsection 110(1.1) of the Tax Act including, delivering written notice of such
election to each such holder in accordance with the requirements set out in the
Tax Act.

 

2.10 Payment of Consideration

PTC will, following receipt by MKS of the Final Order and not less than one
business day prior to the filing by MKS of the Articles of Arrangement, cause
Acquireco to deposit the Aggregate Consideration Amount in immediately available
funds in escrow with the Depositary.

 

2.11 Announcement and Shareholder Communications

Subject to applicable Securities Laws, PTC and MKS shall each publicly announce
the transactions contemplated hereby promptly following the execution of this
Agreement by PTC and MKS, the text and timing of each Party’s announcement to be
approved

 

- 24 -



--------------------------------------------------------------------------------

by the other Party in advance, acting reasonably. PTC and MKS agree to
co-operate in the preparation of presentations, if any, to MKS Common
Shareholders regarding the transactions contemplated by this Agreement, and no
Party shall (a) issue any press release or otherwise make public announcements
with respect to this Agreement or the Plan of Arrangement without the consent of
the other Party (which consent shall not be unreasonably withheld or delayed) or
(b) make any filing with any Governmental Entity with respect thereto without
prior consultation with the other Party; provided, however, that the foregoing
shall be subject to each Party’s overriding obligation to make any disclosure or
filing required under applicable Laws or stock exchange rules as long as the
Party making such disclosure uses all commercially reasonable efforts to give
prior oral or written notice to the other Party and reasonable opportunity to
review or comment on the disclosure or filing (other than with respect to
confidential information contained in any such disclosure or filing), and if
such prior notice is not possible, to give such notice promptly and, in any
event within two hours, if commercially practicable, following the making of
such disclosure or filing. To the extent possible, MKS shall provide prior
notice to PTC of any material public disclosure that it proposes to make
regarding its business or operations, together with a draft copy of such
disclosure. To the extent possible, PTC and its legal counsel shall be given a
reasonable opportunity to review and comment on such information prior to such
information being disseminated publicly or filed with any Governmental Entity
and reasonable consideration shall be given to any comments made by PTC and its
counsel.

 

2.12 Withholding Taxes

PTC, MKS and the Depositary shall be entitled to deduct and withhold from any
consideration payable or otherwise deliverable to any Person hereunder and from
all dividends, interest or other amounts payable to any former MKS Common
Shareholder such amounts as PTC, MKS or the Depositary are required to deduct
and withhold therefrom under any provision of applicable Laws in respect of
Taxes. To the extent that such amounts are so deducted, withheld and remitted,
such amounts shall be treated for all purposes under this Agreement as having
been paid to the Person to whom such amounts would otherwise have been paid.

 

2.13 List of Shareholders

At the reasonable request of PTC from time to time, MKS shall provide or cause
the MKS Transfer Agent to provide PTC with a list (in both written and
electronic form) of the registered MKS Common Shareholders, together with their
addresses and respective holdings of MKS Common Shares, with a list of the names
and addresses and holdings of all Persons having rights issued by MKS to acquire
MKS Common Shares (including holders of MKS Options and MKS RSUs) and a list of
non-objecting beneficial owners of MKS Common Shares, together with their
addresses and respective holdings of MKS Common Shares. MKS shall from time to
time cause the MKS Transfer Agent to furnish PTC with such additional
information, including updated or additional lists of MKS Common Shareholders
and lists of holdings and other assistance as PTC may reasonably request.

 

2.14 PTC Guarantee

 

  (a)

PTC shall cause Acquireco to perform, and hereby unconditionally and irrevocably
guarantees the due and punctual performance by Acquireco of, each and every
covenant and obligation of Acquireco under this Agreement and the

 

- 25 -



--------------------------------------------------------------------------------

 

Arrangement, including the amount of any judgment or award made against
Acquireco for the benefit of MKS (the “Obligations”).

 

  (b) If any Obligation is not duly performed by Acquireco and is not performed
under this Section 2.14 by PTC for any reason whatsoever, PTC will, as a
separate and distinct obligation, indemnify and save harmless MKS from and
against all losses resulting from the failure of Acquireco to perform such
Obligation. If any Obligation is not duly performed by Acquireco and is not
performed by PTC under this Section 2.14 or MKS is not indemnified under the
immediately preceding sentence, in each case, for any reason whatsoever, such
Obligation will, as a separate and distinct obligation, be performed by PTC as
primary obligor.

 

  (c) The liability of PTC under this Section 2.14 will be for the full amount
of the Obligations without apportionment, limitation or restriction of any kind,
will be continuing, absolute and unconditional and will not be affected by any
applicable Law, or any other act, delay, abstention or omission to act of any
kind by Acquireco or any other Person, that might constitute a legal or
equitable defence to or a discharge, limitation or reduction of PTC’s
Obligations hereunder.

 

  (d) The liability of PTC under this Section 2.14 will not be released,
discharged, limited or in any way affected by anything done, suffered, permitted
or omitted to be done by MKS in connection with any duties or liabilities of
Acquireco to MKS.

 

  (e) MKS will not be bound or obligated to exhaust its recourse against
Acquireco or other Persons or take any other action before being entitled to
demand payment from PTC under this Section 2.14.

 

  (f) In any claim by MKS against PTC under this Section 2.14, PTC may not claim
or assert any set-off, counterclaim, claim or other right that either PTC or
Acquireco may have against MKS, any MKS Subsidiaries or any directors, employees
or officers thereof.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF MKS

 

3.1 Representations and Warranties

MKS hereby represents and warrants to PTC, and acknowledges that PTC is relying
upon such representations and warranties in connection with the entering into of
this Agreement that:

 

  (a)

Organization and Qualification. MKS is duly incorporated, validly existing and
in good standing under the OBCA and has the requisite corporate power and
authority to own its assets and conduct its business as now owned and conducted.
MKS is duly qualified to carry on business and is in good standing (except in
any jurisdiction that does not recognize that concept) in each jurisdiction in
which the character of its properties or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified or in good
standing would

 

- 26 -



--------------------------------------------------------------------------------

 

not, individually or in the aggregate, have a MKS Material Adverse Effect. True
and complete copies of the constating documents of MKS as at July 27, 2009 have
been delivered or made available to PTC, and except as contemplated by this
Agreement, MKS has not taken any action to amend or supersede such documents.
MKS has obtained and is in compliance with all material Permits required to own,
lease and operate its properties and assets and to carry on its business as now
conducted, except where the failure to obtain, or be in compliance in all
material respects with, any such Permit would not have a MKS Material Adverse
Effect.

 

  (b) Authority Relative to this Agreement. MKS has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder. The execution and delivery of this Agreement by MKS and the
consummation by MKS of the transactions contemplated by this Agreement
(including the Arrangement pursuant to the Plan of Arrangement but excluding the
MKS Circular and related documents) have been duly authorized by the MKS Board
and no other corporate proceedings on the part of MKS are necessary to authorize
this Agreement or the consummation of the transactions contemplated by this
Agreement (including the Arrangement pursuant to the Plan of Arrangement) other
than MKS Common Shareholder Approval. The MKS Board has determined unanimously,
after receiving financial and legal advice and following the receipt and review
of a unanimous recommendation from the MKS Special Committee, that the Plan of
Arrangement is fair to the MKS Common Shareholders and it is in the best
interests of MKS to enter into this Agreement providing for the Arrangement and
has resolved unanimously to recommend that the MKS Common Shareholders vote in
favour of the Arrangement Resolution. As of the date hereof, each of the
directors and executive officers of MKS has advised that he or she intends to
vote all MKS Common Shares held by him or her, or over which he or she exercises
control, directly or indirectly (including any MKS Common Shares issued upon the
exercise of any MKS Options) in favour of the Arrangement Resolution. This
Agreement has been duly executed and delivered by MKS and constitutes a valid
and binding obligation of MKS, enforceable against MKS in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency and other applicable Laws affecting the enforcement of creditors’
rights generally and subject to the qualification that equitable remedies may be
granted only in the discretion of a court of competent jurisdiction.

 

  (c) Fairness Opinion. The MKS Board has received the oral opinion (to be
followed by a written opinion) of Mooreland Partners LLC to the effect that, as
of the date of such opinion, subject to the assumptions and limitations set out
therein, the Consideration to be received by MKS Common Shareholders pursuant to
the Arrangement is fair, from a financial point of view to the MKS Common
Shareholders.

 

  (d)

No Conflict; Required Filings and Consent. The execution and delivery by MKS of
this Agreement and the performance by it of its obligations hereunder (including
the completion of the Arrangement pursuant to the Plan of

 

- 27 -



--------------------------------------------------------------------------------

 

Arrangement) will not violate, conflict with or result in a breach of any
provision of the constating documents of MKS or those of any of the MKS
Subsidiaries and will not: (a) violate, conflict with or result in a breach,
termination or cancellation of (with or without notice or lapse of time or
both): (i) any Contract, indenture, deed of trust, mortgage, bond, instrument,
Authorization or Permit to which MKS or any of the MKS Subsidiaries is a party
or by which MKS or any of the MKS Subsidiaries is bound; or (ii) subject to the
government filings and other matters set forth in this Subsection 3.1(d), any
Law applicable to MKS or any of the MKS Subsidiaries; (b) require any notice or
give rise to any right of termination, or the acceleration of any indebtedness,
under any such Contract, indenture, Authorization, deed of trust, mortgage,
bond, instrument or Permit; or (c) give rise to any rights of first refusal or
rights of first offer, trigger any change in control or influence provisions or
payments (including severance, unemployment compensation, golden parachute,
change of control, retention, bonus or otherwise) or any restriction or
limitation under any such Contract, indenture, Authorization, deed of trust,
mortgage, bond, instrument or Permit, or result in the imposition of any Lien
upon any of MKS’s assets or the assets of any of the MKS Subsidiaries, other
than any such violation, conflict, breach, termination, cancellation, notice,
right, acceleration, trigger, restriction, limitation or imposition that would
not, individually or in the aggregate, have a MKS Material Adverse Effect. Other
than the Interim Order, the Final Order, the filing of the Articles of
Arrangement, compliance with applicable Securities Laws and the rules and
policies of the TSX, and the Regulatory Approvals (including the German
Competition Act Approval), no Authorization of, or filing with, any Governmental
Entity is necessary on the part of MKS for the performance by MKS of its
obligations hereunder (including the completion of the Arrangement pursuant to
the Plan of Arrangement) or for the completion of the Arrangement not to cause
or result in any loss of any material rights or assets or any material interest
therein held by MKS or any of the MKS Subsidiaries in any material properties or
assets, except for such Authorizations, and filings as to which the failure to
obtain or make would not, individually or in the aggregate, prevent or delay
consummation of the Arrangement.

 

  (e)

Subsidiaries. MKS does not have Subsidiaries or any interests in any Person,
other than those listed on Schedule 3.1(e) to the MKS Disclosure Letter.
Schedule 3.1(e) to the MKS Disclosure Letter sets forth the following
information with respect to each MKS Subsidiary: (i) its name; (ii) as of the
date hereof, the number, type and principal amount, as applicable, of its
outstanding equity securities and a list of registered holders thereof; and
(iii) its jurisdiction of organization or governance. Each MKS Subsidiary is
duly organized and is validly existing under the Laws of its jurisdiction of
incorporation or organization, has the requisite corporate power and authority
to own its assets and conduct its business as now owned and conducted by it and
is duly qualified to carry on business in each jurisdiction in which the
character of its properties or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified would not
have a MKS Material Adverse Effect. Each MKS Subsidiary has all material Permits
required to own, lease and operate its property and assets and to carry on its
business as now conducted. Except as disclosed on

 

- 28 -



--------------------------------------------------------------------------------

 

Schedule 3.1(e) of the MKS Disclosure Letter, MKS beneficially owns, directly or
indirectly, all of the issued and outstanding securities of each of the MKS
Subsidiaries. All of the outstanding shares in the capital of each of the MKS
Subsidiaries that is a corporation are or were: (a) validly issued, fully-paid
and non-assessable and all such shares are owned free and clear of all Liens;
(b) issued in compliance with all applicable Securities Laws; and (c) are free
of any other restrictions including any restriction on the right to vote, sell
or otherwise dispose of such shares. Neither of the Excluded MKS Subsidiaries
(i) carries on any business or (ii) has any material assets or liabilities.

 

  (f) Compliance with Laws.

 

  (i) Except as disclosed in Schedule 3.1(f)(i) of the MKS Disclosure Letter,
the operations of MKS and the MKS Subsidiaries have been and are now conducted
in compliance with all applicable Laws of each jurisdiction, the Laws of which
have been or are now applicable to the respective operations of MKS or of any of
the MKS Subsidiaries and none of MKS or any of the MKS Subsidiaries has received
any notice of and has not been threatened with, and to the knowledge of MKS are
not under investigation for, any alleged violation of any such applicable Laws,
other than non-compliance or violations which, individually or in the aggregate,
would not have a MKS Material Adverse Effect.

 

  (ii) None of MKS or any of the MKS Subsidiaries is in conflict with, or in
default (including cross defaults) under or in violation of: (a) its articles or
by-laws or equivalent organizational documents; or (b) any Contract or any
Permit, except for failures which, individually or in the aggregate, would not
have a MKS Material Adverse Effect.

 

  (iii) There is no judgment, injunction, order or decree binding upon MKS or
any MKS Subsidiary that has or could have the effect of prohibiting, restricting
or impairing any business or business practices of MKS or any MKS Subsidiary,
except for any prohibition, restriction or impairment which, individually or in
the aggregate, would not have a MKS Material Adverse Effect.

 

  (g) Capitalization and Listing.

 

  (i)

The authorized share capital of MKS consists of an unlimited number of MKS
Common Shares and an unlimited number of MKS Preferred Shares. As at the date of
this Agreement there are: (A) 10,389,180 MKS Common Shares validly issued and
outstanding as fully-paid and non-assessable shares of MKS; (B) outstanding MKS
Options providing for the issuance of 1,139,828 MKS Common Shares upon the
exercise thereof; and (c) outstanding MKS RSUs providing for the delivery of
60,458 MKS Common Shares. Except for the MKS Options and MKS RSUs referred to in
this Subsection 3.1(g)(i) and the MKS Shareholder Rights Plan, (x) there are no
options, warrants, conversion privileges, calls or other rights, shareholder
rights plans, agreements, arrangements, commitments,

 

- 29 -



--------------------------------------------------------------------------------

 

or obligations of MKS or any MKS Subsidiary to issue or sell any shares of MKS
or of any MKS Subsidiary or securities or obligations of any kind convertible
into, exchangeable for or otherwise carrying the right or obligation to acquire
any shares of MKS or any MKS Subsidiary, and there are no outstanding stock
appreciation rights, phantom equity or similar rights, agreements, arrangements
or commitments of MKS or any MKS Subsidiary based upon the book value, income or
any other attribute of MKS or any MKS Subsidiary, and (y) no Person is entitled
to any pre-emptive or other similar right granted by MKS or any MKS Subsidiary
with respect to the capital of MKS or any MKS Subsidiary. The MKS Common Shares
are listed on the TSX, and are not listed or quoted on any market other than the
TSX. All securities of MKS (including the MKS Common Shares, the MKS Options and
the MKS RSUs and all other options, rights or other convertible or exchangeable
securities) have been issued in compliance in all material respects with all
applicable Securities Laws and, to the extent applicable, the rules and
regulations of the TSX and, in the case of MKS Options and MKS RSUs, at fair
market value in accordance with the applicable MKS Stock Option Plan or MKS RSU
Plan.

 

  (ii) Schedule 3.1(g)(ii) to the MKS Disclosure Letter sets forth, as of the
date hereof, the number of outstanding options and RSUs, the exercise price (in
the case of the MKS Options), expiration date and all other material terms of
the MKS Options and MKS RSUs. All outstanding MKS Options and MKS RSUs are held
by current employees or directors of MKS or a MKS Subsidiary. All MKS Common
Shares that may be issued pursuant to the exercise of outstanding MKS Options or
in respect of MKS RSUs will, when issued in accordance with the terms of the MKS
Options or in respect of MKS RSUs, be duly authorized, validly issued,
fully-paid and non-assessable and are not and will not be subject to or issued
in violation of, any pre-emptive rights.

 

  (iii) There are no outstanding contractual obligations of MKS or any MKS
Subsidiary to repurchase, redeem or otherwise acquire any MKS Common Shares or
any shares of any MKS Subsidiary. No MKS Subsidiary owns any MKS Shares.

 

  (h) Shareholder and Similar Agreements. MKS is not party to any shareholder,
pooling, voting trust or other similar agreement relating to the issued and
outstanding shares in the capital of MKS or any MKS Subsidiary.

 

  (i)

Reports. MKS has timely filed, and shall timely file between the date of this
Agreement and the Effective Date, with all applicable Governmental Entities true
and complete copies of the MKS Public Documents that MKS is required to file
therewith under applicable Securities Laws. MKS Public Documents at the time
filed: (a) did not, or shall not, as applicable, contain any misrepresentation,
and (b) complied, or will comply, as applicable, in all material respects with
the requirements of applicable Securities Laws in effect at the time of filing.
MKS has not filed any confidential material change report with any Governmental

 

- 30 -



--------------------------------------------------------------------------------

 

Entity which at the date hereof remains confidential. MKS has timely filed with
the applicable Governmental Entities all material forms, reports, schedules,
certifications, statements and other documents required to be filed by MKS with
the applicable Governmental Entities since May 1, 2008.

 

  (j) Real Properties/Environmental Matters.

 

  (i) Neither MKS nor any of the MKS Subsidiaries owns any real or immovable
property.

 

  (ii) With respect to the real or immovable property leased, subleased or
occupied by MKS or one of the MKS Subsidiaries as of the date hereof (the “MKS
Leased Real Property”), MKS has made available to PTC true and complete copies
of the leases (as amended, if applicable) in respect of the MKS Leased Real
Property and there are no Liens, except Permitted Encumbrances, on the
leasehold, subleasehold or occupancy rights of MKS or any MKS Subsidiary with
respect to any MKS Leased Real Property. To the knowledge of MKS, (A) all MKS
Leased Real Property has received all approvals of the applicable Governmental
Entities (including Permits) required to be obtained by MKS in connection with
the operation thereof and have been operated and maintained in accordance with
applicable Laws, except where the failure to obtain any such approval or Permit
would not have a MKS Material Adverse Effect; and (B) all MKS Leased Real
Property are supplied with utilities and all other services necessary for the
operation, in all material respects, of the business of MKS and each MKS
Subsidiary as currently conducted and as currently proposed to be conducted and
for the operation of said facilities.

 

  (iii)

No written notice, claim, order, complaint or penalty has been received by MKS
or any MKS Subsidiary since May 1, 2006 alleging that MKS or any of the MKS
Subsidiaries are in violation of, or have any liability or potential liability
under, any Environmental Law or Environmental Permit, and there are no
proceedings pending or, to the knowledge of MKS, threatened against MKS or any
of the MKS Subsidiaries alleging a violation of, or any liability or potential
liability under, any Environmental Law or Environmental Permit. MKS and the MKS
Subsidiaries hold and have, since May 1, 2006, held all Environmental Permits
necessary for their operations to comply with all Environmental Laws in all
material respects. Since May 1, 2006, neither MKS nor any of the MKS
Subsidiaries has caused any Release of a Hazardous Substance on, at, from or
under any real or immovable property currently or formerly owned, operated or
occupied by MKS or the MKS Subsidiaries that is reasonably likely to form the
basis of any claim against MKS or any of the MKS Subsidiaries. Neither MKS nor
any of the MKS Subsidiaries has, either expressly or by operation of Law,
assumed responsibility for or agreed to indemnify or hold harmless any Person
for any liability or obligation arising under Environmental Law that is
reasonably likely to form the basis of any claim against MKS or any of the MKS
Subsidiaries. Neither the execution of this Agreement nor consummation of the

 

- 31 -



--------------------------------------------------------------------------------

 

transactions contemplated by this Agreement shall require any notification to
any Governmental Entity or the undertaking of any investigations or remedial
actions pursuant to Environmental Law. MKS has made available to PTC true and
complete copies all material environmental reports, investigations, studies,
audits and other environmental documents relating to MKS, its subsidiaries,
their respective operations or any real or immovable property currently or
formerly owned, operated or occupied by MKS or any of the MKS Subsidiaries.

 

  (k) Assets. The material Tangible Personal Property, in the aggregate, is in
good condition, repair and proper working order, having regard to its use and
age, and, together with the MKS Leased Real Property, the MKS Leased Personal
Property, the MKS Owned Personal Property, the MKS Owned IP and the MKS
Licenses, is sufficient to operate the businesses of MKS and each MKS Subsidiary
as currently operated in the ordinary course of business. MKS and each MKS
Subsidiary has good title to its respective items of material Tangible Personal
Property that are not subject to a lease (the “MKS Owned Personal Property”)
free and clear of any Liens other than Permitted Encumbrances. There are no
Liens, other than Permitted Encumbrances, on the leasehold or subleasehold of
MKS or any MKS Subsidiary to any personal or movable property leased or
subleased by MKS or any of the MKS Subsidiaries (the “MKS Leased Personal
Property”).

 

  (l) Intellectual Property.

 

  (i) Schedule 3.1(l)(i) to the MKS Disclosure Letter contains a list, that is
complete and accurate in all material respects as of the date hereof, of:

 

  (A) the following MKS Owned IP: (A) all registered Domain Names, (B) all
registered Trademarks; (C) all Patents; and (D) all registered Copyrights, in
each case listing, as applicable, (1) the name of the applicant/registrant of
record, (2) the jurisdiction of the application/registration and (3) the
application and/or registration number;

 

  (B)

all Intellectual Property Rights licensed to MKS or any MKS Subsidiary,
including for purposes of clarity embodiments of Intellectual Property Rights,
such as software, (“MKS Licensed Intellectual Property Rights”) specifying
whether such MKS Licensed Intellectual Property Rights are exclusive or
non-exclusive to MKS and any MKS Subsidiary and identifying all related license,
royalty, or similar agreements or arrangements related to such license of
Intellectual Property Rights to which MKS or any MKS Subsidiary is a party (“MKS
In-Licenses”), except that the following MKS Licensed Intellectual Property
Rights and related MKS In-Licenses need not be listed in Schedule 3.1(l)(i) to
the MKS Disclosure Letter (though they remain MKS Licensed Intellectual Property
Rights and MKS In-Licenses hereunder): (A) non-exclusive licenses to any third
party software

 

- 32 -



--------------------------------------------------------------------------------

 

product that are commercially available for license to the general public by the
licensor and used only internally by MKS or the MKS Subsidiaries (and not as
part of or incorporated into or distributed with a Software Product), (B) Open
Source Materials and (C) licenses that do not have ongoing royalty obligations
or in respect of which future royalty obligations have been incurred but not
paid;

 

  (C) all material licenses, royalty or other similar agreements to which MKS or
any MKS Subsidiary is a party and pursuant to which MKS or any MKS Subsidiary
has granted any third party the right or authority to use, license the use of,
distribute or exercise any other rights with respect to any Software Products or
any Intellectual Property Rights (“MKS Out-Licenses” and, collectively with MKS
In-Licenses, the “MKS Licenses”); provided, however, that non-exclusive,
non-transferable end-user licenses to object code versions of Software Products
need not be listed in Schedule 3.1(l)(i) to the MKS Disclosure Letter (though
they remain MKS Out-Licenses hereunder). For each MKS Out-License listed in
Schedule 3.1(l)(i) that grants any right or authority to distribute, integrate
or bundle any Software Product or software developed or licensed exclusively by
MKS, Schedule 3.1(l)(i) to the MKS Disclosure Letter shall also accurately and
completely, in all material respects identify any exclusive territory or field
that applies to such MKS Out-License; and

 

  (D) all currently supported versions of Software Products.

 

  (ii)

Consistent with past practice and with the subsisting intellectual property
filing and prosecution policies of MKS and the MKS Subsidiaries, MKS and the MKS
Subsidiaries have taken all actions commercially necessary to maintain the
Registered Intellectual Property, including payment of applicable maintenance,
renewal or annuity fees, filing of applicable statements of use, timely or duly
extended response to office actions and, to the knowledge of MKS, disclosure of
any information required by Law and all assignments (and licenses where
required) of the Registered Intellectual Property have been duly recorded with
the appropriate Governmental Entities (or, with respect to Domain Names, the
appropriate domain name registrar), where necessary to maintain the validity or
subsistence of same. Schedule 3.1(l)(ii) to the MKS Disclosure Letter includes,
as of the date of this Agreement, a list, that is complete and accurate in all
material respects, of all material actions that must be taken within 90 days of
the date hereof with any Governmental Entities (and domain name registrars as
applicable) to maintain the registration of any Registered Intellectual
Property. To the knowledge of MKS, all Registered Intellectual Property that is
material to the businesses of MKS

 

- 33 -



--------------------------------------------------------------------------------

 

and the MKS Subsidiaries as currently conducted is subsisting, valid and
enforceable.

 

  (iii) To the knowledge of MKS, the conduct of the business of MKS and the MKS
Subsidiaries as presently conducted and as previously conducted does not and did
not infringe, violate, or misappropriate any Intellectual Property Rights of any
third party. In the four years preceding the date of this Agreement, neither MKS
nor any MKS Subsidiary has received any written notice or other written
communication of any claim asserting that MKS or any of the MKS Subsidiaries,
the conduct of their respective businesses, or any Software Product infringes,
violates or misappropriates the Intellectual Property Rights of any third party.
To the knowledge of MKS, there is no existing and material infringement or
misappropriation of the MKS Owned IP or competing claim by any third party
regarding the right to use or ownership of the MKS Owned IP. MKS and the MKS
Subsidiaries are not subject to any order of any Governmental Entity that
restricts or impairs the use of MKS IP in any manner as currently used in the
conduct of the businesses of MKS and the MKS Subsidiaries.

 

  (iv) MKS or the MKS Subsidiaries possess rights to the MKS Licensed
Intellectual Property Rights as are sufficient for the operation of their
respective businesses as currently conducted. Except for the MKS Licenses, there
are no material outstanding rights, options (whether or not currently
exercisable), licenses or agreements of any kind relating to the MKS Licensed
Intellectual Property Rights. Except under the MKS Licenses neither MKS nor any
MKS Subsidiary is obligated to pay any royalties or other monetary compensation
to any third party in respect of its ownership, use or license of the MKS
Licensed Intellectual Property Rights, or distribution or sale of any Software
Products. There has been no material breach or violation by MKS or any MKS
Subsidiary of any MKS License. The validity and ownership of the MKS Owned IP
has not been and is not being questioned or challenged in any litigation or
administrative proceeding and, to the knowledge of MKS, is not the subject of
any threatened or proposed litigation or claim. Nothing in this Subsection
3.1((l)(iv) shall be construed as a representation or warranty as to the
non-infringement of third party Intellectual Property Rights (which subject
matter is addressed in Subsection 3.1(l)(iii)).

 

  (v)

The execution and delivery of this Agreement by MKS and the consummation of the
transactions contemplated hereby will not, in any material respect, impair the
rights of MKS to use, practice, operate under, license, sublicense, dispose of,
or bring suit for infringement of any of the MKS Owned IP or any MKS Licensed
Intellectual Property Rights under the terms of the applicable MKS In-Licenses
to substantially the same extent, and under substantially similar terms and
conditions as MKS and the MKS Subsidiaries were subject to immediately prior to
the date hereof that MKS and each MKS Subsidiary would have been able to had the
transactions contemplated by this Agreement not occurred, and without

 

- 34 -



--------------------------------------------------------------------------------

 

the payment of any material additional royalties or other material monetary
consideration other than ongoing fees, royalties or payments that MKS or any MKS
Subsidiary would otherwise have been required to pay; provided, however, that
the representations contained in this Subsection 3.1(l)(v) shall not be deemed
to extend to any impairment or license restriction imposed by PTC or its
affiliates with regard to intellectual property rights owned, controlled or
exploited by PTC or its affiliates.

 

  (vi) Other than Open Source Materials, Schedule 3.1(l)(vi) to the MKS
Disclosure Letter lists any software (regardless whether in object or source
code form or whether only forming part of a software application or only part of
a function or procedure in a software application) that, (i) has been
incorporated or embedded into, or distributed with a currently supported version
of a Software Product, and (ii) was not developed by employees or contractors of
MKS or any MKS Subsidiary in the course of their employment or engagement for
MKS or any MKS Subsidiary. MKS and the MKS Subsidiaries have a complete copy of
the source code and all related computer files for the Software Products owned
by MKS or any MKS Subsidiary necessary to allow a competent computer programmer
to compile object code versions of such Software Products.

 

  (vii) Other than in respect of field deliverables or extensions, neither MKS
nor any MKS Subsidiary has disclosed the source code for those components of the
Software Products that are owned by MKS or any of the MKS Subsidiaries to any
Person (other than to employees or contractors in the ordinary course of
business and subject to commercially appropriate confidentiality restrictions,
and to PTC or its consultants pursuant to the Confidentiality Agreement), except
to escrow agents and except pursuant to the agreements listed in Schedule
3.1(l)(vii) to the MKS Disclosure Letter, and MKS and the MKS Subsidiaries have
taken commercially reasonable measures to prevent disclosure of such source
code.

 

  (viii)

Schedule 3.1(l)(viii) to the MKS Disclosure Letter lists all Open Source
Materials that as of the date hereof MKS or any MKS Subsidiary has incorporated
or embedded into or distributed with any currently supported versions of a
Software Product or from which any such Software Product or any portion thereof
has been derived, specifying for each such Open Source Material module:
(i) under what open source license or licenses such module has been licensed to
MKS or any MKS Subsidiary, and (ii) whether it has been distributed with or as a
part of any such currently supported versions of a Software Product. All such
Open Source Materials incorporated into and/or distributed with a currently
supported version of a Software Product have been (A) properly labeled and
identified in all material respects in substantial accordance with, and to the
extent required, by the terms of its license listed in Schedule 3.1(l)(viii) to
the MKS Disclosure Letter and (B) distributed in such a manner so as to both
substantially comply in all material respects with the terms of its license
listed in Schedule 3.1(l)(viii) to the MKS Disclosure Letter and not

 

- 35 -



--------------------------------------------------------------------------------

 

materially cause the remainder of the said currently supported versions of a
Software Product with which or into which it is distributed to be deemed a work
based on such Open Source Material or to otherwise fall under the scope of the
terms of such license in any material respect.

 

  (ix) The Software Products conform substantially and in all material respects
to the written documentation and specifications therefor, except for those
deficiencies and defects each requiring not more than 1,000 person hours to be
remediated by MKS or a MKS Subsidiary during the ordinary course of business. As
of the date of this Agreement, to the knowledge of MKS there is no deficiency or
defect in respect of the Software Products requiring more than 100 person hours
to be remediated by MKS or a MKS Subsidiary.

 

  (x) MKS has used industry standard measures that are intended to avoid the
inclusion or introduction into the Software Products of “viruses”, “worms”,
“trojan horses”, “time bombs”, “back doors”, and other infections or harmful
routines designed to disrupt, disable, harm, distort or otherwise impede in any
manner the legitimate operation of such software (collectively, “Malware”). To
the knowledge of MKS, the Software Products are free of all Malware.

 

  (xi) To the knowledge of MKS, no Person has gained unauthorized access to any
IT Asset or data stored thereon (including any customer or employee data).

 

  (xii)

MKS and each MKS Subsidiary has taken commercially reasonable steps to establish
and preserve the ownership of the MKS Owned IP and the Software Products owned
by MKS or by any MKS Subsidiary, including the protection of trade secrets and
other confidential information according to prevailing industry practices. All
employees of MKS or any MKS Subsidiary who are or were involved in, or who have
contributed to, the creation or development of any MKS Owned IP or Software
Products or have otherwise had access to confidential or proprietary information
of MKS or any MKS Subsidiary have executed and delivered to MKS or such MKS
Subsidiary a confidentiality agreement in writing, containing commercially
appropriate restrictions on disclosure and use. A copy of the form of MKS
Employee Confidentiality/IP Agreement is included in Schedule 3.1(l)(xii) to the
MKS Disclosure Letter. To the knowledge of MKS, all of such confidentiality
agreements are in full force and effect, except where they have expired by their
applicable terms. To the knowledge of MKS, there has been no violation of the
confidentiality of any material trade secrets or proprietary information
comprising material MKS Owned IP. All material MKS Owned IP, all MKS Owned IP
that is subject to an out license agreement currently in effect, and all
currently supported versions of Software Products owned by MKS or by any MKS
Subsidiary, were developed, designed, or programmed solely by employees or
contractors of MKS or of any of the MKS Subsidiaries (the “Developers”) during
and within the scope of their employment or

 

- 36 -



--------------------------------------------------------------------------------

 

engagement. All such Developers have duly executed and delivered to MKS or to
the applicable MKS Subsidiary, on or before the date of commencement of their
respective employment with or engagement by MKS or by any MKS Subsidiary, an
assignment in writing, without additional consideration (other than in the form
of inventor awards or other similar recognition), of all Intellectual Property
Rights that are both (i) conceived or reduced to practice during the course of
their employment or engagement with MKS or any MKS Subsidiary and (ii) related
to the said Software Products and MKS Owned IP. Such assignment also provides
that such Developers have waived all of their moral rights in such Intellectual
Property Rights. To the knowledge of MKS, there is no material breach of any of
the MKS Employee/IP Confidentiality Agreements.

 

  (xiii) To the knowledge of MKS, in each case in which MKS or any of the MKS
Subsidiaries has acquired ownership of any registered Trademarks, registered
Copyrights or Patents included in the MKS Owned IP from another Person, MKS or
its appropriate MKS Subsidiary has taken reasonable steps to record or to have
recorded such acquisition with the Canadian Intellectual Property Office, the
U.S. Patent and Trademark Office, the U.S. Copyright Office, or their respective
equivalents in the applicable jurisdictions, where such recordal is necessary to
maintain the validity or subsistence of such MKS IP. To the knowledge of MKS, no
Person other than MKS or a MKS Subsidiary is using any Trademarks that are part
of MKS Owned IP in Canada without a licence.

 

  (xiv) Except as set forth in Schedule 3.1(l)(xiv) to the MKS Disclosure
Letter, neither MKS nor any of the MKS Subsidiaries has granted to any other
Person any exclusive license or other exclusive rights under any MKS IP that is
still in effect. A copy of each MKS License listed in Schedule 3.1(l)(i) to the
MKS Disclosure Letter, which Schedule is complete and accurate in all material
respects, has been made available to PTC. To the knowledge of MKS, all MKS
Licenses are binding, and are in full force and effect, in each case in all
material respects.

 

  (xv) MKS and the MKS Subsidiaries own all right, title and interest in the MKS
Owned IP that is material to the businesses of MKS and the MKS Subsidiaries,
free and clear of all Liens other than (A) encumbrances, restrictions or other
obligations arising under any of the MKS Licenses and (B) non-exclusive licenses
granted by MKS and the MKS Subsidiaries in the ordinary course of business.

 

  (xvi) To the knowledge of MKS, there is no unauthorized use, infringement or
misappropriation of any MKS Owned IP by a third party. Except as relates to the
MKS Out-Licenses, neither MKS nor any MKS Subsidiary has agreed with any third
party not to sue or otherwise enforce any legal rights with respect to any of
the MKS Owned IP.

 

- 37 -



--------------------------------------------------------------------------------

  (xvii) Assuming that the consents disclosed in Schedule 3.1(l)(xvii) to the
MKS Disclosure Letter have been obtained, the execution and delivery of this
Agreement and the consummation of the Arrangement will not result in any right
of termination or cancellation under any MKS In-Licenses or any loss of rights
in or to any MKS IP that, in each case, would be material to the businesses of
MKS and the MKS Subsidiaries as currently conducted.

 

  (xviii) Assuming that the consents disclosed in Schedule 3.1(l)(xviii) of the
MKS Disclosure Letter have been obtained, the execution and delivery of this
Agreement and the consummation of the Arrangement will not result in, after
consummation of the Arrangement, PTC or any of its Subsidiaries being required,
under the terms of any agreement to which MKS or any of the MKS Subsidiaries is
a party, to grant any third party any license or other rights in or to any of
MKS’s or any of the MKS Subsidiaries’ Intellectual Property Rights.

 

  (xix) To the knowledge of MKS, no condition has occurred that would be
sufficient to entitle the beneficiary under any source code escrow arrangement
to require release of any MKS Source Code. To the knowledge of MKS and assuming
that the consents disclosed in Schedule 3.1(l)(xix) to the MKS Disclosure Letter
have been obtained, the consummation of the Arrangement will not constitute a
condition sufficient to entitle the beneficiary under any source code escrow
arrangement to require release, in whole or in part, of any MKS Source Code for
any currently supported version of a Software Product.

 

  (xx) Except as disclosed in Schedule 3.1(1)(xx) to the MKS Disclosure Letter,
MKS has neither sought, applied for nor received any support, funding, resources
or assistance from any Governmental Entity in connection with the MKS Owned IP
that would encumber, restrict or otherwise impair the use of such Intellectual
Property. MKS has not entered into any agreement or understanding with
Technology Partnerships Canada.

 

  (xxi) Except as set forth in Schedule 3.1(l)(xxi) to the MKS Disclosure
Letter, neither MKS nor any of the MKS Subsidiaries has entered into any
Material Contract described in clause (n) of the definition of “Material
Contracts” that is still in effect. A copy of each such Material Contract listed
in Schedule 3.1(l)(xxi) to the MKS Disclosure Letter has been made available to
PTC.

 

  (xxii) MKS and the MKS Subsidiaries’ collection and dissemination of personal
customer information in connection with their respective businesses has been
conducted in all material respects in accordance with applicable privacy
policies published or otherwise adopted by MKS and the MKS Subsidiaries and any
applicable Laws.

 

- 38 -



--------------------------------------------------------------------------------

  (m) Computer Systems.

 

  (i) The Computer Systems adequately meet the data processing and other
computing needs of the operations of MKS as presently conducted. The Computer
Systems function, operate, process and compute substantially in accordance with
all applicable and material Laws, industry standards and trade practices.

 

  (ii) MKS has measures in place, at least consistent with current industry
standards and practices, that are intended to ensure that the Computer Systems
contain appropriate virus protection and that are measures intended to safeguard
against the unauthorized use, copying, disclosure, modification, theft or
destruction of and access to, system programs and data files comprised by the
Computer Systems. MKS has and maintains all applicable accounts, passwords,
encryption algorithms and programs or other access keys required by MKS and its
employees to access the system programs and data files comprised by the Computer
Systems. The data processing and data storage facilities used by MKS in
connection with the operation of the business are reasonably protected in
respect of known security breaches, at least in a manner consistent with current
industry standards and practices.

 

  (iii) MKS has and maintains back-up systems and disaster recovery and business
continuity plans at least consistent with industry standards and practices, and
that are intended to reasonably address the continuing availability of the
functionality provided by the Computer Systems in the event of any malfunction
of, or other form of disaster affecting, the Computer Systems.

 

  (iv) MKS is, or at the Effective Date will be, (a) in possession of the object
code and available user manuals for all third-party in-licensed software (other
than off-the-shelf application software) which is used in the business and which
is material to the business of MKS and the MKS Subsidiaries as currently
conducted (the “Application Software”); and (b) either in the possession of, or
a beneficiary under a source code escrow agreement or has or will have other
conditional rights of access to, the source code and all available documentation
required for effective use of the Application Software. To the knowledge of MKS,
MKS has made available to PTC, copies of any source code escrow agreements
relating to the Application Software, which copies are complete and accurate in
all material respects.

 

  (n) Customers; Resellers; Warranties.

 

  (i) Schedule 3.1(n)(i) to the MKS Disclosure Letter sets forth the largest 40
customers of MKS and the MKS Subsidiaries based on MKS’s consolidated revenues
for each of (A) the fiscal year ended April 30, 2010; and (B) the period from
May 1, 2010 to January 31, 2011 (the “Key Customers”).

 

- 39 -



--------------------------------------------------------------------------------

  (ii) Schedule 3.1(n)(ii) to the MKS Disclosure Letter sets forth, as of
March 31, 2011, each current reseller, distributor or other channel partner of
the Software Product of MKS and the MKS Subsidiaries from which MKS or any MKS
Subsidiary has generated revenue since May 1, 2009.

 

  (iii) As of March 31, 2011, no direct reseller, distributor or other channel
partner of the products of MKS and the MKS Subsidiaries held in inventory any
products of MKS or the MKS Subsidiaries having an aggregate list price of
$50,000 or more. Except as disclosed in Schedule 3.1(n)(iii) to the MKS
Disclosure Letter, no reseller, distributor or other channel partner of the
Software Products accounted for more than 5% of MKS’s consolidated revenues in
the fiscal year ended April 30, 2010.

 

  (iv) No commercially released Software Product developed, sold (whether
directly or indirectly, including through any reseller, channel partner or
distributor), licensed, leased, or delivered by MKS or any MKS Subsidiary is
subject to any guarantee, warranty, or other indemnity other than a guarantee,
warranty or other indemnity provided in the ordinary course of business. All
products and services manufactured, sold (whether directly or indirectly,
including through any reseller, channel partner or distributor), licensed,
leased, provided and/or delivered by MKS or any MKS Subsidiary have been in
conformity in all material respects with all applicable contractual commitments
and expressed and implied warranties, and no warranty claims exist for the
repair or replacement thereof or otherwise.

 

  (v) As at March 31, 2011, no customer had purchased a site license to any MKS
Integrity Software Product which otherwise would be licensed on a named or
concurrent basis.

 

  (vi) Schedule 3.1(n)(vi) of the MKS Disclosure Letter sets forth a list of all
open services engagements of MKS and the MKS Subsidiaries as of February 28,
2011, which engagements would generate revenues over $5,000 for the remaining
term of the engagement.

 

  (o) Financial Statements.

 

  (i)

The audited consolidated financial statements and the unaudited consolidated
interim financial statements of MKS contained in the MKS Public Documents,
including any notes thereto have been, and all financial statements of MKS which
are publicly disseminated by MKS in respect of any subsequent periods prior to
the Effective Date will be, prepared in accordance with GAAP applied consistent
during the periods involved (except as may be indicated in the notes thereto)
and all applicable Laws and present fairly or shall present fairly, in all
material respects, the consolidated financial position of MKS and the MKS
Subsidiaries as of the respective dates thereof and their consolidated results
of operations and cash flows for the respective periods covered thereby (except
as may

 

- 40 -



--------------------------------------------------------------------------------

 

be indicated expressly in the notes thereto and, in the case of the unaudited
consolidated interim financial statements, subject to normal year-end
adjustments and the absence of notes). Except as disclosed in the MKS Public
Documents, there are no outstanding loans made by MKS or any MKS Subsidiary to
any executive officer or director of MKS. Except as set forth in the MKS Public
Documents, neither MKS nor any MKS Subsidiary has any documents creating any
material off-balance sheet arrangements. Neither MKS nor any MKS Subsidiary is a
party to, or has any commitment to become a party to, any joint venture,
partnership agreement or any similar contract (including any contract relating
to any transaction, arrangement or relationship between or among MKS or any MKS
Subsidiary, on the one hand, and any unconsolidated affiliate, including any
structured finance, special purpose or limited purpose entity or Person, on the
other hand) where the purpose or effect of such arrangement is to avoid
disclosure of any material transaction involving MKS or any of the MKS
Subsidiaries in MKS’s financial statements. MKS is not aware of any year-end
adjustments in respect of the fiscal year ended April 30, 2011 that are expected
to be material under GAAP.

 

  (ii) The chief executive officer of MKS and the chief financial officer of MKS
each has made all certifications required by National Instrument 52-109 –
Certification of Disclosure in Issuers’ Annual and Interim Filing, as
applicable, with respect to the MKS Public Documents, and the statements
contained in such certifications were accurate as of the respective dates they
were made.

 

  (iii) Since May 1, 2010 to the date of this Agreement, neither MKS nor any MKS
Subsidiary nor, to the knowledge of MKS, any director, officer, employee,
auditor, accountant or representative of MKS or any MKS Subsidiary has received
or otherwise had or obtained knowledge of any complaint, allegation, assertion,
or claim, whether written or oral, regarding the accounting practices,
procedures, methodologies or methods of MKS or any MKS Subsidiary or their
respective internal accounting controls, including any complaint, allegation,
assertion, or claim that MKS or any MKS Subsidiary has engaged in questionable
accounting or auditing practices, which has not been resolved to the
satisfaction of the audit committee of the MKS Board.

 

  (p) Undisclosed Liabilities. Neither MKS nor any MKS Subsidiary has any
material liabilities or obligations of any nature, whether or not accrued,
contingent or otherwise, except for: (a) liabilities and obligations that are
specifically presented on the unaudited balance sheet of MKS as of January 31,
2011 (the “MKS Balance Sheet”) or disclosed in the notes thereto;
(b) liabilities and obligations incurred in the ordinary course of business
since January 31, 2011; (c) liabilities or obligations incurred by MKS or one or
more of its Subsidiaries in connection with the transactions contemplated by
this Agreement; or (d) liabilities and obligations listed in Schedule 3.1(p) to
the MKS Disclosure Letter.

 

  (q) Employment Matters.

 

- 41 -



--------------------------------------------------------------------------------

  (i) MKS has made available to PTC as part of the MKS Data Room Information a
complete and accurate list, as of March 31, 2011, of all MKS and MKS Subsidiary
employees by IDs, titles, service dates and material terms of employment,
including current wages, salaries or hourly rate of pay, benefits, on target
commissions and bonus (whether monetary or otherwise) or other material
compensation paid since May 1, 2009 (including the date of payment if paid since
February 1, 2011) or payable to each such employee and the date upon which each
such term of employment became effective if it became effective in the 12 month
period prior to March 31, 2011.

 

  (ii) Other than as disclosed in MKS’s management information circular dated
June 17, 2010 or in Schedule 3.1(q)(ii) to the MKS Disclosure Letter, neither
MKS nor any MKS Subsidiary has entered into any written or oral agreement or
understanding providing for (i) severance or termination or change of control
payments to any director, officer or employee in connection with the termination
of their position or their employment as a direct result of a change in control
of MKS and no director, officer or employee can terminate their employment and
receive such payments on a change of control of MKS or any MKS Subsidiary, or
(ii) a retention or completion payment to any director, officer or employee that
would be payable upon a change of control of MKS or any MKS Subsidiary. Except
for those employment agreements listed in Schedule 3.1(q)(ii) to the MKS
Disclosure Letter, there are no employment agreements with any employee of MKS
or any MKS Subsidiary which are not terminable on the giving of reasonable
notice in accordance with applicable Law. To the knowledge of MKS, no executive
employed by MKS or any MKS Subsidiary has any plans to terminate his or her
employment.

 

  (iii) Neither MKS nor any MKS Subsidiary (i) is a party to, voluntarily or by
operation of Law, any collective bargaining agreement, or (ii) is subject to any
application for certification or, to the knowledge of MKS, threatened or
apparent union-organizing campaigns for employees and there are no outstanding
or, to the knowledge of MKS, threatened unfair labour practices, complaints or
applications brought by any union against MKS or any MKS Subsidiary.

 

  (iv) Neither MKS nor any MKS Subsidiary is subject to any claim for wrongful
dismissal, constructive dismissal or any other contractual or tort claim, actual
or, to the knowledge of MKS, threatened, or any litigation actual, or to the
knowledge of MKS, threatened, relating to employment or termination of
employment of employees or independent contractors.

 

- 42 -



--------------------------------------------------------------------------------

  (r) Absence of Certain Changes or Events. Since April 30, 2010:

 

  (i) MKS and the MKS Subsidiaries have conducted their respective businesses
only in the ordinary course of business, except for the transactions
contemplated by this Agreement or as set forth in Schedule 3.1(r)(i) to the MKS
Disclosure Letter;

 

  (ii) there has been no MKS Material Adverse Effect;

 

  (iii) there has not been any change in the accounting practices used by MKS
and the MKS Subsidiaries, except as disclosed in the MKS Public Documents or as
required by GAAP or United States generally accepted accounting principles or as
required by applicable Law; and

 

  (iv) there has not been any redemption, repurchase or other acquisition of MKS
Shares by MKS or, except as disclosed in Schedule 3.1(r)(iv) to the MKS
Disclosure Letter or in the MKS Public Documents, any declaration, setting aside
or payment of any dividend or other distribution (whether in cash, shares or
property) with respect to the MKS Shares.

 

  (s) Litigation. Except as disclosed in Schedule 3.1(t)(iii) to the MKS
Disclosure Letter, there is no claim, action, suit, proceeding, investigation or
arbitration pending or, to the knowledge of MKS, threatened against or relating
to MKS or any of the MKS Subsidiaries, the business of MKS or any of the MKS
Subsidiaries or affecting any of their properties, assets, or businesses before
or by any Governmental Entity. To the knowledge of MKS, there are no events or
circumstances which would reasonably be expected to give rise to any such claim,
action, suit, proceeding, investigation or arbitration (collectively, “Legal
Actions”), which Legal Actions, if resolved in accordance with the plaintiff’s
demands, would, individually or in the aggregate, have a MKS Material Adverse
Effect. Neither MKS nor any of the MKS Subsidiaries is subject to any
outstanding order, writ, injunction or decree which has had or would have a MKS
Material Adverse Effect or which would prevent or delay consummation of the
transactions contemplated by this Agreement.

 

  (t) Taxes

 

  (i) Each of MKS and the MKS Subsidiaries has duly and in a timely manner filed
all material Tax Returns required to be filed by it with the appropriate
Governmental Entity, and such Tax Returns are accurate and complete in all
material respects.

 

  (ii) Each of MKS and the MKS Subsidiaries has duly and timely withheld all
Taxes and other amounts required by Law to be withheld by it (including Taxes
and other amounts required to be withheld by it in respect of any amount paid or
credited or deemed to be paid or credited by it to or for the benefit of any
Person) and has duly and timely remitted to the appropriate Governmental Entity
such Taxes or other amounts required by Law to be remitted by it.

 

- 43 -



--------------------------------------------------------------------------------

  (iii) Except as disclosed in Schedule 3.1(t)(iii) to the MKS Disclosure
Letter, as at the date of this Agreement there are no proceedings,
investigations, audits or claims now pending or threatened against MKS or any of
the MKS Subsidiaries in respect of any Taxes and there are no matters under
discussion, audit or appeal with any Governmental Entity relating to Taxes.

 

  (iv) Each of MKS and the MKS Subsidiaries paid and will continue until the
Effective Date to pay all material Taxes, including any amount due on or before
the Effective Date, including instalments or prepayments of Taxes, which are
required to have been paid to any Governmental Entity pursuant to applicable
Law.

 

  (v) To the knowledge of MKS, there has not been an acquisition of control
(within the meaning of the Tax Act) of MKS at any time subsequent to May 1,
2007.

 

  (u) Books and Records. The corporate records and minute books of MKS and the
MKS Subsidiaries have been maintained in accordance with all applicable Laws in
all material respects, and the minute books of MKS and the MKS Subsidiaries as
provided to PTC are complete and accurate in all material respects. The
financial books and records and accounts of MKS and the MKS Subsidiaries in all
material respects: (i) have been maintained in accordance with good business
practices and in accordance with United States generally accepted accounting
principles, on a basis consistent with prior years; (ii) are stated in
reasonable detail and, in the case of the MKS Subsidiaries, during the period of
time when owned by MKS, accurately and fairly reflect in all material respects
the material transactions and dispositions of assets of MKS and the MKS
Subsidiaries; and (iii) in the case of the MKS Subsidiaries, during the period
of time when owned by MKS, accurately and fairly reflect the basis for MKS’s
consolidated financial statements.

 

  (v) Insurance.

 

  (i) MKS and the MKS Subsidiaries maintain insurance policies covering the
operations and assets of MKS and the MKS Subsidiaries, such policies having
terms and providing insurance coverages comparable to those that are customarily
carried and insured against by owners of comparable businesses, properties and
assets. All premiums payable prior to the date hereof under such policies of
insurance have been paid. To the knowledge of MKS, each of such policies is in
full force and effect on the date of this Agreement. MKS has made available to
PTC a complete and accurate copy of each such policy.

 

  (ii) Each of MKS and the MKS Subsidiaries maintains a sufficient level of
insurance to comply with (A) each of its material Permits (if applicable), and
(B) the terms and conditions of each Material Contract.

 

  (iii)

No written (or to the knowledge of MKS other) notice of cancellation or

 

- 44 -



--------------------------------------------------------------------------------

 

termination has been received by MKS or any MKS Subsidiaries with respect to any
such policy.

 

  (iv) There is no material claim pending under any insurance policy that has
been denied, rejected, questioned or disputed by any insurer or as to which any
insurer has made any reservation of rights or refused to cover all or any
portion of such claims. All claims covered by any of the insurance policies have
been properly reported to and accepted by the applicable insurer.

 

  (w) Non-Arm’s Length Transactions. Except for employment or employment
compensation agreements entered into in the ordinary course of business or as
disclosed in the MKS Public Documents or in Schedule 3.1(w) to the MKS
Disclosure Letter, there are no current contracts, commitments, agreements,
arrangements or other transactions (including relating to indebtedness by MKS or
any of the MKS Subsidiaries) between MKS or any of the MKS Subsidiaries on the
one hand, and any (i) officer or director of MKS or any MKS Subsidiary, (ii) any
holder of record or, to the knowledge of MKS, beneficial owner of five percent
or more of the voting securities of MKS, or (iii) any affiliate or associate of
any officer, director or beneficial owner, on the other hand.

 

  (x) Benefit Plans

 

  (i) Schedule 3.1(x)(i) to the MKS Disclosure Letter contains a true and
complete list of all current MKS Benefit Plans. Complete copies of all current
MKS Benefit Plans including, but not limited to, any trust instruments,
insurance contracts and all amendments thereto have been made available or
provided to PTC.

 

  (ii) Except as disclosed in Schedule 3.1(x)(ii) to the MKS Disclosure Letter
for the provision of termination or severance pay or benefits pursuant to the
terms of any MKS Benefit Plan or any individual employment agreement or offer
letter, MKS and the MKS Subsidiaries have no liability for retiree life, health,
medical or other welfare benefits to former employees or beneficiaries or
dependents thereof, except for continuation of health coverage to the extent
required under Section 4980B of the IRC or Section 601 eq seq. of ERISA
(“COBRA”) or other applicable Laws and there has been no communication to
employees by MKS or any MKS Subsidiary which could reasonably be interpreted to
promise or guarantee such employees retiree health or life insurance or other
retiree death benefits on a permanent basis.

 

  (iii) No MKS Benefit Plan is a “registered pension plan” as such term is
defined in the Tax Act.

 

  (iv)

Each MKS Benefit Plan has been operated, established, registered, amended,
funded, administered and invested in all material respects in accordance with
applicable Laws and its terms and any contributions required to be made under
each MKS Benefit Plan, as of the date hereof,

 

- 45 -



--------------------------------------------------------------------------------

 

have been timely made and all obligations in respect of each MKS Benefit Plan
have been properly accrued and reflected in accordance with the requirements of
GAAP or United States generally accepted accounting principles in all material
respects in the audited consolidated financial statements for MKS as at and for
the fiscal year ended on April 30, 2010, including the notes thereto and in the
unaudited consolidated financial statements for MKS as at and for the period
ended January 31, 2011, including the notes thereto. Neither MKS nor any MKS
Subsidiary has received, in the last six years, any notice questioning or
challenging such compliance, and MKS has no knowledge of any such notice beyond
the last six years. There is no investigation or claim (other than routine
claims for payment of benefits) pending or, to the knowledge of MKS, threatened
involving any MKS Benefit Plan or their assets for which MKS or any MKS
Subsidiary may have any material liability, and no facts exist which would
reasonably be expected to give rise to any such investigation or claim (other
than routine claims for payment of benefits).

 

  (v) There has been no amendment to, announcement by MKS or any of the MKS
Subsidiaries relating to, or change in employee participation or coverage under,
any MKS Benefit Plan which would increase materially the expense of maintaining
such plan to MKS or any MKS Subsidiary above the level of the expense incurred
therefor for the most recent fiscal year. Except as provided in Section 2.9 or
as disclosed in the MKS Public Documents or Schedule 3.1(q)(ii) to the MKS
Disclosure Letter, neither the execution of this Agreement, nor the consummation
of the Arrangement will (i) entitle any employees of MKS or any MKS Subsidiary
to severance pay or any increase in severance pay upon any termination of
employment after the date hereof, (ii) accelerate the time of payment or vesting
or result in any payment or funding (through a grantor trust or otherwise) of
compensation or benefits under, increase the amount payable or result in any
other material obligation pursuant to, any of the MKS Benefit Plans, or
(iii) limit or restrict the right of MKS or, after the consummation of the
Arrangement, PTC to merge, amend or terminate any of the MKS Benefit Plans.

 

  (vi) There are no entities other than MKS or any MKS Subsidiary participating
in any MKS Benefit Plan.

 

  (vii) All data necessary to administer each MKS Benefit Plan is in the
possession of MKS or the MKS Subsidiaries or their agents and is in a form which
is sufficient for the proper administration of the MKS Benefit Plans in
accordance with their terms and all Laws and such data is complete and correct
in material respects.

 

  (viii) None of the MKS Benefit Plans, or any insurance contract relating
thereto, require or permit a retroactive increase in premiums or payments, or
require additional premiums or payments on termination of the MKS Benefit Plans
or any insurance contact relating thereto.

 

- 46 -



--------------------------------------------------------------------------------

  (ix) There is no entity (other than MKS and the MKS Subsidiaries) that
together with MKS would be treated as a single-employer within the meaning of
Section 414(b), (c), (m) or (o) of the IRC or Section 4001(b) of ERISA.

 

  (x) Each MKS Benefit Plan which is intended to be qualified under
Section 401(a) of the IRC either has received a favorable determination letter
from the IRS or is entitled to rely upon a favorable opinion letter from the IRS
and, to the knowledge of MKS, there are no circumstances that will or could
reasonably be expected to result in revocation of any such favorable
determination letter or opinion letter.

 

  (xi) No MKS Benefit Plan is or has been subject to Title IV of ERISA,
Section 412 of the IRC or Section 302 or ERISA.

 

  (xii) No fiduciary of a MKS Benefit Plan has engaged in a transaction with
respect to any MKS Benefit Plan that, assuming the taxable period of such
transaction expired as of the date hereof, could subject MKS to a material tax
or penalty imposed by either Section 4975 of the IRC or Section 502(1) of ERISA
or a material violation of Section 406 of ERISA.

 

  (xiii) Neither MKS nor any MKS Subsidiary or ERISA Affiliate has ever
maintained, sponsored, contributed to, been required to contribute to, or
incurred any liability under any: (i) multi-employer plan as defined in
Section 3(37) or Section 4001(a)(3) of ERISA, (ii) multiple employer plan as
defined in Section 413(c) of the IRC, or any plan that has two or more
contributing sponsors at least two of whom are not under common control, within
the meaning of Section 4063(a) of ERISA, (iii) welfare benefit fund within the
meaning of Section 419(e) of the IRC, or (iv) voluntary employees’ beneficiary
association, within the meaning of Section 501(c)(9) of the IRC.

 

  (xiv) Neither MKS nor any MKS Subsidiary is a party to any contract or
agreement, plan, or arrangement, including, without limitation, the consummation
of the transactions or other events contemplated by this Agreement, concerning
any person that, individually or collectively with other similar agreements, and
taking into account any transactions or payments contemplated by this Agreement,
could reasonably be expected to give rise to the payment of any amount that
would not be deductible by MKS or any MKS Subsidiary by reason of Section 280G
of the IRC. Neither MKS nor any MKS Subsidiary has any obligation to make any
reimbursement or other payment to any such person with respect to any Tax
imposed under Section 4999 of the IRC.

 

  (xv) Neither MKS nor any MKS Subsidiary or any ERISA Affiliate has any “leased
employees” within the meaning of Section 414(n) of the IRC or any independent
contractors or other individuals who provide employee type services but who are
not recognized by MKS or any MKS Subsidiary as employees of MKS or such MKS
Subsidiary.

 

- 47 -



--------------------------------------------------------------------------------

  (xvi) All MKS Benefit Plans that are “nonqualified deferred compensation
plans” within the meaning of Section 409A(d)(1) of the IRC comply with the IRC
section 409A and the guidance issued thereunder, in form and in operation.

 

  (y) Restrictions on Business Activities. There is no judgement, injunction,
order or decree binding upon MKS or any MKS Subsidiary that has or would
reasonably be expected to have the effect of prohibiting, restricting or
materially impairing any business practice of MKS or any MKS Subsidiary, any
acquisition of property by MKS or any MKS Subsidiary or the conduct of business
by MKS or any MKS Subsidiary as currently conducted.

 

  (z) Material Contracts. The MKS Data Room Information includes each of the
Material Contracts described in clauses (d) and (f) of the definition of
Material Contract. MKS and the MKS Subsidiaries have performed in all material
respects all respective obligations required to be performed by them to date
under the Material Contracts. Neither MKS nor any of the MKS Subsidiaries is in
breach or default under any Material Contract to which it is a party or bound,
nor, to the knowledge of MKS, is there any condition that with the passage of
time or the giving of notice or both would result in such a breach or default,
other than breaches or defaults which would not, individually or in the
aggregate, have a MKS Material Adverse Effect. To the knowledge of MKS, there
has been no, and MKS has not received, written notice of, any breach or default
under (nor, to the knowledge of MKS, does there exist any condition which with
the passage of time or the giving of notice or both would result in such a
breach or default under) or any threat to terminate any such Material Contract
by any other party thereto. All Material Contracts are legal, valid and binding
and in full force and effect and are enforceable by MKS (or a MKS Subsidiary, as
the case may be) in accordance with their respective terms (subject to
bankruptcy, insolvency and other applicable Laws affecting creditors’ rights
generally, and to general principles of equity).

 

  (aa) Relationships with Suppliers. MKS has not received any written (or to the
knowledge of MKS other) notice that any supplier intends to cancel, terminate or
otherwise modify or not renew its agreement, contract, arrangement or its supply
relationship with MKS or any MKS Subsidiary, and, to the knowledge of MKS, no
such action has been threatened, which, in either case, individually or in the
aggregate, would have a MKS Material Adverse Effect.

 

  (bb) Brokers. Except for the fees to be paid to Mooreland Partners LLC
pursuant to its engagement letter with MKS, a true and complete copy of which
has been made available to PTC, none of MKS, any MKS Subsidiary, or any of their
respective officers, directors or employees has employed any broker or finder or
incurred any liability for any brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.

 

  (cc)

Reporting Issuer Status. MKS is a “reporting issuer” and not on the list of
reporting issuers in default under applicable Securities Laws in each of the
provinces of Canada in which such concept exists and is not in default of any

 

- 48 -



--------------------------------------------------------------------------------

 

material requirements of any Securities Laws. To the knowledge of MKS, no
delisting, suspension of trading in or cease trading order with respect to any
securities of MKS or any prohibition on the sale of any securities of MKS and,
to the knowledge of MKS, no inquiry or investigation (formal or informal) of any
Governmental Entity, is pending, in effect or ongoing or threatened.

 

  (dd) Shareholder Rights Plan. Other than the MKS Shareholder Rights Plan MKS
does not have in place, and the MKS Common Shareholders have not adopted or
approved, any shareholder rights plan or a similar plan giving rights to acquire
additional MKS Common Shares upon execution or performance of the obligations
under this Agreement.

 

  (ee) Corrupt Practices Legislation. Neither MKS, the MKS Subsidiaries and
affiliates, nor any of their respective officers, directors or employees acting
on behalf of MKS or any MKS Subsidiary or affiliate has taken, committed to take
or been alleged to have taken any action which would cause MKS or any MKS
Subsidiary or affiliate to be in violation of the Corruption of Foreign Public
Officials Act (Canada) (and the regulations promulgated thereunder) or any
applicable Law of similar effect of any other jurisdiction (including the
Foreign Corrupt Practices Act of the United States) and, to the knowledge of
MKS, no such action has been taken by any of its agents, representatives or
other Persons acting on behalf of MKS or any MKS Subsidiary or affiliate.

 

  (ff) United States Securities Laws. The MKS Common Shares are held of record
(within the meaning of Rule 12g5-1 under the 1934 Act) by fewer than 500
persons; or the MKS Common Shares are held by fewer than 300 holders resident in
the United States (calculated as required by Rule 12g3-2(a)); or MKS has
complied with the requirements of Rule 12g3-2(b) under the 1934 Act.

 

  (gg) Voting Requirements. The affirmative votes at the MKS Meeting or any
adjournment or postponement thereof of (i) at least two-thirds of the votes cast
on the Arrangement Resolution by the MKS Common Shareholders present in person
or represented by proxy at the MKS Meeting, voting as a single class, and
(ii) such other approval as is required by MI 61-101, are the only votes of the
MKS Common Shareholders necessary to approve or adopt the Arrangement or to
consummate the Arrangement.

 

  (hh) No Collateral Benefit. Except as disclosed in Schedule 3.1(hh) to the MKS
Disclosure Letter, to the knowledge of MKS and assuming the accuracy of PTC’s
representation and warranty in Section 4.1(h), no related party of MKS (within
the meaning of MI 61-101) will receive a “collateral benefit” (within the
meaning of such instrument) as a consequence of the Arrangement. Except as
disclosed in Schedule 3.1(hh) to the MKS Disclosure Letter, no minority approval
(within the meaning of such instrument and assuming that no related party of MKS
will receive a collateral benefit as a consequence of the Arrangement and
assuming the accuracy of PTC’s representation and warranty in Section 4.1(h))
and no formal valuation (within the meaning of such instrument) is required
under such instrument in connection with the Arrangement.

 

- 49 -



--------------------------------------------------------------------------------

  (ii) Confidentiality and Standstill Agreements. MKS has made available to PTC
true and complete copies, except for information which would identify any
counterparty thereto, of (i) any agreement which is still in force and effect
pursuant to which it has agreed to provide to any Person other than PTC access
to information in respect of MKS and/or any of the MKS Subsidiaries in the
context of any direct or indirect acquisition or purchase of MKS (through any
form of share or asset purchase) and such Person has agreed to keep the
information confidential and (ii) any agreement which is still in force and
effect containing a “standstill” provision in respect of the acquisition of MKS
Common Shares or the acquisition by MKS of the shares of another Person, other
than, in each case, the Confidentiality Agreement.

 

  (jj) Indemnity Claims. To the knowledge of MKS, there is no claim, action,
proceeding or investigation pending or threatened against or relating to any
director or officer of MKS or any MKS Subsidiary in respect of which the
director or officer could be entitled to claim an indemnity from MKS, either
pursuant to the by-laws of MKS or any such MKS Subsidiary or otherwise, before
or by any Governmental Entity or other third party nor to the knowledge of MKS
are there any events or circumstances which would reasonably be expected to give
rise to any such claim, action, proceeding or investigation.

 

  (kk) Cash. As of the date hereof, (A) the MKS Cash set forth in
Schedule 3.1(kk)(A) of the MKS Disclosure Schedule is accurate; and (B) the MKS
Cash forecast set forth in Schedule 3.1(kk)(B) of the MKS Disclosure Letter has
been prepared using assumptions that reflect MKS’s management’s intended course,
as at March 28, 2011, for the periods covered, given the judgement of MKS’s
management as to the most probable set of economic conditions, provided that
nothing in this Section 3.1(kk)(B) shall be construed as a representation or
warranty that (i) such assumptions will prove to be accurate, or (ii) actual
results for the forecast period will not vary from such MKS Cash forecast or
that such variations will not be material.

 

3.2 Survival of Representations and Warranties

The representations and warranties of MKS contained in this Agreement shall not
survive the completion of the Arrangement and shall expire and be terminated on
the earlier of the Effective Time and the date on which this Agreement is
terminated in accordance with its terms.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF PTC AND ACQUIRECO

 

4.1 Representations and Warranties

Each of PTC and Acquireco hereby represents and warrants to MKS as follows, and
acknowledges that MKS is relying upon such representations and warranties in
connection with the entering into of this Agreement:

 

- 50 -



--------------------------------------------------------------------------------

  (a) Organization and Qualification. PTC is duly incorporated and validly
existing under the laws of The Commonwealth of Massachusetts and has full
corporate power and authority to own its assets and conduct its business as now
owned and conducted. Acquireco is duly incorporated as an unlimited liability
company under the laws of Nova Scotia and has full corporate power and authority
to own its assets and conduct its business as now owned and conducted. Each of
PTC and Acquireco has full power and authority to own its respective assets and
conduct its respective business as now owned and conducted.

 

  (b) Authority Relative to this Agreement. Each of PTC and Acquireco has the
requisite power and authority to enter into this Agreement and to perform its
respective obligations hereunder. The execution and delivery of this Agreement
by each of PTC and Acquireco and the consummation by each of PTC and Acquireco
of the transactions contemplated by this Agreement have been duly authorized by
each of PTC and Acquireco and no other proceedings on the part of either PTC or
Acquireco are necessary to authorize this Agreement. This Agreement has been
duly executed and delivered by each of PTC and Acquireco and constitutes a valid
and binding obligation of each of PTC and Acquireco, enforceable by MKS against
PTC and Acquireco in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency and other applicable Laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that equitable remedies may be granted only in the discretion of a
court of competent jurisdiction.

 

  (c) No Conflict. The execution and delivery by PTC and Acquireco of this
Agreement and the performance by each of PTC and Acquireco of its respective
obligations hereunder and the completion of the Arrangement will not violate,
conflict with or result in a breach of any provision of the respective
constating documents of PTC or Acquireco and will not: (a) violate, conflict
with or result in a breach of: (i) any agreement, contract, indenture, deed of
trust, mortgage, bond, instrument, Authorization, licence or permit to which PTC
or Acquireco is a party or by which PTC or Acquireco is bound where such event
would materially impact the ability of PTC or Acquireco to complete the
Arrangement, including the Credit Facilities; or (ii) subject to the government
filings and other matters set forth in Subsection 4.1(d) below, any Law to which
PTC or Acquireco is subject or by which PTC or Acquireco is bound; (b) give rise
to any right of termination, or the acceleration of any indebtedness, under any
such agreement, contract, indenture, Authorization, deed of trust, mortgage,
bond, instrument, licence or permit of PTC or Acquireco where such event would
materially impair the ability of PTC or Acquireco to complete the Arrangement.

 

  (d)

Governmental Authorization. The execution, delivery and performance by PTC and
Acquireco of this Agreement and the consummation by PTC and Acquireco of the
Arrangement require no consent, approval or authorization of or any action by or
in respect of, or filing, recording, registering or publication with, or
notification to any Governmental Entity other than (i) any approvals required by
the Interim Order; (ii) the Final Order; (iii) filings with the Director under
the OBCA; (iv) the Regulatory Approvals (including the German Competition Act

 

- 51 -



--------------------------------------------------------------------------------

 

Approval); (v) compliance with any applicable Securities Laws and rules and
policies of the NASDAQ; (v) filings under U.S. state Securities Laws; and
(vi) any actions or filings the absence of which would not be reasonably
expected to have, individually or in the aggregate, prevent materially impede or
materially delay the ability of PTC or Acquireco to consummate the Transactions
or perform any of its respective obligations hereunder.

 

  (e) Financing. PTC has delivered to MKS a copy of an executed confirmation of
commitment letter (the “Confirmation Commitment Letter”), dated as of the date
hereof, from JPMorgan Chase Bank, N.A. (the “Lenders”) addressed to PTC.
Pursuant to the Confirmation Commitment Letter and subject to the terms and
conditions contained therein, the Lenders have confirmed the availability under
PTC’s existing credit facilities (the “Credit Facilities”) of not less than
U.S.$300 million in aggregate principal amount of debt financing to PTC on or
before the Effective Date (the “Debt Financing”) for the purpose of funding,
through Acquireco, all amounts payable by PTC or Acquireco pursuant to the
Arrangement. The obligations to fund the commitments described in the
Confirmation Commitment Letter are not subject to any condition other than those
set forth therein. PTC has no knowledge of any fact or occurrence that has or
would reasonably be expected to (i) make any of the assumptions or statements
set forth in the Confirmation Commitment Letter inaccurate, (ii) cause the
Confirmation Commitment Letter to be ineffective or the Debt Financing to not be
available, or (iii) cause any of the conditions set forth in the Confirmation
Commitment Letter not to be satisfied. The Credit Facilities are in full force
and effect and PTC is not in default thereunder and no event has occurred,
including the execution, delivery and performance by PTC of this Agreement or
the consummation of the transactions contemplated hereby, which, with notice or
lapse of time or both, would constitute a default thereunder. Subject to the
terms and conditions of the Confirmation Commitment Letter, the funds
contemplated to be received pursuant to the Debt Financing, together with
available funds and cash equivalents that PTC has on hand, holds or has
available to it (collectively, the “Available Cash”), are sufficient to provide
that PTC will, at the Effective Time, have sufficient funds to pay the aggregate
Consideration under the Arrangement and to make all other payments required to
be made or caused to be made by PTC or Acquireco pursuant to the Arrangement in
accordance with the terms of this Agreement.

 

  (f) Acquireco. Acquireco is and will, at all times up to the Effective Time,
be an indirect, wholly-owned Subsidiary of PTC.

 

  (g)

Litigation. There is no claim, action, suit, proceeding, investigation or
arbitration pending or, to the knowledge of PTC, threatened against PTC or any
of its Subsidiaries, including, for greater certainty, Acquireco, which, if
adversely determined, would materially impair the ability of PTC or Acquireco to
complete the Arrangement or impede or materially delay the completion of the
Arrangement nor, to the knowledge of PTC, are there any events or circumstances
which could reasonably be expected to give rise to any such claim, action, suit,
proceeding, investigation or arbitration. Neither PTC nor any of its
Subsidiaries,

 

- 52 -



--------------------------------------------------------------------------------

 

including, for greater certainty, Acquireco, is subject to any outstanding
order, writ, injunction or decree which would materially impair the ability of
PTC or Acquireco to complete the Arrangement or impede or materially delay the
completion of the Arrangement.

 

  (h) MKS Securities. None of PTC, Acquireco or any of their respective
affiliates or any “joint actor” (as defined in MI 61-101) thereof beneficially
owns or exercises control or direction over any securities of MKS. None of PTC,
Acquireco or any of their respective affiliates or any “joint actor” has any
agreement, commitment or understanding with any “related party” of MKS that
would constitute a “collateral benefit” under MI 61-101.

 

4.2 Survival of Representations and Warranties

The representations and warranties of PTC contained in this Agreement shall not
survive the completion of the Arrangement and shall expire and be terminated on
the earlier of the Effective Time and the date on which this Agreement is
terminated in accordance with its terms.

ARTICLE 5

COVENANTS

 

5.1 Covenants of MKS Regarding the Conduct of Business

MKS covenants and agrees that, during the period from the date of this Agreement
until the earlier of the Effective Time and the time that this Agreement is
terminated in accordance with its terms, unless PTC shall otherwise agree in
writing, such consent not to be unreasonably withheld, conditioned or delayed,
or as otherwise expressly contemplated or permitted by this Agreement or set
forth in Schedule 5.1 of the MKS Disclosure Letter:

 

  (a) MKS shall, and shall cause each of the MKS Subsidiaries to, conduct its
and their respective businesses only in, not take any action except in, and
maintain their respective facilities in, the ordinary course of business and to
use commercially reasonable efforts to preserve intact, in all material
respects, its and their present business organization and goodwill, to preserve
intact MKS and its properties and assets, including all MKS IP, to keep
available the services of its officers and employees as a group and to maintain
satisfactory relationships consistent with past practice with suppliers,
tenants, employees, Governmental Entities and others having business
relationships with them;

 

  (b) without limiting the generality of Subsection 5.1(a), MKS shall not,
directly or indirectly, and shall cause each of the MKS Subsidiaries not to:

 

  (i)

issue, sell, grant, award, pledge, dispose of, encumber or agree to issue, sell,
grant, award, pledge, dispose of or encumber any MKS Shares, any MKS Options,
any MKS RSUs or any warrants, calls, conversion privileges or rights of any kind
to acquire any MKS Shares or other securities or any shares of the MKS
Subsidiaries (including, for greater

 

- 53 -



--------------------------------------------------------------------------------

 

certainty, MKS Options and MKS RSUs) other than pursuant to the exercise of
existing MKS Options and vesting of MKS RSUs;

 

  (ii) except in the ordinary course of business, sell, pledge, lease, dispose
of, mortgage, encumber or agree to sell, pledge, dispose of, mortgage, encumber
or otherwise transfer any of the properties or assets of MKS or any interest in
any of its properties or any of its other assets;

 

  (iii) amend or propose to amend the articles, by-laws or other constating
documents or the terms of any securities of MKS or any MKS Subsidiary;

 

  (iv) enter into, or, waive, release, grant, transfer, exercise, modify or
amend any existing contractual rights under, any Material Contract, other than
entering into any Material Contract of the nature described in clause (e) of the
definition of Material Contract for the purposes of generating revenue;

 

  (v) split, combine or reclassify any outstanding MKS Common Shares or the
securities of any MKS Subsidiary;

 

  (vi) redeem, purchase or offer to purchase any MKS Common Shares or other
securities of MKS or any shares or other securities of the MKS Subsidiaries;

 

  (vii) other than the dividend for the quarter ended January 31, 2011 payable
on April 14, 2011 to MKS Common Shareholders of record on March 31, 2011 at the
rate of US$0.20 per MKS Common Share declare, set aside or pay any dividend or
other distribution (whether in cash, securities or property or any combination
thereof) in respect of any MKS Common Shares except, in the case of any of MKS’s
wholly-owned Subsidiaries, for dividends payable to MKS;

 

  (viii) reorganize, amalgamate or merge MKS or any MKS Subsidiary with any
other Person, other than MKS or a MKS Subsidiary;

 

  (ix) reduce the stated capital of the shares of MKS;

 

  (x) (A) purchase any property or assets of any other Person exceeding $250,000
other than in the ordinary course of business and capital expenditures permitted
pursuant to Section 5.1(e)(i), (B) acquire or agree to acquire by merger,
amalgamation, acquisition of shares or assets or otherwise, any Person, or
(C) make any investment either by purchase of shares or securities,
contributions of capital (other than to wholly-owned Subsidiaries) or property
transfer in or to any other Person;

 

  (xi) incur, create, assume or otherwise become liable for any indebtedness for
borrowed money or issue any debt securities, or guarantee, endorse or otherwise
as an accommodation become responsible for, the obligations of any other Person
or make any loans or advances;

 

- 54 -



--------------------------------------------------------------------------------

  (xii) adopt a plan of liquidation or resolutions providing for the liquidation
or dissolution of MKS or any MKS Subsidiary;

 

  (xiii) pay, discharge, settle, satisfy, compromise, waive, assign or release
any claims, liabilities or obligations other than the payment, discharge or
satisfaction of liabilities reflected or reserved against in MKS’s financial
statements or incurred in the ordinary course of business;

 

  (xiv) waive, release, grant, transfer, exercise, modify or amend in any
material respect, (i) any material existing contractual rights in respect of any
properties or assets, or (ii) any material Authorization, in each case other
than in the ordinary course of business;

 

  (xv) take any action or fail to take any action which action or failure to act
would result in the material loss, expiration or surrender of, or the loss of
any material benefit under, or cause any Governmental Entities to institute
proceedings for the suspension, revocation or limitation of rights under, any
material Permits necessary to conduct its businesses as now conducted; or fail
to prosecute with commercially reasonable due diligence any pending applications
to any Governmental Entities;

 

  (xvi) accelerate accounts receivable, incur business expenses other than in
the ordinary course of business or delay the payment of business expenses, in
each case other than in the ordinary course of business; or

 

  (xvii) (A) increase the benefits payable or to become payable; (B) enter into
or modify any employment, termination, severance, change of control, retention,
completion or similar agreements or arrangements; or (C) grant any bonuses,
salary increases, severance, termination, retention or completion pay, in each
case other than to or with (y) any employee of MKS or any MKS Subsidiary in the
ordinary course of business consistent with MKS’s current human resources
practices, as required by applicable Law, pursuant to Contracts entered into as
of the date of this Agreement, or pursuant to MKS’s existing bonus program in
the ordinary course of business consistent with MKS’s current human resources
practices and (z) officers and directors of MKS or any MKS Subsidiary as
required by applicable Law or pursuant to Contracts entered into as of the date
of this Agreement.

 

  (c) except as contemplated or permitted by this Agreement, MKS shall not, and
shall cause each of the MKS Subsidiaries not to, establish, adopt, enter into,
amend or waive any performance or vesting criteria or accelerate vesting,
exercisability or funding under any bonus, profit sharing, thrift, incentive,
compensation, stock option, restricted stock, pension, retirement, deferred
compensation, savings, welfare, employment, termination, severance or other
employee benefit plan, agreement, trust, fund, policy or arrangement for the
benefit or welfare of any directors, officers, current or former employees of
MKS or the MKS Subsidiaries;

 

- 55 -



--------------------------------------------------------------------------------

  (d) MKS shall use its reasonable commercial efforts to cause its current
insurance (or re-insurance) policies not to be cancelled or terminated or any of
the coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies underwritten by insurance and
re-insurance companies of nationally recognized standing providing coverage
equal to or greater than the coverage under the cancelled, terminated or lapsed
policies for substantially similar premiums are in full force and effect;

 

  (e) MKS shall:

 

  (i) except as set forth in Schedule 5.1(e)(i) to the MKS Disclosure Letter,
not incur any capital expenditures or enter into any agreement obligating MKS or
any MKS Subsidiary to provide for future capital expenditures, in each case in
excess of $250,000 in the aggregate; and

 

  (ii) not make any change in its methods of accounting, except as required by
GAAP or United States generally accepted accounting principles or as required
due to its transition to IFRS or applicable Law;

 

  (f) MKS shall and shall cause each of the MKS Subsidiaries to:

 

  (i) duly and timely file all Tax Returns required to be filed by it on or
after the date hereof and before the Effective Date and all such Tax Returns
will be true, complete and correct in all material respects;

 

  (ii) timely withhold, collect, remit and pay all Taxes which are to be
withheld, collected, remitted or paid by it to the extent due and payable;

 

  (iii) not make or rescind any material express or deemed election relating to
Taxes;

 

  (iv) not consent to any extension or waiver of any limitation period with
respect to Taxes;

 

  (v) not amend any Tax Return or change any of its methods of reporting income,
deductions or accounting for income Tax purposes from those employed in the
preparation of its income Tax Return for the taxation year ended April 30, 2006
and each subsequent taxation year, except as may be required by applicable Laws;
and

 

  (vi) not knowingly undertake any reorganization of MKS or any MKS Subsidiary
or enter into any transaction or series of transactions that would have the
effect of preventing PTC from obtaining the benefit of a “tax cost bump”
pursuant to paragraphs 88(1)(c) and 88(1)(d) of the Tax Act in respect of
non-depreciable capital property directly owned by MKS at the Effective Time,
and for the purposes of this clause (vi) the following shall be excepted
(A) transactions or activities undertaken in the ordinary course of business
consistent with prior practice and (B) transactions contemplated by this
Agreement or completed at the request of PTC.

 

- 56 -



--------------------------------------------------------------------------------

  (g) MKS shall not initiate any material discussions, negotiations or filings
with any Governmental Entity with respect to the Arrangement or the transactions
contemplated by this Agreement without the prior consent of PTC, such consent
not to be unreasonably withheld, delayed or conditioned, and further agrees to
provide PTC with prompt (and in any event within one business day) notice of any
material communication (whether oral or written) from a Governmental Entity,
including a copy of any written communication; and

 

  (h) MKS shall not authorize or propose, or enter into or modify any contract,
agreement, commitment or arrangement, to do any of the matters prohibited by the
other Subsections of this Section 5.1.

 

5.2 Covenants of MKS Relating to the Arrangement

During the period from the date of this Agreement until the earlier of the
Effective Time and the time that this Agreement is terminated in accordance with
its terms, MKS shall, and shall cause the MKS Subsidiaries to, perform all
obligations required to be performed by MKS or any MKS Subsidiary under this
Agreement, co-operate with PTC in connection therewith, and do all such other
acts and things within its power as may be necessary or desirable in order to
consummate and make effective the transactions contemplated in this Agreement
and, without limiting the generality of the foregoing or the obligations in
Section 2.5 of this Agreement, MKS shall and, where applicable, shall cause the
MKS Subsidiaries to:

 

  (a) use commercially reasonable efforts to obtain the requisite approval of
the MKS Common Shareholders to the Arrangement Resolution at the MKS Meeting in
accordance with Section 2.3(a), including participating in presentations to MKS
Common Shareholders and submitting the Arrangement Resolution for approval by
the MKS Common Shareholders at the MKS Meeting, except to the extent that this
Agreement has been terminated in accordance with its terms;

 

  (b) defend all lawsuits or other legal, regulatory or other proceedings
against MKS challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby;

 

  (c) promptly advise PTC of any written notice of dissent or purported exercise
by any MKS Common Shareholder of Dissent Rights received by MKS in relation to
the Arrangement Resolution and any withdrawal of Dissent Rights received by MKS
and, subject to applicable Laws, any written communications sent by or on behalf
of MKS to any MKS Common Shareholder exercising or purporting to exercise
Dissent Rights in relation to the Arrangement Resolution and MKS shall not make
any payment or settlement offer, or agree to any such settlement, prior to the
Effective Time with respect to any such notice of dissent or purported exercise
of Dissent Rights unless PTC shall have given its prior written consent to such
payment, settlement offer or settlement, as applicable;

 

  (d) promptly (and in any event within 12 hours) advise PTC orally and, if then
requested, in writing of any event, change or development that has a MKS
Material Adverse Effect or resulted in any material adverse change in any fact
set forth in the MKS Disclosure Letter;

 

- 57 -



--------------------------------------------------------------------------------

  (e) furnish promptly to PTC a copy of each notice, report, schedule or other
document or communication delivered or filed by MKS in connection with the
Arrangement or the MKS Meeting with any Governmental Entity;

 

  (f) provide, on a timely basis, all commercially reasonable cooperation as may
be reasonably requested by PTC to promote the Arrangement with the holders of
shares of PTC, including participation in investor meetings upon reasonable
notice;

 

  (g) provide, on a timely basis, all reasonable cooperation in connection with
any dealings by PTC with any Taxing Authority or Governmental Entity with
oversight of any Tax matters concerning any element of the Arrangement
(including, without limitation, any element that may be effected after the
Effective Time by PTC) as may be requested by PTC; and

 

  (h) unless otherwise directed by PTC, at least five business days prior to the
Effective Time, take any and all actions required to terminate each MKS Benefit
Plan qualified under Section 401(a) of the IRC and containing an IRC
Section 401(k) cash or deferred arrangement as of a date no later than one day
prior to the Effective Time, but subject to the consummation of the Arrangement,
which actions shall include providing to PTC executed resolutions terminating
such plan(s).

 

5.3 Covenants of PTC Relating to the Arrangement

PTC shall, and shall cause its Subsidiaries, including Acquireco, to perform all
obligations required to be performed by PTC under this Agreement, co-operate
with MKS in connection therewith, and do all such other acts and things as may
be necessary or desirable in order to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated by this Agreement and,
without limiting the generality of the foregoing or the obligations in
Section 2.5 of this Agreement, PTC shall:

 

  (a) at all times from the date hereof to the Effective Date, have available
the Available Cash and the Debt Financing, and shall provide a certificate of
the Chief Financial Officer or other authorized officer of PTC as to the
availability of the Available Cash and the Debt Financing within three business
days upon the reasonable request of MKS to provide such certificate and notify
MKS on a timely basis if it has any reason to believe that the Available Cash
and the Debt Financing will not be available as contemplated by this Agreement;

 

  (b) furnish promptly to MKS a copy of each notice, report, schedule or other
document or communication delivered or filed by PTC in connection with the
Arrangement or the MKS Meeting with any Governmental Entity;

 

  (c) defend all lawsuits or other legal, regulatory or other proceedings
against PTC challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby;

 

- 58 -



--------------------------------------------------------------------------------

  (d) within 15 business days after the Effective Time, file a registration
statement on Form S-8 (the “S-8 Registration Statement”) with the SEC to
register the PTC Shares to be issued from time to time after the Effective Time
upon exercise of Replacement Options issued pursuant to the terms of this
Agreement and the Plan of Arrangement; PTC shall use commercially reasonable
efforts to maintain the effectiveness of the S-8 Registration Statement for so
long as Replacement Options remain outstanding;

 

  (e) prior to or in connection with the Effective Time, submit to NASDAQ a
notification of additional shares with respect to PTC Shares to be issued upon
the due exercise of the Replacement Options.

 

5.4 Mutual Covenants

 

  (a) Subject to the terms and conditions of this Agreement, each of the Parties
shall use their commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Law to consummate the transactions as soon as
practicable, including:

 

  (i) using, and in the case of MKS, causing the MKS Subsidiaries to use, their
commercially reasonable efforts to obtain all required Regulatory Approvals.
Without limiting the generality of the foregoing, the Parties shall file as soon
as practicable a request to the Bundeskartellamt that it grant to the Parties
clearance of the Arrangement. PTC shall be responsible for the filing fee that
must be submitted in connection with seeking German Competition Act Approval.
The Parties shall each use their commercially reasonable efforts to satisfy, as
soon as reasonably possible, all requests for additional information and
documentation received from the Bundeskartellamt in respect of the German
Competition Act Approval. The Parties will coordinate and cooperate in
exchanging information and supplying assistance that is reasonably requested by
the other Party, including providing the other Party with copies in advance and
reasonable opportunity to comment on all notices, submissions, filings and
information supplied to or filed with the Bundeskartellamt to obtain the German
Competition Act Approval (except for notices and information which PTC or MKS,
acting reasonably, considers highly confidential and competitively sensitive,
which then shall be provided on an outside counsel only basis to external
counsel for the other Party), and all notices and correspondence received from
the Commissioner. PTC and its counsel, and MKS and its counsel, shall not attend
any meetings in person or by telephone where substantive issues are discussed
with the Bundeskartellamt or any Governmental Entity in connection with the
transactions contemplated by this Agreement unless it provides the other Party
with a reasonable opportunity to attend such meetings;

 

  (ii)

using, and in the case of MKS, causing the MKS Subsidiaries to use, and, in the
case of PTC, causing its Subsidiaries to use, commercially reasonable efforts to
satisfy (or cause the satisfaction of) the conditions precedent to its
obligations hereunder as set forth in Article 6 to the extent

 

- 59 -



--------------------------------------------------------------------------------

 

the same is within its control and to take, or cause to be taken, all other
actions and to do, or cause to be done, all other things necessary, proper or
advisable under all applicable Laws to consummate the Arrangement, except as
permitted or contemplated by this Agreement;

 

  (iii) carrying out the terms of the Interim Order and the Final Order
applicable to it and complying promptly with all requirements which applicable
Laws may impose on it or its Subsidiaries with respect to the transactions
contemplated hereby;

 

  (iv) preparing and filing as promptly as practicable, and in any event prior
to the expiration of any legal deadline, all necessary documents, registrations,
statements, petitions, filings and applications for the Regulatory Approvals and
using their commercially reasonable efforts to obtain and maintain such
Regulatory Approvals; and

 

  (v) not taking any action, or failing to take any commercially reasonable
action, or permit any of its Subsidiaries to take any action or fail to take any
commercially reasonable action, which action or failure is inconsistent with
this Agreement or which would reasonably be expected to impede or delay the
completion of the Arrangement, in each case, except as specifically permitted by
this Agreement.

 

  (b) The Parties shall cooperate in the preparation of any application for the
Regulatory Approvals and any other orders, clearances, consents, rulings,
exemptions, no-action letters and approvals reasonably deemed by PTC or MKS to
be necessary to discharge their respective obligations under this Agreement or
otherwise advisable under applicable Laws in connection with the Arrangement and
this Agreement. In connection with the foregoing, each Party shall furnish, on a
timely basis, all information as may be reasonably required by another Party or
by any Governmental Entity to effectuate the foregoing actions, and each
covenants that, to its knowledge, no information so furnished by it in writing
shall contain a misrepresentation.

 

  (c) Each Party shall consult with, and consider in good faith any suggestions
or comments made by, any other Party with respect to the documentation relating
to the Regulatory Approvals process, provided that, to the extent any such
document contains any information or disclosure relating to a Party or any
affiliate of a Party, such Party shall have approved such information or
disclosure prior to the submission or filing of any such document (which
approval shall not be unreasonably withheld or delayed).

 

  (d)

Subject to applicable Laws, the Parties shall cooperate with and keep each other
fully informed as to the status of and the processes and proceedings relating to
obtaining the Regulatory Approvals, and shall promptly notify each other of any
communication from any Governmental Entity in respect of the Arrangement or this
Agreement, and each Party shall not make any submissions or filings, participate
in any meetings or any material conversations with any Governmental Entity in
respect of any filings, investigations or other inquiries related to the

 

- 60 -



--------------------------------------------------------------------------------

 

Arrangement or this Agreement unless it consults with the other Parties in
advance and, to the extent not precluded by such Governmental Entity, gives the
other Parties the opportunity to review drafts of any submissions or filings, or
attend and participate in any communications or meetings. Notwithstanding the
foregoing, submissions, filings or other written communications with any
Governmental Entity may be redacted as necessary before sharing with any other
Party to address reasonable attorney-client or other privilege or
confidentiality concerns, provided that external legal counsel to PTC and MKS
shall receive non-redacted versions of drafts or final submissions, filings or
other written communications to any Governmental Entity on the basis that the
redacted information shall not be shared with their respective clients. The
Parties shall request that the Regulatory Approvals be processed by the
applicable Governmental Entity on an expedited basis and, to the extent that a
public hearing is held, the Parties shall request the earliest possible hearing
date for the consideration of the Regulatory Approvals.

 

  (e) Each of PTC and MKS shall promptly notify the other if at any time before
the Effective Time it becomes aware that:

 

  (i) any application for a Regulatory Approval or other filing under applicable
Laws made in connection with this Agreement, the Arrangement or the transactions
contemplated herein contains a misrepresentation; or

 

  (ii) any Regulatory Approval or other order, clearance, consent, ruling,
exemption, no-action letter or other approval applied for as contemplated herein
which has been obtained contains or reflects or was obtained following
submission of any application, filing, document or submission as contemplated
herein that contained a misrepresentation,

such that an amendment or supplement to such application, filing, document or
submission or order, clearance, consent, ruling, exemption, no-action letter or
approval may be necessary or advisable. In such case, the Parties shall
cooperate in the preparation of such amendment or supplement as required.

 

  (f) Notwithstanding anything in this Agreement to the contrary, if any
objections are asserted with respect to the Arrangement under any applicable
Law, or if any proceeding is instituted or threatened by any Governmental Entity
challenging or which would reasonably be expected to lead to a challenge of any
of the Arrangement as violative of or not in compliance with the requirements of
any applicable Law, the Parties shall use their commercially reasonable efforts
consistent with the terms hereof to resolve such proceeding so as to allow the
Effective Time to occur on or prior to the Outside Date.

 

5.5 Pre-Acquisition Reorganization

 

  (a)

MKS agrees that, upon the written request by PTC, MKS shall, and shall cause
each MKS Subsidiary to, at the expense of PTC, (i) effect such reorganizations
of MKS or the MKS Subsidiaries’ business, operations and assets or such other
transactions as PTC may request, acting reasonably (each a “Pre-Acquisition

 

- 61 -



--------------------------------------------------------------------------------

 

Reorganization”) and (ii) co-operate with PTC and its advisors in order to
determine the nature of the Pre-Acquisition Reorganizations that might be
undertaken and the manner in which they might most effectively be undertaken;
provided, however, that neither MKS nor any MKS Subsidiary need affect any
Pre-Acquisition Reorganization which, in the opinion of MKS, acting reasonably,
(A) would require the approval of the MKS Common Shareholders, (B) would be
prejudicial to MKS, any MKS Subsidiary or the MKS Common Shareholders in any
respect, (C) would reduce the Consideration to be received by MKS Common
Shareholders or any amount to be received by any holder of MKS Options pursuant
to Section 2.9(a) or holder of MKS RSU pursuant to Section 2.9(b), (D) would
interfere with the ongoing operations of MKS or any MKS Subsidiary, (E) unless
agreed by MKS, would require any filing with, notification to or approval of any
Governmental Entity or third party prior to the Effective Date, (F) would
require MKS or any MKS Subsidiary to contravene any applicable Laws or its
respective organizational documents or any Contract, (G) would result in Taxes
being imposed on, or other adverse Tax consequences to, the MKS Common
Shareholders generally that is incrementally greater than the Taxes imposed on
or other consequences to the MKS Common Shareholders in connection with the
completion of the Arrangement in the absence of such Pre-Acquisition
Reorganization, or (H) would impede or materially delay the completion of the
Arrangement. Furthermore, any such Pre-Acquisition Reorganization shall not
become effective until immediately prior to the Effective Time following the
satisfaction or waiver of all conditions precedent to completion of the
Arrangement. PTC acknowledges and agrees that no Pre-Acquisition Reorganization
shall be considered in determining whether a representation, warranty or
covenant of MKS hereunder has been breached. PTC shall provide written notice to
MKS of any proposed Pre-Acquisition Reorganization at least ten (10) business
days prior to the Effective Time. Upon receipt of such notice, PTC and MKS shall
work co-operatively and use commercially reasonable efforts to prepare prior to
the Effective Time all documentation necessary and do all such other acts and
things as are necessary to give effect to such Pre-Acquisition Reorganization,
provided that such cooperation shall not require any director, officer, employee
or agent of MKS or any MKS Subsidiary to take any action in any capacity other
than as a director, officer, employee or agent of MKS or a MKS Subsidiary. PTC
shall indemnify MKS, the MKS Subsidiaries and their respective officers,
directors, employees, agents, advisors and representatives from and against any
and all liabilities, losses, damages, claims, costs, expenses, interest, awards,
judgements and penalties suffered or incurred by any of them in connection with
or as a result of any Pre-Acquisition Reorganization.

 

  (b) If the Arrangement is not completed, PTC shall pay the implementation
costs of the Pre-Acquisition Reorganization and any direct or indirect costs and
liabilities of MKS and the MKS Subsidiaries, including employment costs, Taxes
and liabilities as well as any costs, taxes and liabilities that may be incurred
to unwind any such Pre-Acquisition Reorganization (including actual
out-of-pocket costs and expenses for filing fees and external counsel).

 

- 62 -



--------------------------------------------------------------------------------

5.6 Cash Deposit

MKS shall take all action to ensure that it shall have, 24 hours prior to the
Effective Time and immediately prior to the Effective Time (including amounts
transferred to the Depositary as required by the Plan of Arrangement), in cash
not less than the amount contemplated for payment by MKS for the Vested MKS
Options under Subsection 3.1(b) of the Plan of Arrangement. In connection with
the completion of the Plan of Arrangement and as set forth in the Plan of
Arrangement, at or before the Effective Time, MKS will deposit or cause to be
deposited with the Depositary the aggregate money required for payments in
respect of the Vested MKS Options pursuant to Section 3.1(b) of the Plan of
Arrangement.

ARTICLE 6

CONDITIONS

 

6.1 Mutual Conditions Precedent

The respective obligations of the Parties to complete the Arrangement are
subject to the fulfillment of each of the following conditions precedent on or
before the Effective Time, each of which may only be waived with the mutual
written consent of the Parties:

 

  (a) the MKS Common Shareholder Approval shall have been obtained in accordance
with the Interim Order;

 

  (b) the Interim Order and the Final Order shall each have been obtained on
terms consistent with this Agreement, and shall not have been set aside or
modified in a manner unacceptable to MKS and PTC, acting reasonably, on appeal
or otherwise;

 

  (c) no Governmental Entity shall have enacted, issued, promulgated, enforced
or entered any Law which is then in effect and has the effect of making the
Arrangement illegal or otherwise preventing or prohibiting consummation of the
Arrangement or the other transactions contemplated by this Agreement;

 

  (d) no proceeding shall be pending or overtly threatened by or before any
Governmental Entity seeking an injunction, judgment, decree or other order to
prevent or challenge the consummation of the Arrangement or the other
transactions contemplated by this Agreement;

 

  (e) German Competition Act Approval shall have been obtained; and

 

  (f) this Agreement shall not have been terminated pursuant to Article 8.

 

6.2 Additional Conditions Precedent to the Obligations of PTC

The obligation of PTC to complete the Arrangement is subject to the fulfillment
of each of the following conditions precedent on or before the Effective Time
(each of which is for the exclusive benefit of PTC and may be waived by PTC):

 

  (a)

all covenants of MKS under this Agreement to be performed on or before the
Effective Time which have not been waived by PTC in writing shall have been

 

- 63 -



--------------------------------------------------------------------------------

 

duly performed by MKS in all material respects and PTC shall have received a
certificate of MKS addressed to PTC and dated the Effective Date, signed on
behalf of MKS by two senior executive officers of MKS (on MKS’s behalf and
without personal liability), confirming the same as at the Effective Time;

 

  (b) the representations and warranties of MKS set forth in Article 3 shall be
true and correct in all respects (disregarding for purposes of this Subsection
6.2(b) any materiality, or MKS Material Adverse Effect qualification contained
in any such representation or warranty) as of the Effective Time as if made at
and as of such time (except that any such representation and warranty that by
its terms speaks specifically as of the date of this Agreement or another date
shall be true and correct in all respects as of such date), except where the
failure to be so true and correct in all respects has not had or would not have
a MKS Material Adverse Effect, and PTC shall have received a certificate of MKS
addressed to PTC and dated the Effective Date, signed on behalf of MKS by two
senior executive officers of MKS (on MKS’s behalf and without personal
liability), confirming the same as at the Effective Time;

 

  (c) there shall not be pending or threatened in writing any suit, action or
proceeding by any Governmental Entity that is reasonably likely to result in a:

 

  (i) prohibition or restriction on the acquisition by PTC of any MKS Common
Shares, restriction or prohibition of the consummation of the Arrangement or a
Person obtaining from MKS or PTC any material damages directly or indirectly in
connection with the Arrangement;

 

  (ii) prohibition or material limit on the ownership by PTC of MKS or any
material portion of its business; or

 

  (iii) imposition of material limitations on the ability of PTC to acquire or
hold, or exercise full rights of ownership of, any MKS Common Shares, including
the right to vote the MKS Common Shares to be acquired by it on all matters
properly presented to the MKS Common Shareholders;

 

  (d) holders of no more than 10% of the MKS Common Shares shall have exercised
Dissent Rights;

 

  (e) the MKS Board shall have taken all necessary action required by, and in
accordance with, the MKS Stock Option Plans and the MKS RSU Plan in order to
give effect to Section 2.9; and

 

  (f) the MKS Board shall have suspended the MKS Employee Share Purchase Plan
effective April 6, 2011 and shall have terminated such plan and returned all
cash and property to each participant in the MKS Employee Share Purchase Plan in
accordance with the terms thereof prior to the Effective Time.

The foregoing conditions will be for the sole benefit of PTC and may be waived
by it in whole or in part at any time.

 

- 64 -



--------------------------------------------------------------------------------

6.3 Additional Conditions Precedent to the Obligations of MKS

The obligation of MKS to complete the Arrangement is subject to the fulfillment
of each of the following conditions precedent on or before the Effective Time
(each of which is for the exclusive benefit of MKS and may be waived by MKS):

 

  (a) all covenants of PTC and Acquireco under this Agreement to be performed on
or before the Effective Time which have not been waived by MKS in writing shall
have been duly performed by PTC or Acquireco in all material respects and MKS
shall have received a certificate of PTC, addressed to MKS and dated the
Effective Date, signed on behalf of PTC by two of its senior executive officers
(on PTC’s behalf and without personal liability), confirming the same as of the
Effective Date;

 

  (b) the representations and warranties of PTC set forth in this Agreement
shall be true and correct in all respects, as of the Effective Time, as though
made on and as of the Effective Time except where the failure or failures of all
such representations and warranties to be so true and correct in all respects
would not reasonably be expected individually or in the aggregate to materially
impair PTC’s ability to complete the Arrangement or impede or materially delay
completion of the Arrangement, and MKS shall have received a certificate signed
on behalf of PTC by two senior executive officers of PTC (on PTC’s behalf and
without personal liability) to this effect; and

 

  (c) PTC shall have complied with its obligations under Section 2.10 and the
Depositary shall have confirmed receipt of the Aggregate Consideration.

The foregoing conditions will be for the sole benefit of MKS and may be waived
by it in whole or in part at any time.

 

6.4 Satisfaction of Conditions

The conditions precedent set out in Section 6.1, Section 6.2 and Section 6.3
shall be conclusively deemed to have been satisfied, waived or released
following filing of the Articles of Arrangement with the consent of the Parties
in accordance with the terms of this Agreement.

ARTICLE 7

ADDITIONAL AGREEMENTS

 

7.1 MKS Non-Solicitation

 

  (a) On and after the date of this Agreement, except as otherwise expressly
provided in this Section 7.1, MKS and the MKS Subsidiaries shall not, directly
or indirectly, through any officer, director, employee, advisor, representative,
agent or otherwise:

 

  (i)

make, solicit, assist, initiate, encourage or otherwise facilitate any
inquiries, proposals or offers from any other Person (including any of its

 

- 65 -



--------------------------------------------------------------------------------

 

officers or employees) relating to or that may reasonably be expected to lead
to, any Acquisition Proposal;

 

  (ii) engage in any discussions or negotiations regarding, or offer or provide
any information with respect to, or otherwise co-operate in any way with, or
assist or participate in, facilitate or encourage, any effort or attempt by any
other Person to make or complete, any Acquisition Proposal, provided that MKS
may advise any Person making an unsolicited Acquisition Proposal that such
Acquisition Proposal does not constitute (and the MKS Board does not reasonably
expect it to lead to) a Superior Proposal when the MKS Board has so determined;

 

  (iii) effect a MKS Change in Recommendation; or

 

  (iv) accept or enter into, or publicly propose to accept or enter into, any
letter of intent, agreement in principle, agreement, arrangement or undertaking
related to any Acquisition Proposal.

 

  (b) MKS warrants and covenants that it has ceased and shall cause to be
terminated any existing solicitations, discussions or negotiations with any
Person (other than PTC and its affiliates) with respect to any proposal or
matter that constitutes, or may reasonably be expected to lead to, an
Acquisition Proposal and, in connection therewith, MKS has discontinued access
to any of its confidential information (and will not establish or allow access
to any of its confidential information, or any data room, virtual or otherwise)
and shall as soon as possible request, and exercise all rights it has to
require, the return or destruction of all confidential information previously
provided to any Person in connection therewith to the extent such information
has not already been returned or destroyed. MKS further warrants that it has not
entered into, participated in, or facilitated any solicitations, discussions or
negotiations with any Person (other than PTC) with respect to any proposal or
matter that constitutes, or may reasonably be expected to lead to, an
Acquisition Proposal since February 28, 2011. MKS agrees not to release any
third party (other than PTC) from any confidentiality, non-solicitation or
standstill agreement to which such third party is a party, or terminate, modify,
amend or waive the terms thereof and MKS undertakes to enforce, or cause the MKS
Subsidiaries to enforce, all standstill, non-disclosure, non-disturbance,
non-solicitation and similar covenants that it or any MKS Subsidiary has entered
into prior to the date hereof or enters into after the date hereof. MKS
represents and warrants that it has not waived any standstill or similar
agreement or restriction to which MKS or a MKS Subsidiary is a party. MKS shall
not waive the application of the MKS Shareholder Rights Plan in favour of any
third party (other than a waiver thereof deemed to have occurred under the terms
of Section 5.18(b) of the MKS Shareholder Rights Plan) except as requested in
writing by PTC.

 

  (c)

From and after the date of this Agreement, MKS shall promptly provide notice to
PTC of any unsolicited bona fide Acquisition Proposal or any proposal, inquiry
or offer that could reasonably be expected to lead to an Acquisition Proposal or
any amendments to the terms of any Acquisition Proposal or any request for
non-public information relating to MKS or any MKS Subsidiary in connection with

 

- 66 -



--------------------------------------------------------------------------------

 

such an Acquisition Proposal or for access to the properties, books or records
of MKS or any MKS Subsidiary by any Person (other than PTC or any of its
affiliates) that informs MKS, any member of the MKS Board or such MKS Subsidiary
that it is considering making, or has made, an Acquisition Proposal. Such notice
to PTC shall be made first orally and then promptly (and in any event within 24
hours of receipt thereof by MKS) in writing and shall indicate the identity of
the Person making such proposal, inquiry or contact, all material terms thereof
and such other details of the proposal, inquiry or contact as are known to MKS,
and shall include copies of any such proposal, inquiry, offer or request which
is in written form or any amendment to any of the foregoing received by MKS. MKS
shall keep PTC promptly and fully informed of the status, including any change
to the material terms, of any such Acquisition Proposal, offer, inquiry or
request and will respond promptly to all inquiries by PTC with respect thereto.

 

  (d)

Notwithstanding any other provision of this Agreement, if at any time following
the date of this Agreement and prior to obtaining the MKS Common Shareholder
Approval, MKS receives a request for non-public information from a Person who
makes, has made or proposes to MKS an unsolicited, bona fide written Acquisition
Proposal that did not result from a breach of this Section 7.1 or any breach of
any confidentiality or standstill agreement or restriction in favour of MKS by
the Person making such Acquisition Proposal, and (x) the MKS Board determines,
in its good faith judgment, after consultation with its financial advisors and
external legal counsel, that such Acquisition Proposal constitutes or could
reasonably be expected to lead to a Superior Proposal, and (y) in the opinion of
the MKS Board, in its good faith judgment and after consultation with its
financial and external legal counsel, the failure to provide such Person with
access to information regarding MKS and the MKS Subsidiaries would be
inconsistent with the fiduciary duties of the MKS Board, then, and only in such
case, MKS may (i) enter into, participate, facilitate, encourage and maintain
discussions or negotiations with, and otherwise co-operate with or assist, the
Person making such Acquisition Proposal, and (ii) provide such Person with
access to information regarding MKS and the MKS Subsidiaries in response to
requests for information by such Person for a period of review not to exceed the
Restricted Period, subject only to the execution of a confidentiality and
standstill agreement which is customary in such situations and which, in any
event and taken as a whole, is no less favourable to MKS and no less restrictive
to such Person than the Confidentiality Agreement (disregarding, and in no event
must such confidentiality agreement contain, any provision set forth in the
amendment to the Confidentiality Agreement dated March 7, 2011); provided
however that the confidentiality and standstill agreement may permit the Person
making the Acquisition Proposal to propose confidentially to the MKS Board any
amendment to such Acquisition Proposal with the permission of the MKS Board and
provided further that MKS sends a copy of any such confidentiality and
standstill agreement to PTC promptly upon its execution and PTC is provided with
a list of, and, at the request of PTC, copies of, the information provided to
such Person and, concurrently with such information being provided to such
Person, provided with access to similar information to which such Person was
provided and which was not previously provided to PTC. Any such confidentiality
and standstill

 

- 67 -



--------------------------------------------------------------------------------

 

agreement may not include any provision calling for an exclusive right to
negotiate with MKS during the period in which this Agreement is in force and may
not restrict MKS or any MKS Subsidiary from complying with this Section 7.1. In
no event shall MKS provide to any Person any documents, information or materials
provided to MKS by PTC.

 

  (e) (I) Subject to Subsection 7.1(e)(II), MKS agrees that it will not accept,
approve, endorse, recommend or enter into any agreement, understanding or
arrangement (a “Proposed Agreement”), other than a confidentiality and
standstill agreement as contemplated by Subsection 7.1(d) with any Person
providing for or to facilitate any Acquisition Proposal unless:

 

  (i) the MKS Board determines in its good faith judgment, after consultation
with its financial advisors and external legal counsel, that the Acquisition
Proposal constitutes a Superior Proposal;

 

  (ii) the MKS Common Shareholder Approval has not been obtained;

 

  (iii) MKS has complied with Subsections 7.1(a) through 7.1(d) inclusive;

 

  (iv) MKS has provided PTC with a notice in writing that there is a Superior
Proposal together with all documentation related to and detailing the Superior
Proposal, including a copy of any Proposed Agreement relating to such Superior
Proposal, and a written notice from the MKS Board regarding the value in
financial terms that the MKS Board has, in consultation with its financial
advisors, determined should be ascribed to any non-cash consideration offered
under the Superior Proposal, such documents to be so provided to PTC not less
than five business days prior to the proposed acceptance, approval, endorsement
or recommendation or execution of the Proposed Agreement by MKS;

 

  (v) Five business days shall have elapsed from the date PTC received the
notice and documentation referred to in Subsection 7.1(e)(I)(iv) from MKS (such
five business day period being referred to herein as the “Matching Period”) and,
if PTC has proposed to amend the terms of the Arrangement in accordance with
Subsection 7.1(f), the MKS Board shall have determined in its good faith
judgment, after consultation with its financial advisors and external legal
counsel, that the Acquisition Proposal is a Superior Proposal compared to the
Arrangement as the same would be amended by the proposed amendment to the terms
of the Arrangement by PTC;

 

  (vi) MKS concurrently terminates this Agreement pursuant to Subsection
8.2(a)(iv)(B) and contemporaneously enters into the Proposed Agreement with
respect to such Superior Proposal; and

 

  (vii) MKS has previously, or concurrently will have, paid to PTC the MKS
Termination Payment;

 

- 68 -



--------------------------------------------------------------------------------

and MKS further agrees that it will not withdraw, modify or qualify (or publicly
propose to withdraw, modify or qualify) in any manner adverse to PTC the
approval or recommendation of the Arrangement, nor accept, approve or recommend
any Acquisition Proposal (other than the Arrangement) unless the requirements of
Subsections 7.1(e)(I)(i) through 7.1(e)(I)(v) have been satisfied.

(II) Notwithstanding the foregoing, MKS shall be permitted to negotiate, accept,
approve and enter into a Proposed Agreement to proceed with a Superior Proposal,
but only if:

 

  (A) all of the terms and conditions of the Proposed Agreement shall only
become effective, binding and enforceable on and against MKS upon any
termination of this Agreement in accordance with its terms, provided that the
terms and conditions of the Proposed Agreement may be effective, binding and
enforceable on and against the other parties thereto upon and after execution
thereof,

 

  (B) the requirements of Subsection 7.1(e)(I)(i) to (iii) have been complied
with,

 

  (C) contemporaneously with entering into such Proposed Agreement, MKS provides
the notice to PTC contemplated in Subsection 7.1(e)(I)(iv), and

 

  (D) the Proposed Agreement shall provide that it is null and void and deemed
never to have been delivered if the MKS Board enters into an amended agreement
with PTC as contemplated by Subsection 7.1(f);

provided that, notwithstanding MKS has entered into a Proposed Agreement
contemplated by this Subsection 7.1(e)(II) in respect of a Superior Proposal,
MKS shall comply with the requirements of Subsection 7.1(e)(I)(v) and Subsection
7.1(f).

 

  (f)

MKS acknowledges and agrees that, during the five business day periods referred
to in Subsections 7.1(e)(I)(iv) and 7.1(e)(I)(v) or such longer period as MKS
may approve for such purpose, PTC shall have the opportunity, but not the
obligation, to propose to amend the terms of this Agreement and the Plan of
Arrangement in writing and MKS shall co-operate with PTC with respect thereto,
including negotiating in good faith with PTC to enable PTC to make such
amendments to the terms and conditions of this Agreement and the Plan of
Arrangement as PTC deems appropriate and as would enable PTC to proceed with the
Arrangement and any related transactions on such amended terms. The MKS Board
will review any written proposal by PTC to amend the terms of the Arrangement in
order to determine, in good faith in the exercise of its fiduciary duties,
whether PTC’s proposal to amend the Arrangement would result in the Acquisition
Proposal not being a Superior Proposal compared to the Arrangement as the same
would be amended by the proposed amendment to the terms of the Arrangement. If
the

 

- 69 -



--------------------------------------------------------------------------------

 

MKS Board so determines, MKS shall enter into an amended agreement with PTC
reflecting such proposed written amendments.

 

  (g) The MKS Board shall promptly reaffirm its recommendation of the
Arrangement by press release after: (x) any Acquisition Proposal which the MKS
Board determines not to be a Superior Proposal is publicly announced or made; or
(y) the MKS Board determines that a proposed amendment by PTC to the terms of
the Arrangement would result in the Acquisition Proposal which has been publicly
announced or made not being a Superior Proposal, and PTC has so amended the
terms of the Arrangement and the Parties have entered into an amendment to this
Agreement. Subject to applicable Law, PTC and its counsel shall be given
reasonable opportunity to review and comment on the form and content of any such
press release, recognizing that whether or not such comments are appropriate
will be determined by MKS, acting reasonably.

 

  (h)

Nothing in this Agreement shall prevent the MKS Board from (A) responding
through a directors’ circular or otherwise as required by applicable Securities
Laws to an Acquisition Proposal, provided, however, that, notwithstanding the
MKS Board shall be permitted to make such response, the MKS Board shall not be
permitted to take, agree or resolve to take any action prohibited by Subsections
7.1(a)(iii) or (iv) except as expressly permitted by Subsections 7.1(d) and (e).
PTC and its counsel shall be given reasonable opportunity to review and comment
on the form and content of any such response, recognizing that whether or not
such comments are appropriate will be determined by MKS, acting reasonably, and
(B) calling, in accordance with applicable Law, a meeting of the MKS Common
Shareholders requisitioned in compliance with the OBCA by one or more MKS Common
Shareholders provided that such requisitioned meeting may only occur after the
MKS Meeting and the MKS Board will not, subject to the prior written consent of
PTC to the contrary, call such requisitioned meeting prior to the date which is
20 calendar days from the date of receipt of the requisition by MKS (or the
business day immediately preceding such 20th calendar day if that calendar day
is not a business day). Further, nothing in this Agreement shall prevent the MKS
Board from making any disclosure to the securityholders of MKS if the MKS Board
determines in its good faith judgment after consultation with its external legal
counsel that the failure to make such disclosure would be inconsistent with the
fiduciary duties of the MKS Board or such disclosure is otherwise required under
applicable Law or stock exchange rules, provided, however, that, notwithstanding
the MKS Board shall be permitted to make such disclosure, the MKS Board shall
not be permitted to take, agree or resolve to take any action prohibited by
Subsections 7.1(a)(iii) or (iv) except as expressly permitted by Subsections
7.1(d) and (e). PTC and its counsel shall be given reasonable opportunity to
review and comment on the form and content of any such response or disclosure,
recognizing that whether or not such comments are appropriate will be determined
by MKS, acting reasonably.

 

  (i)

MKS acknowledges and agrees that each successive modification of any Acquisition
Proposal shall constitute a new Acquisition Proposal for the purposes of this
Section 7.1 and PTC shall be afforded a new five business day period in

 

- 70 -



--------------------------------------------------------------------------------

 

which to exercise its rights pursuant to Subsection 7.1(f) in respect of each
such Acquisition Proposal. For greater certainty, each such successive
modification shall not constitute a new Acquisition Proposal for purposes of
Subsection 7.1(d) and, in any event, shall not give rise to an additional
Restricted Period or extend a Restricted Period that has previously commenced
pursuant to Subsection 7.1(d).

 

  (j) MKS shall ensure that the officers, directors and employees of MKS and the
MKS Subsidiaries and any investment bankers or other advisors or representatives
retained by MKS and/or a MKS Subsidiary in connection with the transactions
contemplated by this Agreement are aware of the provisions of this Section, and
MKS shall be responsible for any breach of this Section 7.1 by such officers,
directors, employees, investment bankers, advisors or representatives.

 

  (k) If MKS provides PTC with the notice of a Superior Proposal contemplated in
Subsection 7.1(e)(I)(iv) on a date that is less than five business days prior to
the MKS Meeting, if requested by PTC, MKS shall adjourn the MKS Meeting to a
date that is not less than five business days and not more than eight business
days after the date of such notice, provided, however, that the MKS Meeting
shall not be adjourned or postponed to a date later than the seventh
(7) business day prior to the Outside Date.

 

7.2 Access to Information; Confidentiality

From the date hereof until the earlier of the Effective Time and the termination
of this Agreement pursuant to its terms, subject to compliance with applicable
Law and the terms of any Contracts, MKS shall, and shall cause its
representatives to afford to PTC and to representatives of PTC such access as
PTC may reasonably require at all reasonable times, including for the purpose of
facilitating integration business planning, to its officers, employees, agents,
advisors, consultants, properties, assets, books, records and Contracts, and
shall furnish PTC with all data and information as PTC may reasonably request.
PTC acknowledges and agrees that information furnished pursuant to this
Section 7.2 shall be subject to the terms and conditions of the Confidentiality
Agreement. PTC agrees that MKS may have a representative present at any
interview or meeting with any employee or Governmental Entity.

 

7.3 Notices of Certain Events

 

  (a) Each Party will give prompt notice to the other of the occurrence, or
failure to occur, at any time from the date hereof until the earlier to occur of
the termination of this Agreement pursuant to its terms and the Effective Time
of any event or state of facts which occurrence or failure would, or would be
likely to:

 

  (i) cause any of the representations or warranties of such Party contained
herein to be untrue or inaccurate in any material respect on the date hereof or
at the Effective Time (provided that this paragraph (a) shall not apply in the
case of any event or state of facts resulting from the actions or omissions of a
Party which are required under this Agreement); or

 

- 71 -



--------------------------------------------------------------------------------

  (ii) result in the failure to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by such Party hereunder prior to
the Effective Time,

provided, however, that the delivery of any notice pursuant to this Section 7.3
shall not limit or otherwise affect the remedies available hereunder to the
Party receiving that notice.

 

  (b) PTC may not elect not to complete the transactions contemplated hereby
pursuant to the conditions set forth herein or any termination rights arising
therefrom under Subsection 8.2(a)(iii)(B) and no payments are payable as a
result of such termination pursuant to Section 8.3 unless, prior to the
Effective Date, PTC has delivered a written notice to MKS specifying in
reasonable detail all breaches of covenants, representations and warranties or
other matters which PTC is asserting as the basis for the non-fulfillment or the
applicable condition or termination right, as the case may be. If any such
notice is delivered, provided that MKS is proceeding diligently to cure such
matter and such matter is capable of being cured, PTC may not terminate this
Agreement until the earlier of the Outside Date and the expiration of a period
of 10 business days from such notice.

 

7.4 Insurance and Indemnification

 

  (a) Prior to the Effective Time, MKS shall obtain and pay for “tail” insurance
policies with a claims period of at least six years from and after the Effective
Time from an insurance carrier with the same or better credit rating as MKS’s
current insurance carrier with respect to directors’ and officers’ liability
insurance and fiduciary liability insurance with benefits and levels of coverage
not less favourable than those provided under MKS’s existing policies with
respect to matters existing or occurring at or prior to the Effective Time
(including in connection with this Agreement or the transactions or actions
contemplated hereby). If MKS or PTC for any reason fail to obtain such “tail”
insurance policies as of the Effective Time, for a period of six years after the
Effective Time, PTC will, or will cause MKS and/or its successors to, maintain
in effect directors’ and officers’ liability insurance covering those persons
who are currently covered by MKS’s directors’ and officers’ liability insurance
policy with respect to claims arising from facts or events that occurred on or
before the Effective Time on terms comparable (and no less favourable) to those
applicable to the current directors and officers of MKS or any MKS Subsidiary.

 

  (b)

From and after the Effective Time, PTC will fulfill, and will cause MKS and/or
its successors to fulfill and honour in all respects its obligations pursuant to
any indemnification agreements between MKS and the present and former directors
or officers of MKS or any Subsidiary thereof in effect immediately prior to the
Effective Time to the extent that they are disclosed in Schedule 7.4(b) to the
MKS Disclosure Letter and any indemnification provision under the articles or
by-laws of MKS or applicable Laws, in each case, as in effect on the

 

- 72 -



--------------------------------------------------------------------------------

 

date hereof and permitted by applicable Laws. PTC shall cause MKS and/or its
successors to not amend, repeal or otherwise modify the provisions with respect
to exculpation and indemnification contained in the articles or by-laws of MKS
as in effect on the date hereof for a period of six years from the Effective
Time in any manner that would adversely affect the rights thereunder of
individuals who, prior to the Effective Time, were directors or officers of MKS.

 

  (c) The provisions of this Section 7.4 are intended for the benefit of, and
shall be enforceable by, each insured or indemnified Person, his or her heirs
and his or her legal representatives and, for such purpose, MKS hereby confirms
that it is acting as agent on their behalf. Furthermore, this Section 7.4 shall
survive the termination of this Agreement as a result of the occurrence of the
Effective Date for a period of six (6) years.

ARTICLE 8

TERM, TERMINATION, AMENDMENT AND WAIVER

 

8.1 Term

This Agreement shall be effective from the date hereof until the earlier of the
Effective Time and the termination of this Agreement in accordance with its
terms.

 

8.2 Termination

 

  (a) This Agreement may be terminated at any time prior to the Effective Time
(notwithstanding any approval of this Agreement or the Arrangement Resolution by
the MKS Common Shareholders and/or by the Court, as applicable):

 

  (i) by mutual written agreement of MKS and PTC;

 

  (ii) by either MKS or PTC, if:

 

  (A) the Effective Time shall not have occurred on or before the Outside Date,
except that the right to terminate this Agreement under this Subsection
8.2(a)(ii)(A) shall not be available to any Party whose failure to fulfill any
of its obligations or breach of any of its representations and warranties under
this Agreement has been a principal cause of, or resulted in, the failure of the
Effective Time to occur by the Outside Date;

 

  (B) after the date hereof, there shall be enacted or made any applicable Law
that makes consummation of the Arrangement illegal or otherwise prohibited or
enjoins MKS or PTC from consummating the Arrangement and such applicable Law or
enjoinment shall have become final and non-appealable;

 

  (C) the MKS Meeting shall have been held and the MKS Common Shareholder
Approval shall not have been obtained at the MKS Meeting or at any adjournment
or postponement thereof in accordance with the Interim Order.

 

  (iii) by PTC, if:

 

- 73 -



--------------------------------------------------------------------------------

  (A) prior to the Effective Time: (1) the MKS Board fails to unanimously
recommend the Arrangement in the MKS Circular or shall have effected a MKS
Change in Recommendation; (2) PTC requests in writing that the MKS Board
reaffirm its recommendation that MKS Common Shareholders vote in favour of the
Arrangement Resolution and the MKS Board shall not have done so by the fifth
business day following receipt of such request (and in any case prior to the MKS
Meeting) (it being understood and agreed that publicly taking no position or a
neutral position with respect to the Arrangement Resolution until the fifth
business day following receipt of an Acquisition Proposal shall not, and shall
be deemed not to, be a failure to re-affirm such recommendation); or (3) MKS
shall have breached Section 7.1 in any material respect;

 

  (B) subject to Section 7.3, a breach of any representation or warranty or
failure to perform any covenant or agreement on the part of MKS set forth in
this Agreement shall have occurred that would cause the conditions set forth in
Subsection 6.2(a) or Subsection 6.2(b) not to be satisfied, and such conditions
are incapable of being satisfied by the earlier of (A) 30 days following PTC’s
delivery of written notice of such breach and (B) the Outside Date, provided
that PTC is not then in breach of this Agreement;

 

  (C) PTC has been notified in writing by MKS of a Proposed Agreement in
accordance with Subsection 7.1(e)(I)(iv) (including as contemplated in
Subsection 7.1(e)(II)(C)), and either: (i) PTC does not deliver an amended
Arrangement proposal within five business days of receipt by PTC of the Proposed
Agreement , provided that PTC will not be entitled to terminate this Agreement
pursuant to this Subsection 8.2(a)(iii)(C)(i) unless and until such five
business day period has expired; or (ii) PTC delivers an amended Arrangement
proposal pursuant to Subsection 7.1(f) but the MKS Board determines, in good
faith and in the exercise of its fiduciary duties, that the Acquisition Proposal
provided in the Proposed Agreement continues to be a Superior Proposal in
comparison to the amended Arrangement terms offered by PTC; or

 

  (D) there shall have occurred after the date hereof up to and including the
Effective Date, a MKS Material Adverse Effect, provided that PTC has delivered
to MKS written notice of such MKS Material Adverse Effect, 30 days have elapsed
since receipt by MKS of such notice and such MKS Material Adverse Effect has not
been cured.

 

  (iv) by MKS, if:

 

  (A)

subject to Section 7.3, a breach of any representation or warranty or failure to
perform any covenant or agreement on the part of PTC

 

- 74 -



--------------------------------------------------------------------------------

 

set forth in this Agreement shall have occurred that would cause the conditions
set forth in Subsection 6.3(a) or Subsection 6.3(b) not to be satisfied, and
such conditions are incapable of being satisfied by the earlier of (A) 30 days
following MKS’s delivery of written notice of such breach and (B) the Outside
Date provided that MKS is not then in breach of this Agreement; or

 

  (B) it enters into a binding written agreement with respect to a Superior
Proposal (other than (I) a confidentiality and standstill agreement permitted by
Subsection 7.1(d) and (II) any Proposed Agreement contemplated by Subsection
7.1(e)(II) but, in the case of any such Proposed Agreement, only until the
expiry of the Matching Period after which the proviso in this clause (II) will
no longer apply and MKS will be entitled to terminate this Agreement in
accordance with this Subsection 8.2(a)(iv)(B) without reference to such
proviso), subject to compliance with Section 7.1 and provided that no
termination under this Subsection 8.2(a)(iv)(B) shall be effective unless and
until MKS shall have paid to PTC the amount required to be paid pursuant to
Section 8.3.

 

  (b) The Party desiring to terminate this Agreement pursuant to this
Section 8.2 (other than pursuant to Subsection 8.2(a)(i)) shall give notice of
such termination to the other Party, specifying in reasonable detail the basis
for such Party’s exercise of its termination right.

 

  (c) If this Agreement is terminated pursuant to this Section 8.2, this
Agreement shall become void and be of no further force or effect without
liability of any Party (or any shareholder, director, officer, employee, agent,
consultant or representative of such Party) to any other Party hereto, except
that the provisions of Subsections 5.5(a) and (b), this Subsection 8.2(c) and
Sections 8.3, 9.3, 9.6 and 9.7 and all related definitions set forth in
Section 1.1 and the provisions of Confidentiality Agreement shall survive any
termination hereof pursuant to Subsection 8.2(a).

 

8.3 Expenses and Termination Payments

 

  (a) Except as otherwise provided herein, all fees, costs and expenses incurred
in connection with this Agreement and the Plan of Arrangement shall be paid by
the Party incurring such fees, costs or expenses.

 

  (b) For the purposes of this Agreement:

 

  (i) “Payment” means a MKS Expense Payment or MKS Termination Payment;

 

  (ii) “MKS Expense Payment” means an amount equal to $1.46 million; and

 

  (iii) “MKS Termination Payment” means an amount equal to $11.55 million.

 

- 75 -



--------------------------------------------------------------------------------

  (c) For the purposes of this Agreement, “MKS Termination Payment Event” means
the termination of this Agreement:

 

  (i) by PTC pursuant to Subsection 8.2(a)(iii)(A) or Subsection 8.2(a)(iii)(C),
in either case prior to the MKS Meeting;

 

  (ii) by PTC pursuant to Subsection 8.2(a)(iii)(B) due to the intentional and
material breach or fraud of MKS;

 

  (iii) by MKS pursuant to Subsection 8.2(a)(iv)(B); or

 

  (iv) by either Party pursuant to Subsection 8.2(a)(ii)(A) or by either Party
pursuant to Subsection 8.2(a)(ii)(C), but only if, in these termination events,
(x) prior to such termination a bona fide Acquisition Proposal for MKS shall
have been made or publicly announced by any Person other than PTC and (y) within
twelve months following the date of such termination, MKS or one or more of the
MKS Subsidiaries (A) enters into a definitive agreement in respect of one or
more Acquisition Proposals (whether or not such Acquisition Proposal is the same
Acquisition Proposal referred to in clause (x) above) provided that at least one
of such Acquisition Proposals is consummated (whether or not in such twelve
month period) or (B) there shall have been consummated one or more Acquisition
Proposals (whether or not such Acquisition Proposal is the same Acquisition
Proposal referred to in clause (x) above) for MKS; provided that, MKS shall be
entitled to deduct from the MKS Termination Payment an amount equal to the MKS
Expense Payment if any such fee was paid to PTC and provided further that, for
the purpose of this Subsection 8.3(c)(iv), all references to “20%” in the
definition of Acquisition Proposal shall be deemed to be references to “50%”.

If a MKS Termination Payment Event occurs, MKS shall pay the MKS Termination
Payment to PTC by wire transfer of immediately available funds, as follows:

 

  (A) if the MKS Termination Payment is payable pursuant to Subsection
8.3(c)(iv), the MKS Termination Payment shall be payable concurrently upon the
consummation of the Acquisition Proposal referred to therein, and any MKS
Expense Payment paid shall be credited towards payment of the MKS Termination
Payment;

 

  (B) if the MKS Termination Payment is payable pursuant to Subsection 8.3(c)(i)
or 8.3(c)(ii), the MKS Termination Payment shall be payable within two
(2) business days following such termination; or

 

  (C) if the MKS Termination Payment is payable pursuant to Subsection
8.3(c)(iii), the MKS Termination Payment shall be payable prior to or
simultaneously with such termination.

 

- 76 -



--------------------------------------------------------------------------------

  (d) For the purposes of this Agreement, “MKS Expense Payment Event” means the
termination of this Agreement:

 

  (i) by PTC or MKS pursuant to Subsection 8.2(a)(ii)(C); or

 

  (ii) by PTC pursuant to Subsection 8.2(a)(iii)(B) other than due to the
intentional and material breach or fraud of MKS.

If a MKS Expense Payment Event occurs, MKS shall pay the MKS Expense Payment to
PTC by wire transfer of immediately available funds within two (2) business days
following such termination.

 

  (e) Each of the Parties acknowledges that the agreements contained in this
Section 8.3 are an integral part of the transactions contemplated in this
Agreement and that, without those agreements, the Parties would not enter into
this Agreement. MKS acknowledges that all of the payment amounts set out in this
Section 8.3 are payments of liquidated damages which are a genuine pre-estimate
of the damages which PTC will suffer or incur as a result of the event giving
rise to such payment and the resultant termination of this Agreement and are not
penalties. MKS irrevocably waives any right it may have to raise as a defence
that any such liquidated damages are excessive or punitive. For greater
certainty, PTC agrees that, upon any termination of this Agreement under
circumstances where PTC is entitled to a Payment and such Payment is paid in
full, PTC shall be precluded from any other remedy against MKS at Law or in
equity or otherwise (including, without limitation, an order for specific
performance), and shall not seek to obtain any recovery, judgment, or damages of
any kind, including consequential, indirect, or punitive damages, against MKS or
any MKS Subsidiary or any of their respective directors, officers, employees,
partners, managers, members, shareholders or affiliates or their respective
representatives in connection with this Agreement or the transactions
contemplated hereby, provided however, that payment by MKS of a Payment shall
not be in lieu of any damages or any other payment or remedy available in the
event of any wilful and intentional breach by MKS of any of its obligations
under this Agreement.

 

  (f) Nothing in this Section 8.3 shall preclude a Party from seeking injunctive
relief to restrain any breach or threatened breach of the covenants or
agreements set forth in this Agreement, the Confidentiality Agreement or the
Plan of Arrangement or to obtain specific performance of any such covenants or
agreements, without the necessity of posting bond or security in connection
therewith.

 

  (g) In no event shall the MKS Termination Payment be payable more than once.

 

8.4 Amendment

Subject to the provisions of the Interim Order, the Plan of Arrangement and
applicable Laws, this Agreement and the Plan of Arrangement may, at any time and
from time to time before or after the holding of the MKS Meeting but not later
than the Effective Time, be amended by mutual written agreement of the Parties
without further notice to or Authorization

 

- 77 -



--------------------------------------------------------------------------------

on the part of the MKS Common Shareholders, and any such amendment may without
limitation:

 

  (a) change the time for performance of any of the obligations or acts of the
Parties;

 

  (b) waive any inaccuracies or modify any representation or warranty contained
herein or in any document delivered pursuant hereto;

 

  (c) waive compliance with or modify any of the covenants herein contained and
waive or modify performance of any of the obligations of the Parties; and

 

  (d) waive compliance with or modify any mutual conditions precedent herein
contained.

 

8.5 Waiver

Any Party may (a) extend the time for the performance of any of the obligations
or acts of the other Party, (b) waive compliance, except as provided herein,
with any of the other Party’s agreements or the fulfilment of any conditions to
its own obligations contained herein, or (c) waive inaccuracies in any of the
other Party’s representations or warranties contained herein or in any document
delivered by the other Party; provided, however, that any such extension or
waiver shall be valid only if set forth in an instrument in writing by an
authorized officer of such Party and, unless otherwise provided in the written
waiver, will be limited to the specific breach or condition waived.

ARTICLE 9

GENERAL PROVISIONS

 

9.1 Privacy

Each Party shall comply with applicable privacy Laws in the course of
collecting, using and disclosing personal information about an identifiable
individual (the “Transaction Personal Information”). PTC shall not disclose
Transaction Personal Information to any Person other than to its advisors who
are evaluating and advising on the transactions contemplated by this Agreement.
If PTC completes the transactions contemplated by this Agreement, PTC shall not,
following the Effective Date, without the consent of the individuals to whom
such Transaction Personal Information relates or as permitted or required by
applicable Law, use or disclose Transaction Personal Information:

 

  (a) for purposes other than those for which such Transaction Personal
Information was collected by MKS prior to the Effective Date; and

 

  (b) which does not relate directly to the carrying on of the business of MKS
or to the carrying out of the purposes for which the transactions contemplated
by this Agreement were implemented.

PTC shall protect and safeguard the Transaction Personal Information against
unauthorized collection, use or disclosure. PTC shall cause its advisors to
observe the terms of this Section 9.1 and to protect and safeguard Transaction
Personal Information in their possession. If this Agreement shall be terminated,
PTC shall promptly deliver to MKS all

 

- 78 -



--------------------------------------------------------------------------------

Transaction Personal Information in its possession or in the possession of any
of its advisors, including all copies, reproductions, summaries or extracts
thereof, except, unless prohibited by applicable Law, for electronic backup
copies made automatically in accordance with the usual backup procedures of PTC.

 

9.2 Notices

All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed to have been duly given and received on
the day it is delivered, provided that it is delivered on a business day prior
to 5:00 p.m. local time in the place of delivery or receipt. However, if notice
is delivered after 5:00 p.m. local time or if such day is not a business day
then the notice shall be deemed to have been given and received on the next
business day. Notice shall be sufficiently given if delivered (either in Person,
by courier service or other personal method of delivery), or if transmitted by
facsimile or email to the Parties at the following addresses (or at such other
addresses as shall be specified by any Party by notice to the other given in
accordance with these provisions):

 

  (a) if to PTC or Acquireco at:

140 Kendrick Street

Needham, MA

United States 02494

 

Attention:    Iain Michel, Senior Vice President, Corporate Development
Facsimile:    (781) 370-5662 Email:    imichel@ptc.com

with a copy

 

Attention:    Aaron von Staats, Corporate Vice President, General Counsel &
Secretary Facsimile:    (781) 370-5735 Email:    avstaats@ptc.com

with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

Suite 1900, 340 Albert Street

Ottawa, Ontario K1R 7Y6

 

Attention:    Elizabeth Walker Facsimile:    (613) 787-1060 Email:   
ewalker@osler.com

 

  (b) if to MKS:

410 Albert Street

Waterloo, Ontario N2L 3V3

 

- 79 -



--------------------------------------------------------------------------------

Attention:    General Counsel Facsimile:    (519) 884-2258 Email:   
larry.wasylishyn@mks.com with a copy (which shall not constitute notice) to:

McCarthy Tétrault LLP

Box 48, Suite 5300

Toronto Dominion Bank Tower

Toronto, ON M5K 1E6

Attention:    Jonathan Grant Facsimile:    (416) 601-7604 Email:   
jgrant@mccarthy.ca

 

9.3 Governing Law

This Agreement shall be governed, including as to validity, interpretation and
effect, by the Laws of the Province of Ontario and the Laws of Canada applicable
therein. Each of the Parties hereby irrevocably attorns to the exclusive
jurisdiction of the courts of the Province of Ontario in respect of all matters
arising under and in relation to this Agreement and the Arrangement and waives
any defences to the maintenance of an action in the Courts of the Province of
Ontario.

 

9.4 Appointment of Agent for Service

PTC nominates, constitutes and appoints Osler Hoskin & Harcourt LLP, Barristers
and Solicitors, of the City of Ottawa, its true and lawful agent to accept
service of process and to receive all lawful notices in respect of any action
arising under this Agreement (other than any notice that is to be given by one
party to another pursuant to Section 9.2). Until due and lawful notice of the
appointment of another and subsequent agent in the Province of Ontario has been
given to and accepted by MKS, service of process or of papers and such notices
upon PTC will be accepted by Osler Hoskin & Harcourt LLP (at the address set
forth in Section 9.2) as sufficient service.

 

9.5 Time of Essence

Time shall be of the essence in this Agreement.

 

9.6 Entire Agreement, Binding Effect and Assignment

This Agreement (including the exhibits and schedules hereto), the MKS Disclosure
Letter and the Confidentiality Agreement constitute the entire agreement, and
supersede all other prior agreements and understandings, both written and oral,
between the Parties, or any of them, with respect to the subject matter hereof
and thereof and, except as expressly provided herein, this Agreement is not
intended to and shall not confer upon any Person other than the Parties any
rights or remedies hereunder. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by either of the Parties
without the prior written consent of the other Parties.

 

- 80 -



--------------------------------------------------------------------------------

9.7 No Liability

No director or officer of PTC shall have any personal liability whatsoever to
MKS under this Agreement, or any other document delivered in connection with the
transactions contemplated hereby on behalf of PTC. No director or officer of MKS
in his or her capacity as a director or officer of MKS shall have any personal
liability whatsoever to PTC or Acquireco under this Agreement, or any other
document delivered in connection with the transactions contemplated hereby on
behalf of MKS and the Parties agree that the provisions of this sentence are
intended for the benefit of, and shall be enforceable by, each director and
officer of MKS, his or her heirs and his or her legal representatives and, for
such purpose, MKS hereby confirms that it is acting as agent on their behalf,
and this Section 9.7 shall survive termination of this Agreement as a result of
the occurrence of the Effective Date.

 

9.8 Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule or Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

9.9 Rules of Construction

The Parties to this Agreement waive the application of any applicable Law or
rule of construction providing that ambiguities in any agreement or other
document shall be construed against the party drafting such agreement or other
document.

 

9.10 Counterparts, Execution

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The Parties shall be entitled to rely upon delivery of an
executed facsimile or similar executed electronic copy of this Agreement, and
such facsimile or similar executed electronic copy shall be legally effective to
create a valid and binding agreement between the Parties.

[Remainder of page intentionally left blank]

 

- 81 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF PTC, Acquireco and MKS have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

PARAMETRIC TECHNOLOGY CORPORATION By:  

/s/ James E. Hepplemann

  Name: James E. Hepplemann   Title: President & Chief Executive Officer PTC NS
ULC By:  

/s/ Jeffrey D. Glidden

  Name: Jeffrey D. Glidden   Title: President MKS INC. By:  

/s/ Gerald S. Hurlow

  Name: Gerald S. Hurlow   Title: Lead Director

[Signature Page – Arrangement Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

PLAN OF ARRANGEMENT

UNDER SECTION 182 OF THE

BUSINESS CORPORATIONS ACT (ONTARIO)

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Plan of Arrangement, unless the context otherwise requires, capitalized
terms used but not defined shall have the meanings ascribed to them below:

“Acquireco” means an unlimited liability company incorporated under the laws of
Nova Scotia that, immediately prior to the Effective Time, is an indirect
wholly-owned Subsidiary of PTC;

“Arrangement” means the arrangement of MKS under Section 182 of the OBCA on the
terms and subject to the conditions set out in this Plan of Arrangement, subject
to any amendments or variations thereto made in accordance with Section 8.4 of
the Arrangement Agreement or Section 6.1 of this Plan of Arrangement or made at
the direction of the Court in the Final Order;

“Arrangement Agreement” means the arrangement agreement dated as of April 6,
2011 between PTC, Acquireco and MKS, as amended, amended and restated or
supplemented prior to the Effective Date;

“Arrangement Resolution” means the special resolution of the MKS Common
Shareholders approving the Plan of Arrangement which is to be considered at the
MKS Meeting, and any amendments or variations thereto made in accordance with
the provisions of this Agreement or made at the direction of the Court in the
Interim Order;

“Articles of Arrangement” means the articles of arrangement of MKS to be filed
with the Director in compliance with the OBCA after the Final Order is made,
which shall be in form and content satisfactory to both MKS and PTC, each acting
reasonably;

“business day” means any day other than a Saturday, a Sunday or a statutory or
civic holiday in Toronto, Ontario or Boston, Massachusetts;

“Consideration” means the cash consideration to be received by the MKS Common
Shareholders pursuant to this Plan of Arrangement as consideration for each MKS
Common Share outstanding immediately prior to the Effective Time, consisting of
$26.20 cash per MKS Common Share;

“Court” means the Ontario Superior Court of Justice (Commercial List).

“Currency Exchange Rate” means the daily noon rate of exchange on the Effective
Date for United States dollars expressed in Canadian dollars as reported by the
Bank of Canada or, in the event such daily noon rate of exchange is not
available, such rate of



--------------------------------------------------------------------------------

exchange on such date for United States dollars expressed in Canadian dollars as
may be deemed by PTC to be appropriate for such purpose;

“Depositary” means any trust company, bank or financial institution agreed to in
writing among the Parties for the purpose of, among other things, distributing
the Consideration to MKS Common Shareholders and such amount of cash to holders
of MKS Options and MKS RSUs as they are entitled to under the Arrangement, each
in accordance with this Plan of Arrangement;

“Director” means the Director appointed pursuant to Section 278 of the OBCA
acting under the OBCA;

“Dissent Right” shall have the meaning ascribed thereto in Subsection 4.1(a);

“Dissenting Shareholder” means a registered holder of MKS Common Shares who
dissents in respect of the Arrangement in strict compliance with the Dissent
Rights and who is ultimately entitled to be paid fair value for its MKS Common
Shares;

“Dissenting Shares” means MKS Common Shares held by a Dissenting Shareholder who
has demanded and perfected Dissent Rights in respect of the MKS Common Shares in
accordance with the Interim Order and who, as of the Effective Time, has not
effectively withdrawn or lost such Dissent Rights;

“Effective Date” means the date the Arrangement becomes effective under the
OBCA;

“Effective Time” means 12:01 a.m. (Toronto time) on the Effective Date;

“Exchange Ratio” means an amount, rounded to four (4) decimal places, determined
by dividing (i) $26.20 by (ii) the product of the PTC VWAP multiplied by the
Currency Exchange Rate;

“Final Order” means the final order of the Court pursuant to Section 182(5)(f)
of the OBCA, in a form acceptable to MKS and PTC, each acting reasonably,
approving the Arrangement, as such order may be amended by the Court (with the
consent of both MKS and PTC, each acting reasonably) at any time prior to the
Effective Date or, if appealed, then, unless such appeal is withdrawn, the final
order of the Court on appeal approving the Arrangement or affirming or amending
the order of the Court approving the Arrangement in a form acceptable to MKS and
PTC each acting reasonably;

“final proscription date” shall have the meaning ascribed thereto in Section
5.4;

“Former MKS Common Shareholders” means, at and following the Effective Time, the
registered holders of MKS Common Shares immediately prior to the Effective Time;

“Interim Order” means the interim order of the Court made pursuant to
Section 182(5) of the OBCA, in a form acceptable to both MKS and PTC, each
acting reasonably, providing for, among other things, the calling and holding of
the MKS Meeting, as the same may be amended by the Court with the consent of
both MKS and PTC, each acting reasonably;

 

A-2



--------------------------------------------------------------------------------

“IRC” means the United States Internal Revenue Code of 1986, as amended;

“Letter of Transmittal” means the letter of transmittal to be forwarded by MKS
to MKS Common Shareholders together with the MKS Circular or such other
equivalent form of letter of transmittal acceptable to PTC acting reasonably;

“Liens” means any hypothecs, mortgages, pledges, assignments, liens, charges,
security interests, encumbrances and adverse rights or claims, other third party
interest or encumbrance of any kind, whether contingent or absolute, and any
agreement, option, right or privilege (whether by Law, contract or otherwise)
capable of becoming any of the foregoing;

“MKS” means MKS Inc., a corporation existing under the OBCA;

“MKS Common Shareholders” means the registered and beneficial holders of the MKS
Common Shares;

“MKS Common Shares” means the common shares in the authorized capital of MKS;

“MKS Meeting” means the special meeting of MKS Common Shareholders, including
any adjournment or postponement thereof, to be called and held in accordance
with the Interim Order to consider the Arrangement Resolution and for any other
purpose as may be set out in the MKS Circular (as agreed to with the prior
written consent of PTC, such consent not to be unreasonably withheld or
delayed);

“MKS Shareholder Rights Plan” means the Shareholder Rights Plan Agreement dated
June 23, 2008 between MKS and CIBC Mellon Trust Company, as rights agent, as
approved by the MKS Common Shareholders on August 28, 2008, as amended from time
to time;

“OBCA” means the Business Corporations Act (Ontario) and the regulations made
thereunder, as now in effect and as they may be promulgated or amended from time
to time; and

“Parties” means MKS, PTC and Acquireco, and “Party” means any of them;

“Post-Exchange Option Value” has the meaning ascribed thereto in Subsection
3.1(g)(i);

“Pre-Exchange Option Value” has the meaning ascribed thereto in Subsection
3.1(g)(i);

“PTC” means Parametric Technology Corporation, a corporation existing under the
laws of the Commonwealth of Massachusetts;

“PTC Shares” means the shares of common stock, par value US$0.01 per share, of
PTC;

“PTC VWAP” means the volume weighted average of the daily volume weighted
average trading prices of the PTC Shares on NASDAQ for the 10 trading days
ending on the trading day prior to the date of the Arrangement Agreement;

 

A-3



--------------------------------------------------------------------------------

“Replacement Option” has the meaning ascribed thereto in Subsection 3.1(g);

“Tax Act” means the Income Tax Act (Canada) and the regulations made thereunder,
as now in effect and as they may be promulgated or amended from time to time.

“Unvested MKS Option” means each MKS Option which, pursuant to its terms and the
terms of the MKS Stock Option Plan pursuant to which such MKS Option was
granted, has not vested at the date of this Agreement and will not vest prior to
the Effective Time;

“Vested MKS Option” means each MKS Option which, pursuant to its terms and the
terms of the MKS Stock Option Plan pursuant to which such MKS Option was
granted, has vested at the date of this Agreement or will vest before the
Effective Time.

In addition, words and phrases used herein and defined in the OBCA and not
otherwise defined herein or in the Arrangement Agreement shall have the same
meaning herein as in the OBCA unless the context otherwise requires.

 

1.2 Interpretation Not Affected by Headings

The division of this Plan of Arrangement into articles, sections, paragraphs and
subparagraphs and the insertion of headings herein are for convenience of
reference only and shall not affect the construction or interpretation of this
Plan of Arrangement. The terms “this Plan of Arrangement”, “hereof”, “herein”,
“hereto”, “hereunder” and similar expressions refer to this Plan of Arrangement
and not to any particular article, section or other portion hereof and include
any instrument supplementary or ancillary hereto.

 

1.3 Number, Gender and Persons

In this Plan of Arrangement, unless the context otherwise requires, words
importing the singular shall include the plural and vice versa, words importing
the use of either gender shall include both genders and neuter and the word
person and words importing persons shall include a natural person, firm, trust,
partnership, association, corporation, joint venture or government (including
any governmental agency, political subdivision or instrumentality thereof) and
any other entity or group of persons of any kind or nature whatsoever.

 

1.4 Date for any Action

If the date on which any action is required to be taken hereunder is not a
business day, such action shall be required to be taken on the next succeeding
day which is a business day.

 

1.5 Statutory References

Any reference in this Plan of Arrangement to a statute includes all regulations
made thereunder, all amendments to such statute or regulation in force from time
to time and any statute or regulation that supplements or supersedes such
statute or regulation.

 

1.6 Currency

Unless otherwise stated, all references herein to amounts of money are expressed
in lawful currency of Canada.

 

A-4



--------------------------------------------------------------------------------

1.7 Time

Time shall be of the essence in every matter or action contemplated hereunder.
All times expressed herein are local time in Toronto, Ontario unless otherwise
stipulated herein.

ARTICLE 2

ARRANGEMENT AGREEMENT

 

2.1 Arrangement Agreement

This Plan of Arrangement is made pursuant to, and is subject to the provisions
of, the Arrangement Agreement, except in respect of the sequence of the steps
comprising the Arrangement, which shall occur in the order set forth herein.

 

2.2 Binding Effect

At the Effective Time, this Plan of Arrangement shall be binding on:

 

  (a) MKS;

 

  (b) PTC;

 

  (c) Acquireco;

 

  (d) all registered and beneficial holders of MKS Common Shares, including
Dissenting Shareholders;

 

  (e) all holders of MKS Options and MKS RSUs;

 

  (f) the registrar and transfer agent in respect of the MKS Common Shares;

 

  (g) the Depositary; and

 

  (h) the trustee of the trust under the MKS RSU Plan (and any agent thereof).

ARTICLE 3

ARRANGEMENT

 

3.1 Arrangement

At the Effective Time, except as otherwise noted herein, the following shall
occur and shall be deemed to occur sequentially, in the following order, without
any further act or formality required on the part of any person, in each case
effective as at five minute intervals starting at the Effective Time:

 

  (a) the MKS Shareholder Rights Plan shall be terminated and shall be of no
further force or effect;

 

  (b)

each Vested MKS Option that is outstanding and has not been duly exercised prior
to the Effective Time, without any further action on behalf of any holder of
such Vested MKS Option and without any payment except as provided in this

 

A-5



--------------------------------------------------------------------------------

 

Plan of Arrangement, and subject to (for greater certainty) applicable
withholdings in accordance with Section 5.3, shall be transferred by the holder
thereof to MKS in consideration for a cash payment by MKS equal to the product
obtained by multiplying the amount by which the Consideration per MKS Common
Share exceeds (i) the exercise price of such Vested MKS Option, for a Vested MKS
Option denominated in Canadian dollars and (ii) the exercise price of such
Vested MKS Option multiplied by the Currency Exchange Rate for a Vested MKS
Option denominated in U.S. dollars, by, in each case, the number of MKS Common
Shares underlying each such Vested MKS Option. Each Vested MKS Option issued and
outstanding immediately prior to the Effective Time shall thereafter be
immediately cancelled and the holder thereof shall thereafter have only the
right to receive the consideration to which such holder is entitled pursuant to
this Subsection 3.1(b);

 

  (c) notwithstanding any contingent vesting provisions to which a MKS RSU might
otherwise have been subject, and without any further action on behalf of any
holder of such MKS RSU and without any payment except as provided in this Plan
of Arrangement, each outstanding, unvested MKS RSU shall accelerate in
accordance with the terms of the MKS RSU Plan and MKS shall, subject to (for
greater certainty) applicable withholdings in accordance with Section 5.3, cause
the trustee of the trust under the MKS RSU Plan to deliver to each holder of
such an outstanding MKS RSU one MKS Common Share from the trust under the MKS
RSU Plan. Each MKS RSU issued and outstanding immediately prior to the Effective
Time shall thereafter be immediately cancelled and all MKS RSU agreements
related thereto shall be immediately terminated and the holder thereof shall
thereafter have only the right to receive the consideration to which such holder
is entitled pursuant to this Subsection 3.1(c) (and as a holder of MKS Common
Shares pursuant to Subsection 3.1(d)). The MKS RSU Plan shall be terminated and
none of MKS, PTC, Acquireco or any of their affiliates shall have any
liabilities or obligations with respect to such plan except pursuant to this
Subsection 3.1(c);

 

  (d) each MKS Common Share (including MKS Common Shares transferred to former
holders of MKS RSUs pursuant to in Subsection 3.1(c) but other than any MKS
Common Shares in respect of which the MKS Common Shareholder has validly
exercised his, her or its Dissent Right) shall be deemed to be transferred to
Acquireco (free and clear of any Liens) in exchange for the Consideration,
subject to Article 4 hereof;

 

  (e) each MKS Common Share in respect of which the MKS Common Shareholder has
validly exercised his, her or its Dissent Right shall be directly transferred
and assigned by such Dissenting Shareholder to Acquireco (free and clear of any
Liens) in accordance with Article 4 hereof;

 

  (f) with respect to each MKS Common Share transferred and assigned in
accordance with Subsection 3.1(d) or Subsection 3.1(e) hereto:

 

  (i)

the registered holder thereof shall cease to be the registered holder of such
MKS Common Share and the name of such registered holder shall be

 

A-6



--------------------------------------------------------------------------------

 

removed from the register of MKS Common Shareholders as of the Effective Time;

 

  (ii) the registered holder thereof shall be deemed to have executed and
delivered all consents, releases, assignments and waivers, statutory or
otherwise, required to transfer and assign such MKS Common Share in accordance
with Subsection 3.1(d) or Subsection 3.1(e) hereto, as applicable; and

 

  (iii) Acquireco will be the holder of all of the outstanding MKS Common Shares
and the register of MKS Common Shareholders shall be revised accordingly;

 

  (g) each Unvested MKS Option that is outstanding prior to the Effective Time,
without any further action on behalf of any holder of such Unvested MKS Option,
shall be exchanged for an option (a “Replacement Option”) to purchase from PTC
the number of PTC Shares (rounded down to the nearest whole number of such
shares) equal to the product obtained by multiplying (i) the Exchange Ratio by
(ii) the number of MKS Shares subject to such Unvested MKS Option immediately
prior to the Effective Time, and each holder of such exchanged Unvested MKS
Option shall immediately become a holder of the number of Replacement Options to
which such holder is entitled as a result of the exchange, and each such
exchanged Unvested MKS Option shall be immediately cancelled. For each Unvested
MKS Option, such Replacement Option shall provide for an exercise price per PTC
Share (rounded up to the nearest whole cent) in United States dollars equal to
(A) in respect of an Unvested MKS Option denominated in Canadian dollars:
(i) the quotient obtained by dividing (x) the exercise price per MKS Common
Share of such Unvested MKS Option immediately prior to the Effective Time by
(y) the Exchange Ratio, divided by (ii) the Currency Exchange Rate; and (B) in
respect of an Unvested MKS Option denominated in U.S. dollars: the quotient
obtained by dividing (x) the exercise price per MKS Common Share of such
Unvested MKS Option immediately prior to the Effective Time by (y) the Exchange
Ratio.

Except as otherwise set out in this Subsection 3.1(g), each Replacement Option
shall be governed by the terms and conditions of the MKS Stock Option Plan and
any stock option agreement pursuant to which such MKS Option was granted
(including, but not limited to, the term to expiry, conditions to and manner of
exercising and vesting schedule), with any adjustments deemed to be made thereto
as are necessary to ensure consistency with the provisions of this Subsection
3.1(g).

Notwithstanding the above provisions of this Subsection 3.1(g),

 

  (i)

with respect to any Unvested MKS Option, if the directors of PTC determine in
good faith that the excess of the aggregate fair market value of the PTC Shares
subject to the Replacement Option immediately after the issuance of the
Replacement Option over the aggregate option exercise price for such PTC Shares
pursuant to the Replacement Option (such

 

A-7



--------------------------------------------------------------------------------

 

excess, referred to as the “Post-Exchange Option Value”) would otherwise exceed
the excess of the aggregate fair market value of the MKS Shares subject to such
MKS Option immediately before the issuance of the Replacement Option over the
aggregate option exercise price for such MKS Shares pursuant to such MKS Option
(such excess, referred to as the “Pre-Exchange Option Value”), the previous
provisions in this Subsection 3.1(g) shall be modified, but only to the extent
necessary and in a manner that does not otherwise adversely affect the holder of
the Replacement Option, so that the Post-Exchange Option Value does not exceed
the Pre-Exchange Option Value and provided that the Post-Exchange Option Value
will not be less than the Pre-Exchange Option Value; and

 

  (ii) with respect only to an Unvested MKS Option that is held by a resident of
the United States, the exercise price and the number of PTC Shares subject to a
Replacement Option shall be determined in a manner consistent with the
requirements of Section 409A of the IRC; provided, further, that in the case of
any such Unvested MKS Option which was an incentive stock option (as defined in
Section 422 of the IRC) immediately prior to the Effective Time, the exercise
price, the number of PTC Shares and the terms and conditions of the Replacement
Option shall be determined in a manner consistent with the requirements of
Section 424(a) of the IRC.

ARTICLE 4

DISSENT RIGHTS

 

4.1 Rights of Dissent

 

  (a) Pursuant to the Interim Order, registered holders of MKS Common Shares may
exercise rights of dissent (“Dissent Rights”) under Section 185 of the OBCA, as
modified by this Article 4, the Interim Order and the Final Order, with respect
to MKS Common Shares in connection with the Arrangement, provided that,
notwithstanding Section 185(6) of the OBCA, the written notice setting forth the
objection of such registered MKS Common Shareholder to the Arrangement
contemplated by Section 185(6) of the OBCA and exercise of Dissent Rights must
be received by MKS not later than 5:00 p.m. (Toronto time) on the business day
that is two (2) business days before the MKS Meeting or any date to which the
MKS Meeting may be postponed or adjourned and provided further that holders who
exercise such Dissent Rights and who:

 

  (i) are ultimately entitled to be paid fair value for their MKS Common Shares,
which fair value, notwithstanding anything to the contrary contained in the
OBCA, shall be determined as of the close of business on the day before the
Effective Date, shall be deemed to have transferred their MKS Common Shares to
Acquireco (free and clear of any Liens) and Acquireco shall thereupon pay the
amount therefor determined to be the fair value of such MKS Common Shares; and

 

A-8



--------------------------------------------------------------------------------

  (ii) are ultimately not entitled, for any reason, to be paid fair value for
their MKS Common Shares shall be deemed to have participated in the Arrangement,
as of the Effective Time, on the same basis as a holder of MKS Common Shares
that did not exercise Dissent Rights and shall be entitled to receive only the
consideration contemplated in Subsection 3.1(d) hereof that such holder would
have received pursuant to the Arrangement if such holder had not exercised
Dissent Rights;

 

  (b) In no circumstances shall MKS, PTC or any other Person be required to
recognize a Person exercising Dissent Rights unless such Person is a registered
holder of those MKS Common Shares in respect of which such rights are sought to
be exercised; and

 

  (c) For greater certainty, in no case shall MKS, PTC or any other Person be
required to recognize Dissenting Shareholders as holders of MKS Common Shares
after the Effective Time, and the names of such Dissenting Shareholders shall be
deleted from the register of MKS Common Shareholders as of the Effective Time.
In addition to any other restrictions under Section 185 of the OBCA and, for
greater certainty, none of the following shall be entitled to exercise Dissent
Rights: (i) holders of MKS Options; (ii) holders of MKS RSUs; and (iii) MKS
Common Shareholders who vote, or who have instructed a proxyholder to vote, in
favour of the Arrangement Resolution.

ARTICLE 5

DELIVERY OF CONSIDERATION

 

5.1 Delivery of Consideration

 

  (a) Prior the Effective Time, (i) Acquireco shall deposit or cause to be
deposited with the Depositary, for the benefit of and in trust for holders of
MKS Common Shares, the aggregate amount of cash payable under Subsections 3.1(d)
and (e) (with the amount per MKS Common Share in respect of which Dissent Rights
have been exercised being deemed to be equal to the Consideration for this
purpose only); and (ii) MKS shall deposit or cause to be deposited with the
Depositary, for the benefit of and in trust for holders of Vested MKS Options,
the aggregate amount of cash required for payments in respect of the Vested MKS
Options pursuant to Subsection 3.1(b). All such money shall be cash, denominated
in Canadian dollars in same day funds payable at Toronto, Ontario. Such money
shall not be used for any purpose except as provided in this Plan of
Arrangement.

 

  (b)

Upon surrender to the Depositary for cancellation of a certificate that
immediately before the Effective Time represented one or more outstanding MKS
Common Shares that were exchanged for cash in accordance with Subsection 3.1(d)
hereof, together with a duly completed and executed Letter of Transmittal and
such additional documents and instruments as the Depositary may reasonably
require, the holder of such surrendered certificate shall be entitled to receive
in exchange therefor, and the Depositary shall deliver to such holder following
the Effective Time, the cash that such holder is entitled to receive in
accordance with

 

A-9



--------------------------------------------------------------------------------

 

Subsection 3.1(d) hereof, less any amounts withheld pursuant to Section 5.3 and
any certificate so surrendered shall be cancelled. The cash deposited with the
Depositary shall be held in an interest-bearing account and any interest earned
on such funds shall be for the account of Acquireco.

 

  (c) After the Effective Time and until surrendered for cancellation as
contemplated by Subsection 5.1(a) hereof, each certificate that immediately
prior to the Effective Time represented one or more MKS Common Shares shall be
deemed at all times to represent only the right to receive in exchange therefor
the Consideration that the holder of such certificate is entitled to receive in
accordance with Subsection 3.1(d) hereof, less any amounts withheld pursuant to
Section 5.3.

 

  (d) No holder of MKS Common Shares, MKS Options or MKS RSUs shall be entitled
to receive any consideration with respect to such securities other than the
consideration to which such holder is entitled to receive in accordance with
Article 3 and this Section 5.1 and, for greater certainty, no such holder will
be entitled to receive any interest, dividends, premium or other payment in
connection therewith, other than any declared but unpaid dividends with a record
date prior to the Effective Date. No dividend or other distribution declared or
made after the Effective Time with respect to the MKS Common Shares with a
record date on or after the Effective Date shall be delivered to the holder of
any unsurrendered certificate which, immediately prior to the Effective Date,
represented outstanding MKS Common Shares.

 

5.2 Lost Certificates

If any certificate, that immediately prior to the Effective Time represented one
or more outstanding MKS Common Shares that were exchanged for the Consideration
in accordance with Section 3.1 hereof, shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the holder claiming
such certificate to be lost, stolen or destroyed, the Depositary shall deliver
in exchange for such lost, stolen or destroyed certificate, the Consideration
that such holder is entitled to receive in accordance with Section 3.1 hereof.
When authorizing such delivery of Consideration that such holder is entitled to
receive in exchange for such lost, stolen or destroyed certificate, the holder
to whom such Consideration is to be delivered shall, as a condition precedent to
the delivery of such Consideration, give a bond satisfactory to PTC and the
Depositary in such amount as PTC and the Depositary may direct, or otherwise
indemnify PTC and the Depositary in a manner satisfactory to PTC and the
Depositary, against any claim that may be made against PTC or the Depositary
with respect to the certificate alleged to have been lost, stolen or destroyed
and shall otherwise take such actions as may be required by the articles and
by-laws of Acquireco.

 

5.3 Withholding Rights

PTC, Acquireco and the Depositary shall be entitled to deduct and withhold from
any amount payable to any Person under the Plan of Arrangement (including any
amounts payable pursuant to Section 3.1) such amounts as PTC or the Depositary
is required or permitted to deduct and withhold with respect to such payment
under the Tax Act, the IRC or any provision of any applicable federal,
provincial, state, local or foreign tax Law or treaty, in each case, as amended.

 

A-10



--------------------------------------------------------------------------------

To the extent that amounts are so withheld, such withheld amounts shall be
treated for all purposes hereof as having been paid to the Former MKS Common
Shareholder, or holder of Vested MKS Options as the case may be, in respect of
which such deduction and withholding was made, provided that such withheld
amounts are actually remitted to the appropriate taxing authority.

 

5.4 Limitation and Proscription

Subject to applicable laws, to the extent that a Former MKS Common Shareholder
shall not have complied with the provisions of Section 5.1 or Section 5.2 hereof
on or before the date that is six (6) years after the Effective Date (the “final
proscription date”), then the Consideration that such Former MKS Common
Shareholder was entitled to receive shall be automatically cancelled without any
repayment of capital in respect thereof and the Consideration to which such
Former MKS Common Shareholder was entitled, shall be delivered to Acquireco by
the Depositary and the Former MKS Common Shareholder shall cease to have any
claim or interest of any kind or nature against or in MKS, Acquireco or PTC as
of such final proscription date.

 

5.5 No Liens

Any exchange or transfer of securities pursuant to this Plan of Arrangement
shall be free and clear of any Liens, charges, security interests, encumbrances,
mortgages, hypothecs, restrictions, adverse claims or other claims of third
parties of any kind.

 

5.6 Paramountcy

From and after the Effective Time: (i) this Plan of Arrangement shall take
precedence and priority over any and all MKS Common Shares issued prior to the
Effective Time, (ii) the rights and obligations of the registered holders of MKS
Common Shares, and MKS, PTC, Acquireco, the Depositary and any transfer agent or
other depositary therefor in relation thereto, shall be solely as provided for
in this Plan of Arrangement, and (iii) all actions, causes of action, claims or
proceedings (actual or contingent and whether or not previously asserted) based
on or in any way relating to any MKS Common Shares shall be deemed to have been
settled, compromised, released and determined without liability except as set
forth herein.

ARTICLE 6

AMENDMENTS

 

6.1 Amendments to Plan of Arrangement

 

  (a) PTC and MKS reserve the right to amend, modify or supplement this Plan of
Arrangement at any time and from time to time, provided that each such
amendment, modification or supplement must be: (i) set out in writing;
(ii) agreed to in writing by PTC and MKS; (iii) filed with the Court and, if
made following the MKS Meeting, approved by the Court; and (iv) communicated to
holders or former holders of MKS Common Shares if and as required by the Court.

 

  (b)

Any amendment, modification or supplement to this Plan of Arrangement may be
proposed by MKS at any time prior to the MKS Meeting provided that PTC shall
have consented thereto in writing, with or without any other prior notice or

 

A-11



--------------------------------------------------------------------------------

 

communication (other than as may be required under the Interim Order), and, if
so proposed and accepted by the persons voting at the MKS Meeting, shall become
part of this Plan of Arrangement for all purposes.

 

  (c) Any amendment, modification or supplement to this Plan of Arrangement that
is approved by the Court following the MKS Meeting shall be effective only if:
(i) it is consented to in writing by each of PTC and MKS; (ii) it is filed with
the Court and (iii) if required by the Court, it is consented to by holders of
the MKS Shares voting in the manner directed by the Court.

 

  (d) This Plan of Arrangement may be withdrawn prior to the Effective Time in
accordance with the terms of the Arrangement Agreement.

ARTICLE 7

FURTHER ASSURANCES

 

7.1 Further Assurances

Notwithstanding that the transactions and events set out herein shall occur and
be deemed to occur in the order set out in this Plan of Arrangement without any
further act or formality, each of the parties to the Arrangement Agreement shall
make, do and execute, or cause to be made, done and executed, all such further
acts, deeds, agreements, transfers, assurances, instruments or documents as may
reasonably be required by any of them in order further to document or evidence
any of the transactions or events set out therein.

 

A-12



--------------------------------------------------------------------------------

SCHEDULE B

ARRANGEMENT RESOLUTION

BE IT RESOLVED THAT:

 

1. The arrangement (the “Arrangement”) under Section 182 of the Business
Corporations Act (Ontario) (the “OBCA”) involving MKS Inc., a corporation
existing under the laws of Ontario (“MKS”), all as more particularly described
and set forth in the Management Proxy Circular (the “Circular”) of MKS dated —,
2011, accompanying the notice of this meeting (as the Arrangement may be, or may
have been, modified or amended in accordance with its terms), is hereby
authorized, approved and adopted.

 

2. The plan of arrangement (the “Plan of Arrangement”), involving MKS and
implementing the Arrangement, the full text of which is set out in Schedule A to
the Arrangement Agreement (as the Plan of Arrangement may be, or may have been,
modified or amended in accordance with its terms), is hereby authorized,
approved and adopted.

 

3. The arrangement agreement (the “Arrangement Agreement”) among MKS, Parametric
Technology Corporation and PTC NS ULC, dated April 6, 2011, and all the
transactions contemplated therein, the actions of the directors of MKS in
approving the Arrangement and the actions of the directors and officers of MKS
in executing and delivering the Arrangement Agreement and any amendments thereto
are hereby ratified and approved.

 

4. Notwithstanding that these resolutions have been passed (and the Arrangement
approved) by the shareholders of MKS or that the Arrangement has been approved
by the Ontario Superior Court of Justice (Commercial List), the directors of MKS
are hereby authorized and empowered, without further notice to, or approval of,
the securityholders of MKS:

 

  (a) to amend the Arrangement Agreement or the Plan of Arrangement to the
extent permitted by the Arrangement Agreement or the Plan of Arrangement; or

 

  (b) subject to the terms of the Arrangement Agreement, not to proceed with the
Arrangement.

 

5. Any director or officer of MKS is hereby authorized and directed for and on
behalf of MKS to execute, whether under corporate seal of MKS or otherwise, and
to deliver articles of arrangement and such other documents as are necessary or
desirable to the Director under the OBCA in accordance with the Arrangement
Agreement for filing.

 

6. Any one or more directors or officers of MKS is hereby authorized, for and on
behalf and in the name of MKS, to execute and deliver, whether under corporate
seal of MKS or otherwise, all such agreements, forms, waivers, notices,
certificate, confirmations and other documents and instruments and to do or
cause to be done all such other acts and things as such director or officer may
determine to be necessary, desirable or useful for the purpose of giving effect
to these resolutions, the Arrangement Agreement and the completion of the Plan
of Arrangement in accordance with the terms of the Arrangement Agreement,
including:



--------------------------------------------------------------------------------

  (a) all actions required to be taken by or on behalf of MKS, and all necessary
filings and obtaining the necessary approvals, consents and acceptances of
appropriate regulatory authorities; and

 

  (b) the signing of the certificates, consents and other documents or
declarations required under the Arrangement Agreement or otherwise to be entered
into by MKS;

such determination to be conclusively evidenced by the execution and delivery of
such document, agreement or instrument or the doing of any such act or thing.

 

- 2 -